Execution Version





--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 25, 2019,

among

ENCOMPASS HEALTH CORPORATION,

The Lenders Party Hereto,

BARCLAYS BANK PLC,
as Administrative Agent
and Collateral Agent,

CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent,

and

BANK OF AMERICA, N.A.,
GOLDMAN SACHS BANK USA,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents
___________________________

BARCLAYS BANK PLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers

BARCLAYS BANK PLC,
CITIBANK, N.A.,
BOFA SECURITIES, INC.,
GOLDMAN SACHS BANK USA,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
Page


 
 
ARTICLE I DEFINITIONS
1
Section 1.01. Defined Terms    
1
Section 1.02. Classification of Loans and Borrowings
48
Section 1.03. Terms Generally
48
Section 1.04. Accounting Terms; GAAP
49
Section 1.05. Senior Debt Status
50
Section 1.06. Limited Condition Acquisitions
50
Section 1.07. Divisions
52
ARTICLE II THE CREDITS
52
Section 2.01. Term Loans; Revolving Commitments
52
Section 2.02. Loans and Borrowings
54
Section 2.03. Borrowing Mechanics
54
Section 2.04. Swingline Loans    
    


55
Section 2.05. Letters of Credit
57
Section 2.06. Funding of Borrowings
62
Section 2.07. Interest Elections
63
Section 2.08. Termination and Reduction of Commitments
64
Section 2.09. Repayment of Loans; Evidence of Debt
65
Section 2.10. [Intentionally Omitted]
66
Section 2.11. Prepayment of Loans; Cash Collateralization of Letters of
Credit    
66
Section 2.12. Fees
67
Section 2.13. Interest
68
Section 2.14. Alternate Rate of Interest
69
Section 2.15. Increased Costs
71
Section 2.16. Break Funding Payments
72
Section 2.17. Taxes
73
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
75
Section 2.19. Mitigation Obligations
77
Section 2.20. Additional Loans and Commitments
77
Section 2.21. Defaulting Lenders
80
Section 2.22. Removal or Replacement of a Lender
81
Section 2.23. Extension Offers
82
ARTICLE III REPRESENTATIONS AND WARRANTIES
84
Section 3.01. Organization and Authority
84
Section 3.02. Execution; No Conflicts
84
Section 3.03. Solvency
85
Section 3.04. Subsidiaries
85



i



--------------------------------------------------------------------------------





 
Page


Section 3.05. Ownership Interests
85
Section 3.06. Financial Condition
85
Section 3.07. Title to Properties
86
Section 3.08. Taxes
86
Section 3.09. Other Agreements
86
Section 3.10. Litigation
87
Section 3.11. Margin Stock
87
Section 3.12. Investment Company Status
87
Section 3.13. Intellectual Property
88
Section 3.14. No Untrue Statement


88
Section 3.15. No Consents, Etc.
88
Section 3.16. ERISA
89
Section 3.17. No Default
89
Section 3.18. Environmental Matters
89
Section 3.19. Employment Matters
89
Section 3.20. Reimbursement from Third-Party Payors
89
Section 3.21. Compliance with Laws
90
Section 3.22. Insurance
90
Section 3.23. Collateral Matters
90
Section 3.24. USA Patriot Act
91
Section 3.25. [Intentionally Omitted]
91
Section 3.26. OFAC
91
Section 3.27. ANTI-CORRUPTION LAWS
91
ARTICLE IV CONDITIONS
91
Section 4.01. Amendment Effective Date
91
Section 4.02. Each Credit Event
93
ARTICLE V AFFIRMATIVE COVENANTS
93
Section 5.01. Financial Statements, Reports, Etc.
94
Section 5.02. Maintain Properties
96
Section 5.03. Existence, Qualification, Etc.
96
Section 5.04. Obligations
97
Section 5.05. Insurance
97
Section 5.06. True Books
97
Section 5.07. Right of Inspection
97
Section 5.08. Observe All Laws
98
Section 5.09. Governmental Licenses
98
Section 5.10. Notice of Material Events
98
Section 5.11. Suits or Other Proceedings
98
Section 5.12. Notice of Discharge of Hazardous Material or Environmental
Complaint
99
Section 5.13. Information Regarding Collateral
99
Section 5.14. Further Assurances and After-Acquired Collateral
99
Section 5.15. Lenders’ Meetings
100



ii



--------------------------------------------------------------------------------





 
Page


Section 5.16. Maintenance of Ratings
100
Section 5.17. Designation of Subsidiaries
100
ARTICLE VI NEGATIVE COVENANTS
101
Section 6.01. Financial Covenants
101
Section 6.02. Investments
101
Section 6.03. Indebtedness; Subsidiary Preferred Stock
104
Section 6.04. Disposition of Assets
106
Section 6.05. Fundamental Changes
107
Section 6.06. Liens
108
Section 6.07. Restrictive Agreements
109
Section 6.08. Acquisitions
110
Section 6.09. Restricted Payments
110
Section 6.10. Compliance with ERISA
112
Section 6.11. Fiscal Year
112
Section 6.12. Dissolution, etc.
112
Section 6.13. Transactions with Affiliates
113
Section 6.14. Sale and Leaseback Transactions
113
Section 6.15. Swap Agreements
113
Section 6.16. [Intentionally Omitted]
113
Section 6.17. Use of Proceeds
113
Section 6.18. Amendment of Material Agreements
114
Section 6.19. Intentionally Omitted
114
Section 6.20. Change in Nature of Business
114
Section 6.21. ANTI-CORRUPTION LAWS
114
Section 6.22. SANCTIONS
114
ARTICLE VII EVENTS OF DEFAULT
114
Section 7.01. Events of Default
114
ARTICLE VIII THE AGENTS
117
Section 8.01. The Agents
117
ARTICLE IX MISCELLANEOUS
124
Section 9.01. Notices
124
Section 9.02. Waivers; Amendments
126
Section 9.03. Expenses; Indemnity; Damage Waiver
128
Section 9.04. Successors and Assigns
130
Section 9.05. Survival
136
Section 9.06. Counterparts; Integration; Effectiveness
137
Section 9.07. Severability
137
Section 9.08. Right of Setoff
138
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
138
Section 9.10. WAIVER OF JURY TRIAL
139
Section 9.11. Headings
139
Section 9.12. Confidentiality
139



iii



--------------------------------------------------------------------------------





 
Page


Section 9.13. Release of Subsidiary Loan Parties and Collateral
140
Section 9.14. Patriot Act
141
Section 9.15. No Fiduciary Relationship
142
Section 9.16. Amendment of Security Documents; Intercreditor Agreement
142
Section 9.17. Confirmation of Loan Documents; No Novation
142
Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
143
Section 9.19 Interest Rate Limitation
143
Section 9.20 Acknowledgement Regarding Any Supported QFC
143

SCHEDULES:
Schedule 1.01A -- Existing Indebtedness
Schedule 1.01B -- Unrestricted Subsidiaries
Schedule 2.01 -- Commitments
Schedule 2.05 -- Existing Letters of Credit
Schedule 3.04 -- Subsidiaries
Schedule 3.05 -- Ownership Interests
Schedule 3.09 -- Other Agreements
Schedule 3.10 -- Litigation
Schedule 3.18 -- Environmental Matters
Schedule 3.19 -- Employment Matters
Schedule 3.21 -- Compliance with Laws
Schedule 5.14 -- Specified Deposit Accounts
Schedule 6.02 -- Investments
Schedule 6.06 -- Liens


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Perfection Certificate
Exhibit C -- Form of Intercreditor Agreement
Exhibit D -- Form of Borrowing Request
Exhibit E -- Form of Interest Election Request
Exhibit F -- Form of Prepayment Notice
Exhibit G -- Form of Commitment Termination Notice
Exhibit H -- Form of Amendment Effective Date Lender Consent






[Schedules and exhibits have been omitted pursuant to Instruction 4 of Item 1.01
of Form-8-K. A copy of any omitted schedule or exhibit will be furnished
supplementally to the Securities and Exchange Commission upon request. Further,
explanation of the contents of the omitted schedules can be found in the
Agreement where referenced.]




iv



--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 25, 2019 (this
“Agreement”), among ENCOMPASS HEALTH CORPORATION; the LENDERS party hereto; and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent.
The Borrower and certain parties to the Existing Senior Secured Credit Agreement
have agreed to amend the Existing Senior Secured Credit Agreement in certain
respects and to restate the Existing Senior Secured Credit Agreement as so
amended as provided in this Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Senior Secured Credit
Agreement is amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Indebtedness” means (i) with respect to any Person that becomes a
Restricted Subsidiary after the Effective Date, Indebtedness of such Person
existing at the time such Person becomes a Restricted Subsidiary and (ii) with
respect to the Borrower or any Restricted Subsidiary, any Indebtedness assumed
by the Borrower or any Restricted Subsidiary in connection with the acquisition
of an asset from another Person, in each case to the extent such Indebtedness
was not created in contemplation of such Person becoming a Restricted Subsidiary
or such acquisition.
“Additional Revolving Commitment” means a revolving commitment made pursuant to
Section 2.20 and designated as an “Additional Revolving Commitment” pursuant to
the applicable Additional Revolving Commitment Amendment.
“Additional Revolving Commitment Amendment” has the meaning assigned to such
term in Section 2.20(c).
“Additional Tranche Term Loan” means a term loan of a new Class made pursuant to
Section 2.20.
“Additional Tranche Term Loan Amendment” has the meaning assigned to such term
in Section 2.20(b).
“Adjusted Consolidated EBITDA” of any Person means Consolidated Net Income of
such Person (x) plus, in each case, to the extent the same were deducted (and
not added back) in calculating such Consolidated Net Income, the sum for such
Person of (without duplication) (a) Consolidated





--------------------------------------------------------------------------------





Income Tax Expense, (b) Consolidated Depreciation Expense, (c) Consolidated
Amortization Expense, (d) Consolidated Interest Expense, (e) all other unusual
items or non-recurring items reducing Consolidated Net Income of such Person and
its subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that cash expenditures, to the extent made in respect of items referred
to in this clause (e), in an aggregate amount in excess of $10,000,000 for any
period of four consecutive fiscal quarters shall be deducted in determining
Adjusted Consolidated EBITDA for the period during which such expenditures are
made, (f) any losses from discontinued operations, (g) non-ordinary course fees,
costs and expenses incurred and paid by such Person and its subsidiaries in
connection with any litigation, judgment or settlement for any action, suit or
proceeding in any court or before any arbitrator or Governmental Authority, (h)
(A) any charges, costs, expenses, accruals or reserves incurred pursuant to a
management equity plan, profits interest, stock option plan, equity-based
incentive plan or any other equity-based compensation, management or employee
benefit plan, agreement or pension plan and (B) costs, charges, expenses,
accruals or reserves in connection with changes in the fair value of marketable
securities, (i) fees, costs, premiums and expenses incurred, payable or
otherwise bourne by such Person and its subsidiaries during any period in
connection with the entrance into, issuance, prepayment, amendment or redemption
of any Indebtedness, acquisitions permitted by Section 6.08 or other Specified
Transaction permitted hereunder and (j) any restructuring charges and reserves,
including any costs incurred in connection with the opening, closing,
consolidation, recommissioning or reconfiguration of any facilities or other
fixed assets or operations, winding down or dissolution of joint ventures,
relocation costs, integration costs, transition costs, severance costs and
expenses, retention and other employee-related costs and expenses; provided,
that the amount added to Adjusted Consolidated EBITDA pursuant to this clause
(j) in such period, shall not exceed 20% of Adjusted Consolidated EBITDA (such
percentage to be calculated prior to giving effect to any amounts added to
Adjusted Consolidated EBITDA for such period pursuant to this clause (j)), and
(y) less (without duplication) all unusual items or non-recurring items to the
extent increasing Consolidated Net Income of such Person and its subsidiaries,
determined on a consolidated basis in accordance with GAAP, in each case, for
such Person’s prior four full fiscal quarters for which financial results have
been reported immediately prior to the determination date.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Transaction” has the meaning assigned to such term in Section 6.13.


2



--------------------------------------------------------------------------------





“Agent/Arranger Parties” has the meaning assigned to such term in
Section 9.03(a).
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agents” means the Administrative Agent and the Collateral Agent.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the one-month Adjusted LIBO Rate
in effect on such day (taking into account any LIBO Rate floor under the
definition of “LIBO Rate”) plus 1.00%. Any change in the Alternate Base Rate due
to a change in the Adjusted LIBO Rate, Prime Rate or the Federal Funds Effective
Rate shall be effective from and including the effective date of such change in
the Adjusted LIBO Rate, Prime Rate or the Federal Funds Effective Rate,
respectively.
“Amendment Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived in accordance with this Agreement.
“Amendment Effective Date Term Loans” means a Loan made pursuant to
Section 2.01(a)(ii), including the Loans with respect to which Original Term
Loans are converted or exchanged on the Amendment Effective Date. As of the
Amendment Effective Date, the aggregate principal amount of Amendment Effective
Date Term Loans is $270,000,000.
“Amendment Effective Date Converting Lender” means each Amendment Effective Date
Existing Term Lender executing and delivering the Amendment Effective Date
Lender Consent and electing the cashless settlement option therein.
“Amendment Effective Date Existing Term Lender” means each Lender holding
Original Term Loans immediately prior to the effectiveness of this Agreement on
the Amendment Effective Date.
“Amendment Effective Date Exit Term Lender” means each Amendment Effective Date
Existing Term Lender executing and delivering the Amendment Effective Date
Lender Consent and electing the cash settlement and exit option therein.
“Amendment Effective Date Lender Consent” means a lender consent substantially
in the form of Exhibit H hereto.
“Amendment Effective Date Non-Participating Lender” means each Amendment
Effective Date Existing Term Lender that does not execute and deliver the
Amendment Effective Date Lender Consent.
“Amendment Effective Date Participating Lender” means (a) each Amendment
Effective Date Existing Term Lender executing and delivering the Amendment
Effective Date Lender Consent and (b) each other Person providing a commitment
to purchase or fund Amendment Effective Date Term Loans in connection with the
Transaction.


3



--------------------------------------------------------------------------------





“Applicable Aggregate Term Percentage” means, with respect to any Term Lender at
any time and each Class of Term Loans, the percentage of the total outstanding
Term Loans of such Class represented by such Lender’s Term Loans of such Class
at such time; provided, that at any time prior to the making of such Term Loans,
the Applicable Aggregate Term Percentage of any Lender with respect to each
Class of Term Loans shall be equal to the percentage of the total Term
Commitments of Lenders with respect to such Class of Term Loans represented by
such Lender’s Term Commitment of such Class at such time.
“Applicable Aggregate Percentage” means, with respect to any Lender at any time,
(a) if such Lender is a Revolving Lender, its Applicable Aggregate Revolving
Percentage and (b) if such Lender is an Lender with a Term Loan or Term
Commitment, its Applicable Aggregate Term Percentage.
“Applicable Aggregate Revolving Percentage” means, with respect to any Lender at
any time, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitments at such time. If the Revolving Commitments have
terminated, the Applicable Aggregate Revolving Percentage shall be determined
based upon the Revolving Commitments most recently in effect, giving effect to
any assignments.
“Applicable Commitment Fee Rate” means, for any day, the per annum rate set
forth in the table below corresponding to the Category at which the “Applicable
Rate” is then determined in accordance with the definition thereof:
Leverage Ratio:
Commitment Fee (%)
Category 1
0.500
Category 2
0.375
Category 3
0.375
Category 4
0.250
Category 5
0.250

Any change in the applicable Category at which the Applicable Rate is determined
shall result in a corresponding and simultaneous change in the Applicable
Commitment Fee Rate. The determination of the Applicable Commitment Fee Rate
shall be subject to the provisions of Section 2.18(f).


“Applicable Prepayment Amount” means, (a) with respect to the Net Proceeds
realized in connection with any Prepayment Event described in clause (c) or (d)
of the definition of such term, 100% thereof and (b) with respect to the Net
Proceeds realized in connection with any other Prepayment Event, an amount equal
to the amount of such Net Proceeds minus the sum, for each series of Pari Passu
Indebtedness, of the lesser of (i) the amount of such Net Proceeds multiplied by
a fraction of which the numerator is the outstanding aggregate principal amount
of such Pari Passu Indebtedness and the denominator is the sum of the aggregate
principal amount of all Pari


4



--------------------------------------------------------------------------------





Passu Indebtedness and all Loans, in each case at the time of occurrence of such
Prepayment Event, and (ii) the amount of such Net Proceeds required, or that may
at the election of the holders of such Pari Passu Indebtedness be required,
under the terms of the applicable Pari Passu Indebtedness Documents to be
applied to prepay, repurchase or redeem such Pari Passu Indebtedness.
“Applicable Rate” means, for any day, (a) with respect to any Loan and Revolving
Commitment, (i) from the Amendment Effective Date until the date of delivery of
the financial statements for the first fiscal quarter after the Amendment
Effective Date, a percentage, per annum, determined by reference to Category 3
in the below table; and (ii) thereafter, at the applicable rate per annum set
forth below under the caption “ABR Spread”, or “Eurodollar Spread”, as the case
may be, based upon the Borrower’s Leverage Ratio as of the most recent
determination date and (b) with respect to any Additional Tranche Term Loan, the
rate set forth in the applicable Additional Tranche Term Loan Amendment.
Leverage Ratio:
ABR
Spread (%)
Eurodollar
Spread (%)
Category 1 
> 4.50 to 1.00


1.00


2.00
Category 2 
> 3.50 to 1.00 but ≤ 4.50 to 1.00


0.75


1.75
Category 3 
> 2.50 to 1.00 but ≤ 3.50 to 1.00


0.50


1.50
Category 4 
> 1.50 to 1.00 but ≤ 2.50 to 1.00


0.25


1.25
Category 5 
≤ 1.50 to 1.00


0.00


1.00

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be based on the Leverage Ratio set forth in the
certificate most recently delivered by the Borrower pursuant to Section
5.01(a)(iii); provided that (a) if any certificate required to have been
delivered under Section 5.01(a)(iii) shall not have been delivered, the
Applicable Rate with respect to Revolving Loans and Revolving Commitments shall,
until such certificate shall have been delivered, be determined by reference to
Category 1 in the above table and (b) in the event of the incurrence of any
Additional Tranche Term Loans, the Leverage Ratio used on any date on or after
the date of such incurrence and prior to the date of delivery of the certificate
pursuant to Section 5.01(a)(iii) at the time of delivery of the financial
statements for the fiscal quarter during which such incurrence has occurred
shall reflect the incurrence of such Additional Tranche Term Loans. The
determination of the Applicable Rate shall be subject to the provisions of
Section 2.18(f).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Asset Sale” means any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) by the Borrower or any
Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the


5



--------------------------------------------------------------------------------





purposes of this definition as a “disposition”), of: (i) any Equity Interests in
a Restricted Subsidiary (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the Borrower or a
Restricted Subsidiary); (ii) all or substantially all the assets of the Borrower
or any Restricted Subsidiary; or (iii) any other assets of the Borrower or any
Restricted Subsidiary outside of the ordinary course of business of the Borrower
or such Restricted Subsidiary; provided, however, that the following shall not
constitute Asset Sales:
(a)    a disposition by the Borrower or a Restricted Subsidiary to any Loan
Party;
(b)    a disposition by any Restricted Subsidiary that is not a Loan Party, to
any other Restricted Subsidiary that is not a Loan Party;
(c)    a disposition by the Borrower or a Restricted Subsidiary to any
Restricted Subsidiary that is not a Loan Party or to any Subsidiary that is not
a Restricted Subsidiary, in an aggregate amount not to exceed $10,000,000 in any
Fiscal Year;
(d)    a Restricted Payment that is not prohibited by Section 6.09, an
Investment that is not prohibited by Section 6.02 or a fundamental change that
is not prohibited by Section 6.05;
(e)    a disposition of all or substantially all the assets of a Restricted
Subsidiary permitted under Section 6.05;
(f)    a disposition of assets with a Fair Market Value of less than or equal to
$10,000,000 in any Fiscal Year;
(g)    sales of damaged, worn-out or obsolete equipment or assets in the
ordinary course of business that, in the Borrower’s reasonable judgment, are no
longer either used or useful in the business of the Borrower or its
Subsidiaries;
(h)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;
(i)    leases, licenses, subleases or sublicenses to third Persons in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower or any of its Restricted Subsidiaries;
(j)    a disposition of cash or Eligible Investments;
(k)    Permitted Syndicated Interest Sales;
(l)    the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien) permitted by Section 6.06;
(m)    dispositions of property (other than Equity Interests of any Subsidiary)
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property that is purchased (or to be
purchased within 24 months) or (ii) the proceeds of such disposition are
reasonably promptly applied to the purchase price of such replacement property;


6



--------------------------------------------------------------------------------





(n)    dispositions of intellectual property rights (including the abandonment
or cancellation of intellectual property) (i) that are no longer used or useful
in the business of the Borrower and its Subsidiaries or (ii) that would not
reasonably be expected to have a Material Adverse Effect;
(o)    the discount, write-off or disposition of overdue accounts receivable in
the ordinary course of business;
(p)    transfers of property or assets subject to casualty, condemnation or
similar events upon receipt of the condemnation or casualty proceeds thereof;
(q)    (i) dispositions of investments in joint ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements and (ii) the winding down or dissolution of joint ventures;
(r)    Sale and Leaseback Transactions permitted under this Agreement;
(s)    the assignment of an account to an insurance company for purposes of
collecting insurance proceeds;
(t)    termination of a lease or sublease of real or personal property that is
not necessary for the ordinary course of business and which do not materially
interfere with the business of Borrower and its Subsidiaries, taken as a whole;
(u)    voluntary termination of any Swap Agreement pursuant to its terms;
(v)    the termination of any contract, contract right or other agreement in
accordance with its terms;
(w)    dispositions of Equity Interests in Subsidiaries in the ordinary course
of business to a joint venture partner pursuant to joint venture arrangements
and similar binding arrangements;
(x)    issuances of Equity Interests by Subsidiaries of the Borrower to the
Borrower, Subsidiaries of the Borrower or a joint venture partner pursuant to
joint venture arrangements and similar binding arrangements;
(y)    sales, transfers, leases or other dispositions of assets to the extent
that the net cash proceeds received by a Loan Party or such Subsidiary are used
within 12 months after receipt to acquire property or assets to be used by the
Borrower, such Guarantor or such Subsidiary in its business; and
(z)    a disposition of assets pursuant to a Tax Incentive Program.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04),


7



--------------------------------------------------------------------------------





and accepted by the Administrative Agent, in substantially the form of Exhibit A
or any other form approved by the Administrative Agent.
“Attributable Indebtedness” when used with respect to any Sale and Leaseback
Transaction means, as at the time of determination, the present value
(discounted at a rate equivalent to the interest rate implicit in the lease,
compounded on a semiannual basis) of the total obligations of the lessee for
rental payments, after excluding all amounts required to be paid on account of
maintenance and repairs, insurance, taxes, utilities and other similar expenses
payable by the lessee pursuant to the terms of the lease, during the remaining
term of the lease included in any such Sale and Leaseback Transaction or until
the earliest date on which the lessee may terminate such lease without penalty
or upon payment of a penalty (in which case the rental payments shall include
such penalty); provided, that the Attributable Indebtedness with respect to a
Sale and Leaseback Transaction shall be no less than the present fair market
value of the property subject to such Sale and Leaseback Transaction (discounted
in accordance with GAAP at the debt rate implied in the applicable lease).
“Availability Period” means the period from the Effective Date to but excluding
the earlier of (a) the Maturity Date for the Revolving Loans and (b) the date of
termination of the Revolving Commitments.


“Available Amount” means the sum of the aggregate cumulative amount, not less
than zero, of (a) 50% of the Excess Cash Flow of the Borrower and its Restricted
Subsidiaries for all full Fiscal Years ending after the Effective Date, plus (b)
the Net Proceeds or Fair Market Value received after the Effective Date from the
issuance and sale of Qualified Equity Interests or assets or property
contributed to the Borrower, plus (c) an amount equal to any returns in cash and
cash equivalents (including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments pursuant to Section 6.02(t); provided that in no case shall such
amount exceed the amount of such Investment made using the Available Amount
pursuant to Section 6.02(t), minus (d) the sum of the aggregate amount of
(i) Investments made after the Effective Date using the Available Amount
pursuant to Section 6.02(t) and (ii) Restricted Payments made after the
Effective Date using the Available Amount pursuant to Section 6.09(d).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays Bank” means Barclays Bank PLC.


8



--------------------------------------------------------------------------------





“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any proposed
Benchmark Replacement, any conforming changes to the definition of “Alternate
Base Rate,” the definition of “Adjusted LIBO Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters that the Administrative Agent and
Borrower decide may be appropriate to preserve the economic agreement of the
parties and to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent, after consultation with the Borrower, decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent, after consultation with the Borrower, determines
that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as the Administrative Agent and
Borrower determine is reasonably necessary in connection with the administration
of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


9



--------------------------------------------------------------------------------





“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;


(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or


(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14(b), and (b) ending at the time that a Benchmark Replacement has replaced
the LIBO Rate for all purposes hereunder pursuant to Section 2.14(b).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 


10



--------------------------------------------------------------------------------





“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, the board of directors
or similar governing body of such Person or any duly authorized committee
thereof.
“Borrower” means Encompass Health Corporation (f/k/a HealthSouth Corporation), a
Delaware corporation.
“Borrower Materials” means information provided by or on behalf of the Borrower
hereunder.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit D.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, without duplication, the additions
to property, plant and equipment and other capital expenditures of the Borrower
and the Restricted Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP (excluding capital expenditures associated with Capitalized
Lease Obligations).
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP as in effect on the Fourth Amendment Effective Date.
“Captive Insurance Subsidiary” means HCS, Ltd., a Cayman Islands entity, and any
successor to it, and any other Subsidiary formed for the purpose of facilitating
self‑insurance programs of the Borrower and the Subsidiaries.
“Cash Collateralized Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).
“Cash Management Obligation” means agreements and other arrangements in respect
of treasury, depository and other cash management services, including cash
pooling, zero balance and sweep accounts, credit and purchasing card accounts
and intra-day and overdraft facilities and other similar facilities in various
currencies.


11



--------------------------------------------------------------------------------





“Change in Law” means (a) the adoption of any law, rule or regulation after the
Amendment Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Amendment Effective Date, (c) whether before or after the Amendment
Effective Date, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, (d) whether before
or after the Amendment Effective Date, all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III or (e) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Amendment Effective Date.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Exchange Act), of Equity Interests representing more than 35% (on
a fully-diluted basis) of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Borrower or (b) any other event
that constitutes a “change of control” or similar event, however denominated,
under the Senior Notes Indenture or any other agreement or instrument evidencing
or governing any Material Indebtedness or Series A Preferred Stock. It is
understood for the purposes of this definition that no Person shall be deemed to
have beneficial ownership of Equity Interests by virtue of a stock purchase
agreement, merger agreement or similar agreement (or voting agreement entered
into in connection with a stock purchase agreement, merger agreement or similar
agreement) until the consummation of the transfer of the Equity Interests to
such Person.
“Class” refers (a) when used in reference to any Loan or Borrowing thereof, to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Additional Tranche Term Loans of any “Class” (as designated in the
applicable Additional Tranche Term Loan Amendment) and (b) when used with
respect to any Lender, whether such Lender has a Revolving Loan, a Term Loan, a
Commitment or a Revolving Exposure of a particular Class described in clause (a)
above.
“Class A Excluded Equity Interest” has the meaning assigned to such term in the
definition of “Excluded Equity Interest”.
“Class B Excluded Equity Interest” has the meaning assigned to such term in the
definition of “Excluded Equity Interest”.
“CLO” has the meaning assigned to such term in Section 9.04(b).
“CMS” means the Centers for Medicare and Medicaid Services and any successor
thereto.
“Co-Documentation Agent” means each of Bank of America, N.A. (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending


12



--------------------------------------------------------------------------------





services or related businesses may be transferred following the date of this
Agreement), Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc., in
each case in its capacity as co‑documentation agent hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all “Collateral”, and terms of similar import, as
defined in any applicable Security Document.
“Collateral Agent” shall mean Barclays Bank PLC, in its capacity as collateral
agent hereunder and under the Security Documents.
“Collateral and Guarantee Agreement” means the Second Amended and Restated
Collateral and Guarantee Agreement dated as of the Amendment Effective Date,
among the Borrower, the Subsidiary Loan Parties and the Collateral Agent, as
such agreement may be amended pursuant to Section 9.16 to extend the benefits
thereof to the Pari Passu Indebtedness.
“Collateral and Guarantee Requirement” means, at any time of determination, the
requirement that at such time:
(a)    the Administrative Agent shall have received from the Borrower and each
Wholly Owned Restricted Subsidiary that is also a Domestic Subsidiary (other
than any such Subsidiaries that are Excluded Subsidiaries) either (i) a
counterpart of the Collateral and Guarantee Agreement duly executed and
delivered on behalf of the Borrower or such Restricted Subsidiary or (ii) in the
case of any Subsidiary that becomes a Loan Party after the Effective Date, a
supplement to the Collateral and Guarantee Agreement, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary;
(b)    all outstanding Equity Interests (other than Excluded Equity Interests)
of each Restricted Subsidiary or other Person owned by or on behalf of any Loan
Party shall have been pledged to the extent required by the Collateral and
Guarantee Agreement as security for the Obligations, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests, to the extent such Equity Interests are evidenced by
physical certificates or other instruments, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;
(c)    all Indebtedness (other than tax development bonds) of the Borrower and
each Restricted Subsidiary that is owing to any Loan Party (i) shall have been
pledged under the Collateral and Guarantee Agreement as security for the
Obligations and (ii) to the extent required by the Collateral and Guarantee
Agreement, shall be evidenced by a promissory note (except for any such
Indebtedness under the Borrower’s cash management system) and the Collateral
Agent shall have received all such promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank in accordance
with the Collateral and Guarantee Agreement;


13



--------------------------------------------------------------------------------





(d)    other than with respect to Excluded Property or where not required by the
Collateral and Guaranty Agreement, all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Collateral and Guarantee Agreement and
to perfect such Liens to the extent and with the priority required by the
Collateral and Guarantee Agreement shall have been filed, registered or recorded
or delivered to the Collateral Agent for filing, registration or recording; and
(e)    each Loan Party shall have obtained such consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, (i) particular assets if and for so long as, as reasonably agreed
between the Borrower and the Collateral Agent, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) Excluded Property, (iii)
Liens required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed between the Collateral Agent and the Borrower, and (iv)
no actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the U.S. or to perfect or make enforceable
any security interests in any assets (it being understood that there shall be no
Security Document (or other security agreements or pledge agreements) or other
perfection instruments governed under the laws of any non U.S. jurisdiction).
The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of legal opinions with respect to particular
Subsidiary Loan Parties or assets (including extensions beyond the Effective
Date or the Amendment Effective Date, as applicable, for the perfection of
security interests in the assets of the Loan Parties on such date) in its sole
discretion.
“Combined Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Exposure and
Term Loans, if any, at such time.
“Commitment Termination Notice” means a notice by the Borrower substantially in
the form of Exhibit G.
“Commitments” means, with respect to each Lender, such Lender’s Revolving
Commitment and Term Commitment, if any.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


14



--------------------------------------------------------------------------------





“Common Equity” of any Person means all Equity Interests of such Person that are
generally entitled to (a) vote in the election of directors of such Person or
(b) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management and policies of such Person.
“Consolidated Amortization Expense” of any Person for any period means the
amortization expense of such Person and its subsidiaries for such period to the
extent deducted in computing Consolidated Net Income of such Person for such
period, determined on a consolidated basis in accordance with GAAP.
“Consolidated Current Liabilities” of any Person on any date means the
consolidated current liabilities (other than the short-term portion of any
long-term Indebtedness of such Person and its subsidiaries and any short-term
Indebtedness of such Person and its subsidiaries) of such Person and its
subsidiaries, as such amount would appear on a consolidated balance sheet of
such Person and its subsidiaries prepared as of such date in accordance with
GAAP.
“Consolidated Depreciation Expense” of any Person for any period means the
depreciation expense of such Person and its subsidiaries for such period to the
extent deducted in computing Consolidated Net Income of such Person for such
period, determined on a consolidated basis in accordance with GAAP.
“Consolidated Income Tax Expense” of any Person for any period means the
provision for taxes based on income and profits of such Person and its
subsidiaries to the extent such provision for income taxes was deducted in
computing Consolidated Net Income of such Person for such period, determined on
a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” of any Person for any period means, without
duplication, (i) the interest expense (including that portion attributable to
Capitalized Lease Obligations) of such Person and its subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus
(ii) the dividend requirements of such Person and its subsidiaries with respect
to Disqualified Stock and with respect to all other Preferred Stock of
subsidiaries of such Person (in each case whether in cash or otherwise (except
dividends payable to the Borrower or the Restricted Subsidiaries and except for
dividends payable solely in Equity Interests (other than Disqualified Stock) of
such Person or such subsidiary)) paid, accrued or accumulated during such
period.
“Consolidated Net Assets” of any Person on any date means the excess of
Consolidated Total Assets of such Person over Consolidated Current Liabilities
of such Person.
“Consolidated Net Income” of any Person for any period means the net income (or
loss) of such Person and its subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication: (i) the net income of any subsidiary of the referent Person
(other than any Guarantor) to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is not
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that subsidiary during such period; (ii) any gain (or loss), together with any


15



--------------------------------------------------------------------------------





related provisions for taxes on any such gain, realized during such period by
the referent Person or any of its subsidiaries upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the referent Person or
any of its subsidiaries or (b) any Asset Sale by the referent Person or any of
its subsidiaries; (iii) any extraordinary gain or extraordinary loss, together
with any related provision for taxes or tax benefit resulting from any such
extraordinary gain or extraordinary loss, realized by the referent Person or any
of its subsidiaries during such period and (iv) in the case of a successor to
such Person by consolidation, merger or transfer of its assets, any earnings of
the successor prior to such merger, consolidation or transfer of assets.
“Consolidated Tangible Assets” of any Person as of any date means the total
assets of such Person and its subsidiaries (excluding any assets that would be
classified as “intangible assets” under GAAP) on a consolidated basis at such
date, as determined in accordance with GAAP, less all write-ups subsequent to
the Effective Date in the book value of any asset owned by such Person or any of
its subsidiaries.
“Consolidated Total Assets” of any Person as of any date means the consolidated
total assets of such Person and its subsidiaries, as such amount would appear on
a consolidated balance sheet of such Person and its subsidiaries prepared as of
such date in accordance with GAAP.
“Consolidated Total Indebtedness” of any Person as of any date means (a) all
Indebtedness (including Capitalized Lease Obligations but excluding (i)
Indebtedness under clause (d) of the definition thereof and (ii) contingent
reimbursement obligations in respect of the undrawn amounts of letters of credit
or other similar instruments) minus (b) the aggregate amount of cash and cash
equivalents of such Person and its Subsidiaries (other than Restricted Cash and
Cash Equivalents) as of such date in an amount not to exceed $300,000,000.
“Consolidated Total Revenue” of any Person as of any period means the
consolidated total revenues of such Person and its subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.
“Contract Provider” means any Person who provides professional health care
services under or pursuant to any contract, agreement or other consensual
arrangement with the Borrower or any Restricted Subsidiary.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Contribution Percentage” means, with respect to any Lender, the percentage of
the aggregate Combined Credit Exposures and unused Commitments represented by
such Lender’s Combined Credit Exposure and unused Commitments. If there shall be
no Combined Credit Exposures or unused Commitments, the Contribution Percentages
of the Lenders shall be determined based upon the Combined Credit Exposures or
unused Commitments of any Class most recently outstanding and in effect.


16



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the day-to-day management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to the second paragraph of Section 2.21, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) has become the subject of a Bail-In Action.
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to the second paragraph of Section 2.21) upon
delivery of written notice of such determination to the Borrower, each Issuing
Bank, each Swingline Lender and each Lender. Notwithstanding the foregoing, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide


17



--------------------------------------------------------------------------------





such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.
“Designated Noncash Consideration” means noncash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset Sale
that is designated by the Borrower as Designated Noncash Consideration, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Noncash Consideration within 1 year following the
consummation of such Asset Sale.
“Designated Syndicated Person” means any Subsidiary (whether organized before or
after the Amendment Effective Date) with respect to which the Administrative
Agent shall have received a certificate of a Financial Officer to the effect
that the Borrower intends to sell Equity Interests in such Subsidiary in a
Syndication to occur within 180 days after the date of such notice; provided
that any such Subsidiary shall cease to be a Designated Syndicated Person if
such Syndication does not occur within 180 days after the date of such notice.
All Designated Syndicated Persons as of the Amendment Effective Date are listed
on Schedule 3.04.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction, except (for the
avoidance of doubt) for those countries or territories subject only to an arms
embargo or other sanctions that do not generally prohibit trade between the
United States, United Kingdom, or the European Union and the subject country or
territory. The Designated Jurisdictions as of the Amendment Effective Date
include: Cuba, Iran, the Democratic Republic of Korea (commonly known as, North
Korea), Syria, Sudan, and the Crimea region of Ukraine.
“Designation Date” has the meaning set forth in Section 5.17.
“Disqualified Institution” means (a) Persons that are specifically identified by
the Borrower to the Administrative Agent in writing prior to the date hereof,
(b) Persons that are reasonably determined by the Borrower to be competitors of
the Borrower or its Subsidiaries and which are specifically identified by the
Borrower to the Administrative Agent in writing prior to the date hereof, (c)
any Person that is reasonably determined by the Borrower after the date hereof
to be a competitor of the Borrower or its Subsidiaries and which is specifically
identified in a written supplement to the list of “Disqualified Institutions”,
which supplement shall become effective three (3) Business Days after delivery
thereof to the Administrative Agent and the Lenders in accordance with Section
9.01 and (d) in the case of the foregoing clauses (a), (b) and (c), any of such
entities’ Affiliates to the extent such Affiliates (x) are clearly identifiable
as Affiliates of such Persons based solely on the similarity of such Affiliates’
and such Persons’ names and (y) are not bona fide debt investment funds. It is
understood and agreed that (i) any supplement to the list of Persons that are
Disqualified Institutions contemplated by the foregoing clause (c) shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans), (ii) the Administrative Agent shall have no responsibility or
liability to determine or monitor whether any Lender or potential Lender is a
Disqualified Institution, (iii) the Borrower’s failure to deliver such list (or
supplement thereto) in


18



--------------------------------------------------------------------------------





accordance with Section 9.01 shall render such list (or supplement) not received
and not effective and (iv) “Disqualified Institution” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time in
accordance with Section 9.01.
“Disqualified Stock” means any Equity Interest (other than Series A Preferred
Stock) that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 90 days after the latest
Maturity Date at the time such Equity Interest is issued.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any State thereof or the District of Columbia.
“Early Opt-in Election” means the occurrence of:


(a)    (i) a determination by the Administrative Agent and the Borrower or (ii)
a notification by the Required Lenders and the Borrower to the Administrative
Agent that the Required Lenders and the Borrower have determined, that: (A)
dollar-denominated syndicated credit facilities being executed at such time are
being executed to incorporate a new benchmark interest rate to replace the LIBO
Rate or (B) dollar-denominated syndicated credit facilities that include
language similar to that contained in Section 2.14(b) are being amended to adopt
a new benchmark interest rate to replace the LIBO Rate, and


(b)    (i) the election by the Administrative Agent and the Borrower or (ii) the
election by the Required Lenders and the Borrower to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent and the Borrower of written notice of such election the
Lenders or by the Required Lenders and the Borrower of written notice of such
election to the Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


19



--------------------------------------------------------------------------------





“Effective Date” means October 26, 2010.
“Eligible Investments” of any Person means Investments of such Person in:
(a)    direct obligations of, or obligations the payment of which is guaranteed
by, the United States of America or an interest in any trust or fund that
invests solely in such obligations or repurchase agreements, properly secured,
with respect to such obligations;
(b)    direct obligations of agencies or instrumentalities of the United States
of America;
(c)    a certificate of deposit issued by, or other interest-bearing deposits
with, a bank having its principal place of business in the United States of
America and having equity capital of not less than $250,000,000;
(d)    a certificate of deposit issued by, or other interest-bearing deposits
with, any other bank organized under the laws of the United States of America or
any state thereof; provided that such deposit is either (i) insured by the
Federal Deposit Insurance Corporation or (ii) properly secured by such bank by
pledging direct obligations of the United States of America having a market
value of not less than the face amount of such deposits;
(e)    prime commercial paper maturing within 1 year of the acquisition thereof
and, at the time of acquisition, having a rating of A-1 or higher by S&P or P-1
or higher by Moody’s or an equivalent rating by a nationally recognized rating
agency;
(f)    eligible banker’s acceptances, repurchase agreements and tax-exempt
municipal bonds having a maturity of less than one year, in each case having a
rating of, or that is the full recourse obligation of a person whose senior debt
is rated, A or higher by S&P or A2 or higher by Moody’s, or an equivalent rating
by a nationally recognized rating agency; or
(g)    money market mutual or similar funds that invest in assets satisfying the
requirements of clauses (a) through (f) of this definition.
“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), in respect of which the
Borrower, any Restricted Subsidiary or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by the Borrower, any Restricted Subsidiary, or any
ERISA Affiliate or on behalf of the beneficiaries of such participants.
“Environmental Laws” means all laws, statutes, rules, regulations, codes,
ordinances, orders or decrees, promulgated or entered into by, and all other
requirements of, any Governmental Authority, relating to environmental
protection, preservation or reclamation of natural resources, the Release or
threatened Release of any Hazardous Material, or to workplace health and safety
matters.


20



--------------------------------------------------------------------------------





“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, injunctions, orders, fines, penalties, fees,
expenses and costs, (including administrative oversight costs, natural resource
damages and remediation costs), arising out of or relating to (a) non‑compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any binding contract or agreement pursuant to which liability
under Environmental Laws is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participation or
other equivalents of or interest in (however designated) the equity (including
common stock, Preferred Stock and partnership, joint venture and limited
liability company interests) of such Person (excluding any debt securities that
are convertible into, or exchangeable for, such equity).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30‑day notice period is waived); (b) any Pension
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
a Multiemployer Plan is in “endangered status”, “critical status” or “critical
and declining status” within the meaning of Section 432(b) of the Code; (c) the
incurrence by the Borrower, a Restricted Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan; (d) the receipt by the Borrower, a Restricted Subsidiary or any
ERISA Affiliate from the PBGC or a third party administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan; (e) the incurrence by the Borrower, a Restricted
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan; or
(f) the receipt by the Borrower, a Restricted Subsidiary or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, a
Restricted Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


21



--------------------------------------------------------------------------------





“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any Fiscal Year, the sum (without duplication) of,
and in any event not less than zero:
(a)Consolidated Net Income of the Borrower for such Fiscal Year, adjusted to,
(i) exclude any gains or losses attributable to Prepayment Events and (ii) to
the extent excluded from Consolidated Net Income, include gains to the extent of
cash received in respect of such gain in the period such cash is
received and all losses pursuant to clauses (ii) and (iii) of the definition of
such term; plus
(b)depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income (provided that any cash payment made
with respect to any non-cash charge that shall have been added in computing
Excess Cash Flow hereunder during a prior Fiscal Year shall be subtracted in
computing Excess Cash Flow for the Fiscal Year in which such cash payment is
made); plus
(c)the amount, if any, by which Net Working Capital of the Borrower decreased
during such Fiscal Year; minus
(d)the sum of (i) all non-cash gains (other than those attributable to
Prepayment Events) included in determining such Consolidated Net Income for such
Fiscal Year plus (ii) the amount, if any, by which such Net Working Capital
increased during such Fiscal Year; minus
(e)the sum of (i) Capital Expenditures for such Fiscal Year (except to the
extent attributable to the incurrence of Capitalized Lease Obligations or
otherwise financed by incurring long-term Indebtedness) plus (ii) cash
consideration paid during such Fiscal Year to make acquisitions or other capital
investments (except to the extent financed by incurring long-term Indebtedness);
minus
(f)the aggregate principal amount of long-term Indebtedness repaid or prepaid by
the Borrower and its consolidated Restricted Subsidiaries during such Fiscal
Year in compliance with Section 6.09, excluding (i) Indebtedness in respect of
Revolving Loans and Letters of Credit or other revolving extensions of credit
(except to the extent that any repayment or prepayment of such Indebtedness is
accompanied by a permanent reduction in related commitments), (ii) Loans prepaid
pursuant to Section 2.11(c), (iii) repayments or prepayments of long-term
Indebtedness financed by incurring other long-term Indebtedness, (iv) repayments
or prepayments of the Borrower’s 10.750% Notes due 2016, issued under the
Indenture dated as of June 14, 2006, among Borrower, the Subsidiary Guarantors
(as defined therein) and The Bank of Nova Scotia Trust Company of New York, as
trustee, (v) repayments or prepayments of the Borrower’s 7.25% Notes due 2018,
issued under the Senior Notes Indenture, (vi) repayments or prepayments of the
Borrower’s 8.125% Notes due 2020, issued under the Senior Notes Indenture, (vii)
repayments or prepayments of the Borrower’s 7.75% Notes due 2022, issued under
the Senior Notes Indenture and (viii) repayments or prepayments of Senior Notes.


22



--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.
“Excluded Equity Interests” means (a) voting Equity Interests in excess of 65%
of the total outstanding voting Equity Interests of any Foreign Subsidiary (such
Equity Interests being collectively called “Class A Excluded Equity Interests”),
(b) Equity Interests in each Subsidiary that is not a wholly-owned Subsidiary if
the pledging of Equity Interests in such Subsidiary to secure the Obligations
would be prohibited by, or would trigger a dissolution, disassociation, put,
call or other similar adverse consequence, under the terms of any shareholder
agreement, partnership agreement, limited liability company agreement or other
similar agreement binding on such Subsidiary (such Equity Interests being
collectively called “Class B Excluded Equity Interests”) and (c) Equity
Interests of Captive Insurance Subsidiaries.
“Excluded Property” has the meaning set forth in the Collateral and Guarantee
Agreement.
“Excluded Subsidiary” means:
(a)    any Designated Syndicated Person;
(b)    Encompass Health Altoona Holdings, LLC, a Delaware limited liability
company; and
(c)    any Subsidiary designated in writing by the Borrower to the
Administrative Agent to the extent and for so long as such Subsidiary does not
account for more than (i) $10,000,000 in Adjusted Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended period of
four consecutive fiscal quarters for which financial statements shall have been
delivered pursuant to Section 5.01(a)(i) or 5.01(a)(ii), or (ii) $10,000,000 in
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the last day of the most recent period for which financial statements have been
delivered pursuant to Section 5.01(a)(i) or 5.01(a)(ii) (each such Subsidiary
being called a “Non-Material Subsidiary”); and
(d)    any Restricted Subsidiary that is not a Wholly Owned Restricted
Subsidiary designated in writing by the Borrower to the Administrative Agent.
provided that the combined portion of Adjusted Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to the wholly-owned Non-Material
Subsidiaries described in clause (c) (taken as a whole) as determined as at the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a)(i) or 5.01(a)(ii) for the preceding
four fiscal quarter period then ended, does not exceed fifteen percent (15%) of
the Adjusted Consolidated EBITDA of the Borrower and its Subsidiaries and/or (y)
the combined portion of Consolidated Total Assets, as of the most recently
completed fiscal period, of all of the wholly-owned Non-Material Subsidiaries
described in clause (c) (taken


23



--------------------------------------------------------------------------------





as a whole) does not exceed fifteen percent (15%) of the Consolidated Total
Assets of the Borrower and its Subsidiaries, as determined based on the most
recent financial statements delivered pursuant to Section 5.01(a)(i) or
5.01(a)(ii).


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal in accordance with the first sentence of this
definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income (however denominated) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.22), any
withholding tax that is (i) imposed by the United States of America on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.17(f), and (d) any United States withholding Tax imposed
under FATCA.
“Existing Indebtedness” means (a) all of the Indebtedness of the Borrower and
the Restricted Subsidiaries that is outstanding on the Amendment Effective Date,
as set forth on Schedule 1.01A and (b) the Senior Notes.
“Existing Letters of Credit” means the letters of credit outstanding on the
Amendment Effective Date and set forth on Schedule 2.05. Each Existing Letter of
Credit constitutes a Letter of Credit under this Agreement.
“Existing Senior Secured Credit Agreement” means the Fourth Amended and Restated
Credit Agreement dated as of the Fourth Amendment Effective Date among the
Borrower, the lenders from time to time party thereto and Barclays Bank PLC, as
administrative agent and collateral agent, as in effect immediately prior to the
Amendment Effective Date.


24



--------------------------------------------------------------------------------





“Extended Commitments” has the meaning assigned to such term in the definition
of “Extension Amendment”.
“Extended Loans” has the meaning assigned to such term in the definition of
“Extension Amendment”.
“Extended Term Lender” has the meaning assigned to such term in the definition
of “Extension Amendment”.
“Extended Term Loans” has the meaning assigned to such term in the definition of
“Extension Amendment”.
“Extending Lenders” has the meaning assigned to such term in Section 2.23.
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.23.
“Extension Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to Section
2.23, providing for (a) an extension of a Maturity Date and/or (b) an increase
or decrease in the yield (including any increase or decrease in, or an
introduction of, interest margins, benchmark rate floors, fixed interest rates
or fees or premiums), in each case, applicable to the Loans and/or Commitments
of the Extending Lenders of the applicable Extension Request Class (such Loans
or Commitments being referred to as the “Extended Loans” or “Extended
Commitments”, as applicable) so long as the following terms are satisfied: (i)
except as to interest rates, fees and final maturity (which shall be determined
by the Borrower and set forth in the relevant Extension Offer), the Revolving
Commitment of any Revolving Lender that agrees to an extension with respect to
such Revolving Commitment extended pursuant to an Extension Amendment and the
related outstanding, shall be a Revolving Commitment (or related outstanding, as
the case may be) with the same terms as the original Class of Revolving
Commitments; provided, that at no time shall there be Revolving Commitments
hereunder (including any Extended Commitments and any original Revolving
Commitments) which have more than three different maturity dates, (ii) except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined between the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an extension with respect to such Term Loans (an
“Extended Term Lender”) extended pursuant to any Extension Amendment (“Extended
Term Loans”) shall have the same terms as the Class of Term Loans subject to
such Extension Offer other than (x) with respect to covenants or other
provisions applicable to periods after the latest Maturity Date or (y) any
addition of any affirmative or negative covenants applicable to any Loan Party
and/or any Subsidiary to the extent such covenants are beneficial to the Lenders
where this Agreement is amended to include such covenants for the benefit of all
Lenders, (iii) the final maturity date of any Extended Term Loans shall be no
earlier than the then latest maturity date hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 2.09(a) for periods prior
to the


25



--------------------------------------------------------------------------------





Maturity Date for Term Loans may not be increased, (iv) the weighted average
life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Term Loans extended thereby,
(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, and (vi) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Commitments, as the
case may be, in respect of which Term Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Lenders or Revolving Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Lenders, as the case may be, have accepted such Extension Offer,
and (vii) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing.
“Extension Offer” has the meaning assigned to such term in Section 2.23.
“Extension Request Class” has the meaning assigned to such term in Section 2.23.
“Facility” means an inpatient or outpatient rehabilitation facility, certified
outpatient rehabilitation facility, skilled nursing facility, specialty medical
center or facility, specialty orthopedic hospital or acute care hospital,
subacute inpatient facility, transitional living center, medical office
building, outpatient surgery center or outpatient diagnostic center, with all
buildings and improvements associated therewith, that is owned or leased, in
whole or in part, by the Borrower or a Restricted Subsidiary.
“Fair Market Value” of any asset or items means (a) with respect to a security
listed on a national securities exchange or the subject of price quotations on
any of the NASDAQ OMX markets, the price of such security as reported on such
exchange or market by any widely recognized reporting method customarily relied
upon by financial institutions and (b) with respect to any other asset or items,
the fair market value of such asset or items as determined in good faith by (i)
a Financial Officer for transactions valued at or below $20,000,000 or (ii) by
the Board of Directors of the Borrower or a Subsidiary, as applicable, and
evidenced by a resolution of such Board of Directors, for transactions in excess
of $20,000,000.
“FATCA” means Sections 1471 through 1474 of the Code (effective as of the date
hereof) (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business


26



--------------------------------------------------------------------------------





Day as so published on the next succeeding Business Day, (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate charged to the Administrative Agent,
in its capacity as a Lender, on such day on such transactions as determined by
the Administrative Agent and (c) if such rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at hhtp://www.newyorkfed.org, or any successor source.
“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fiscal Year” means the twelve month period ending on December 31.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary,
(b) a Domestic Subsidiary that (i) does not conduct any business or operations
and (ii) has assets substantially all of which consist of direct or indirect
ownership of the voting Equity Interests of Subsidiaries described in clause (a)
of this definition, or (c) a Domestic Subsidiary that (i) does not conduct any
business or operations and (ii) does not have any assets or liabilities other
than (A) voting Equity Interests of Subsidiaries described in clause (a) of this
definition and (B) bank accounts incidental to the ownership of voting Equity
Interests of Subsidiaries described in clause (a).
“Fourth Amendment Effective Date” means September 29, 2017.
“GAAP” means generally accepted accounting principles as from time to time in
effect.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether regional, state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or


27



--------------------------------------------------------------------------------





obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each Subsidiary Loan Party that is a party to the Collateral
and Guarantee Agreement as a “Guarantor”.
“Hazardous Materials” shall mean (a) petroleum products and byproducts, asbestos
in friable form, urea formaldehyde foam insulation, polychlorinated biphenyls,
radon gas, chlorofluorocarbons and all other ozone‑depleting substances or
(b) any chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to or can give rise to liability
under any Environmental Law.
“Increased Cost Lender” has the meaning assigned to such term in Section 2.22.
“Incremental Lender” has the meaning assigned to such term in Section 2.20(a).
“Indebtedness” of any Person as of any date means, without duplication: (a) all
indebtedness of such Person for borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof) (other than intercompany Indebtedness; (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments (other
than performance, surety or statutory bonds or other similar instruments issued
in the ordinary course of business); (c) all obligations of such Person in
respect of letters of credit or other similar instruments (or reimbursement
obligations with respect thereto); (d) all net obligations of such Person with
respect to any Swap Agreement (which shall be deemed to be the net swap
termination value thereof as of such date); (e) all obligations of such Person
to pay the deferred and unpaid purchase price of property or services, except
trade payables and accrued expenses incurred in the ordinary course of business;
(f) all Capitalized Lease Obligations of such Person; (g) all Indebtedness of
others secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person (which shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith); (h) all Indebtedness of others Guaranteed by such Person to the
extent of such Guarantee; (i) all Attributable Indebtedness of such Person;
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (k) all obligations, contingent or otherwise, of such
Person in respect of synthetic lease facilities, (l) all Securitization
Transactions and (m) all Disqualified Stock of such Person and its subsidiaries
and all other Preferred Stock of the subsidiaries of such Person valued at the
greater of (i) the voluntary or involuntary liquidation preference of such
Disqualified Stock or such Preferred Stock, as the case may be, and (ii) the
aggregate amount payable upon purchase, redemption, defeasance or payment of
such Disqualified Stock or such Preferred Stock, as the case may be; provided
that in no event shall any Guarantee of a bond issued in a Tax Incentive
Program, which bond is held by the Borrower or a Restricted Subsidiary, or any
lease obligations incurred by the Borrower or a Restricted Subsidiary in
connection with a Tax Incentive Program be Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such Person in
respect thereof, in which case such Indebtedness shall not be more than the
amount of such Indebtedness that is recourse to such Person; provided, however,
that,


28



--------------------------------------------------------------------------------





notwithstanding the foregoing, Indebtedness for purposes of this Agreement and
the other Loan Documents, including for the purposes of calculating the
financial covenants in Section 6.01, or calculating any financial ratio
(including for the purposes of calculating pro forma compliance with respect of
any incurrence or other test hereunder), Indebtedness shall be deemed not to
include (i) any contingent obligation incurred in the ordinary course of
business until after such obligation has become a liability on the balance sheet
of such Person in accordance with GAAP that has not been paid after becoming due
and payable, (ii) deferred or prepaid revenues in the ordinary course of
business and consistent with past practice, (iii) any purchase price holdbacks
in respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller until after such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and that has not been paid after becoming due and payable, (iv)
obligations to make payments in respect of money backed guarantees offered to
customers in the ordinary course of business, (v) obligations to make payments
to one or more insurers in respect of profit sharing arrangements entered into
in the ordinary course of business, (vi) any amounts available and not drawn
under any available commitments or (vii) the obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as in effect on the Fourth Amendment Effective Date, or in
excess of the amount of such Indebtedness that would be recourse to such Person.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Intellectual Property” has the meaning set forth in the Collateral and
Guarantee Agreement.
“Intercreditor Agreement” means a First Lien Intercreditor Agreement among the
Administrative Agent and the authorized representative named therein for each
series of Pari Passu Indebtedness, substantially in the form of Exhibit C, with
such changes thereto that are reasonably satisfactory to the Administrative
Agent.
“Interest Coverage Ratio” means the ratio of (a) Adjusted Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries to (b) Consolidated Interest
Expense of the Borrower and its Restricted Subsidiaries (less amortization of
financing fees of the Borrower and its Restricted Subsidiaries), in each case
for any period of four consecutive fiscal quarters of the Borrower.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing substantially in the form of Exhibit E.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day


29



--------------------------------------------------------------------------------





prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such shorter interest period as may be agreed to by all
applicable Lenders), or, if consented to by all Lenders, 12 months thereafter,
in each case as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate) which
results from interpolating on a linear basis between:
(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and
(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investments” of any Person means: (a) all investments by such Person in any
other Person in the form of loans, advances or capital contributions (excluding
commission, travel and similar advances to officers and employees made in the
ordinary course of business); (b) all Guarantees of Indebtedness of any other
Person by such Person; and (c) all purchases (or other acquisitions for
consideration) by such Person of Indebtedness, Equity Interests or other
securities of any other Person; provided no bonds or other securities acquired
or held in connection with a Tax Incentive Program shall be deemed Investments.
“IP Security Agreement” has the meaning set forth in the Collateral and
Guarantee Agreement.
“Issuing Bank” means (a) Barclays Bank PLC and each other Lender designated an
Issuing Bank pursuant to Section 2.05(j), in each case in its capacity as an
issuer of Letters of Credit hereunder and (b) JPMorgan Chase Bank, N.A. and
Regions Bank, in each case in its capacity as issuer of each Existing Letter of
Credit issued by it. Each Issuing Bank may, in its discretion,


30



--------------------------------------------------------------------------------





arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“Joint Bookrunners” means Barclays Bank PLC, Citibank, N.A., BofA Securities,
Inc. (or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc., in each case in
its capacity as a joint bookrunner hereunder.
“Joint Lead Arrangers” means Barclays Bank PLC and Citigroup Global Markets
Inc., in each case in its capacity as a joint lead arranger hereunder.
“LC Commitment” means $260,000,000.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Aggregate Revolving Percentage of the total LC Exposure at such time.
“Lender Counterparty” means (a) each Lender, each Agent and each of their
respective Affiliates counterparty to a Swap Agreement, (b) any Person who is
(or was) an Agent, Lender or an Affiliate of an Agent or a Lender as of the
Amendment Effective Date but subsequently, whether before or after entering into
a Swap Agreement, ceases to be an Agent, a Lender or an Affiliate of an Agent or
a Lender, as the case may be and (c) any Person who is (or was) an Agent, a
Lender or an Affiliate of an Agent or a Lender at the time such Person enters
into a Swap Agreement, regardless of whether such Person subsequently ceases to
an Agent, a Lender or an Affiliate of an Agent or a Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
set forth in Section 2.20, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement, other than any such Letter of Credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05; provided that, no Issuing Bank will be obligated to issue
commercial Letters of Credit without its consent.


31



--------------------------------------------------------------------------------





“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Total
Indebtedness of the Borrower and its Restricted Subsidiaries on such date to (b)
Adjusted Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
the period of four consecutive fiscal quarters of the Borrower and its
Restricted Subsidiaries ended as of the end of the most recent fiscal quarter
for which financial statements of the Borrower have been delivered under Section
5.01.
“LIBO Rate” means for any Interest Period as to any Loan, (i) the rate per annum
(as determined by the Administrative Agent) equal to the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate; in each case the “Screen Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the Screen Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if Screen Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the Screen Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or other similar encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, and any
financing lease in the nature thereof, and any filing of, or agreement to give,
any financing statement (other than notice filings not perfecting a security
interest) under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction).
“Limited Condition Acquisition” means any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan Documents” means this Agreement, the Security Documents, each Additional
Revolving Commitment Amendment, each Additional Tranche Term Loan Amendment, the
Intercreditor Agreement, any Notes, other than for purposes of Section 9.02,
each Letter of Credit and each Letter of Credit application referred to in
Section 2.05 and any other document or instrument designated by the Borrower and
the Administrative Agent as a “Loan Document” and any other amendment or joinder
to this Agreement.
“Loan Parties” means the Borrower and each Subsidiary Loan Party.


32



--------------------------------------------------------------------------------





“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement and any Additional Tranche Term Loan Amendment or any Additional
Revolving Commitment Amendment.
“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” means “margin stock” as defined in Regulation U of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or condition, financial or otherwise, of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform any of its Obligations, (c) the rights or powers of or
remedies available to the Administrative Agent, the Lenders or any Secured Party
under any Loan Document or (d) the legality, validity, binding effect or
enforceability against a Loan Party of any Loan Document to which it is a party.
“Material Group” means any Subsidiary or group of Subsidiaries (i) the book
value of the net assets of which was greater than 7.5% of Consolidated Net
Assets of the Borrower as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01,
(ii) the total revenues of which were greater than 7.5% of Consolidated Total
Revenue of the Borrower for the four-fiscal-quarter period ending on the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01 or (iii) the Adjusted Consolidated
EBITDA of which was greater than 7.5% of Adjusted Consolidated EBITDA of the
Borrower for the four-fiscal-quarter period ending on the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01. For purposes of making the determinations required by
this definition, assets, revenues and EBITDA of Foreign Subsidiaries shall be
converted into dollars at the rates used in preparing the applicable quarterly
financial statements of the Borrower which shall have been delivered pursuant to
Section 5.01.
“Material Indebtedness” means (a) the Pari Passu Indebtedness and (b) other
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Maturity Date” means (a) with respect to the Revolving Loans, November
25, 2024, (b) with respect to the Term Loans, November 25, 2024, and (c) with
respect to Additional Tranche Term Loans of any Class, the date specified as the
scheduled final maturity date of the Additional Tranche Term Loans of such Class
in the applicable Additional Tranche Term Loan Amendment.
“Maximum Rate” has the meaning assigned to such term in Section 9.18.


33



--------------------------------------------------------------------------------





“Medicaid Certification” means certification by a state agency or entity under
contract with a state agency that a health care operation is in compliance with
all the conditions of participation set forth in the Medicaid Regulations.
“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other entity administering the Medicaid program and a health care
operation under which the health care operation agrees to provide services for
Medicaid patients in accordance with the terms of the agreement and Medicaid
Regulations.
“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (b) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (a) above and all Federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statues described in clause (a) above;
(c) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (a) and (b) above; and
(d) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
“Medicare Certification” means certification by CMS or a state agency or entity
under contract with CMS that a health care operation is in compliance with all
the conditions of participation set forth in the Medicare Regulations.
“Medicare Provider Agreement” means an agreement entered into between CMS and a
health care operation under which the health care operation agrees to provide
services for Medicare patients in accordance with the terms of the agreement and
Medicare Regulations.
“Medicare Regulations” means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto, together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including Health and Human Services (“HHS”), CMS,
the Office of the Inspector General for HHS, or any Person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended,
supplemented or otherwise modified from time to time.
“Model” has the meaning assigned to such term in Section 3.06(b).
“Moody’s” means Moody’s Investors Service, Inc.


34



--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Borrower or any ERISA Affiliate of Borrower is making, is
obligated to make or has been obligated to make during the last six years,
contributions on behalf of participants who are or were employed by any of
Borrower or any ERISA Affiliate of Borrower.
“Net Proceeds” means (a) with respect to any event described in clause (c) or
(d) of the definition of the term “Prepayment Event”, the Pari Passu
Indebtedness Rejected Amount applicable thereto and (b) with respect to any
other event, (i) the cash proceeds received in respect of such event, including
any cash received in respect of any non-cash proceeds, but only as and when
received, net of (ii) the sum of (A) all fees and out-of-pocket expenses
(including underwriting discounts and commissions) paid by the Borrower and the
Restricted Subsidiaries to third parties (other than Affiliates) in connection
with such event, (B) in the case of a sale, transfer or other disposition of an
asset, the amount of all payments required to be made by the Borrower and the
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than Loans and Pari Passu Indebtedness) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, and (C) the amount of
all taxes paid (or estimated in good faith to be payable) by the Borrower and
the Restricted Subsidiaries and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
estimated in good faith to be payable that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer);
provided that on the date on which such reserve is no longer required to be
maintained, the remaining amount of such reserve shall then be deemed to be Net
Proceeds. For purposes of clause (a) of this definition, the Net Proceeds in
respect of any event described or referred to in such clause shall be deemed to
be received by the Borrower on the day that the applicable offer to repurchase,
redeem or prepay any Pari Passu Indebtedness shall have expired in accordance
with the terms thereof.
“Net Working Capital” of any Person as of any date means (a) the consolidated
current assets of such Person and its consolidated subsidiaries as of such date
(excluding cash and Eligible Investments) minus (b) the consolidated current
liabilities of such Person and its consolidated subsidiaries as of such date
(excluding the outstanding Obligations, to the extent they shall at any time
constitute current liabilities, and other current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.
“Non-Consenting Lender” has the meaning assigned to such term in Section 2.22.
“Non-Material Subsidiary” has the meaning assigned to such term in the
definition of “Excluded Subsidiary”.
“Notes” means any promissory notes issued by the Borrower pursuant to
Section 2.09(e), as they may be amended, supplemented or otherwise modified from
time to time.
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such


35



--------------------------------------------------------------------------------





proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of LC Disbursements,
interest thereon (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (iii) all other monetary obligations of the Borrower under this
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, arising under the
Loan Documents (including monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), (b) the due and punctual
payment of all the monetary obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents, (c) the due and
punctual payment of all monetary obligations of each Loan Party under or in
respect of each Swap Agreement with a Lender Counterparty (provided that the
Obligations of any Guarantor shall not include Excluded Swap Obligations of such
Guarantor) and (d) the due and punctual payment and performance of all
obligations of any Loan Party to a Lender or an Affiliate of a Lender in respect
of any Cash Management Obligations (other than Cash Management Obligations
provided after (i) the principal of and interest on each Loan and all fees
payable hereunder have been paid in full, (ii) the Lenders have no further
commitment to lend hereunder, (iii) the LC Exposure has been reduced to zero and
(iv) the Issuing Banks have no further obligation to issue Letters of Credit),
including obligations in respect of overdrafts, temporary advances, interest and
fees.
“OID” has the meaning assigned to such term in Section 2.20(b).
“Original Term Loans” has the meaning assigned to such term in Section 2.01(a).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions thereto) arising from any payment made hereunder
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Pari Passu Indebtedness” means (a) senior secured debt constituting securities
(as defined under the Securities Act) of the Borrower issued after the Amendment
Effective Date; provided that (i) the final maturity thereof shall be no earlier
than the latest Maturity Date as of the time of the issuance thereof and the
weighted average life to maturity thereof shall not be shorter than the weighted
average life to maturity of any Loans or Revolving Commitments outstanding as of
the time of the issuance thereof, (ii) no Restricted Subsidiary of the Borrower
shall be an obligor under a Guarantee in respect thereof unless such Restricted
Subsidiary shall be a party to the Collateral and Guarantee Agreement and (iii)
the obligations in respect thereof shall be secured by the Pari Passu
Indebtedness Collateral (but not by any Lien on any asset of the Borrower, any
Restricted Subsidiary or any other Affiliate of the Borrower, other than any
asset constituting Pari Passu Indebtedness Collateral); and (b) any Refinancing
Indebtedness in respect thereof (or in respect of any such Refinancing
Indebtedness theretofore incurred).


36



--------------------------------------------------------------------------------





“Pari Passu Indebtedness Collateral” means the Collateral, other than (a) the
cash collateral on deposit with any Issuing Bank as contemplated by Section
2.05(c) and (b) the cash collateral on deposit with the Administrative Agent
pursuant to Section 2.05(l).
“Pari Passu Indebtedness Documents” means the indenture or other agreement under
which any Pari Passu Indebtedness is issued or incurred and all other
instruments, agreements and other documents evidencing or governing such Pari
Passu Indebtedness or providing any Guarantee or other right in respect thereof.
“Pari Passu Indebtedness Liens” means Liens on Pari Passu Indebtedness
Collateral securing obligations in respect of Pari Passu Indebtedness.
“Pari Passu Indebtedness Rejected Amount” means, with respect to any event
described in clause (c) or (d) of the definition of the term “Prepayment Event”,
the amount of the excess referred to in such clause
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any Employee Benefit Plan subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code or any successor
entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit B or any other form approved by the Collateral Agent.
“Permitted Incremental Amount” means, at any time, (a) the greater of (x)
$1,000,000,000 and (y) 100% of Adjusted Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for the four quarter period most recently then ended
for which financial statements have been delivered pursuant to Section 5.01,
calculated after giving pro forma effect to the incurrence of such additional
amount and the application of any proceeds thereof, less (b) the sum of (i) the
aggregate principal amount of Pari Passu Indebtedness outstanding at such time,
and (ii) the aggregate principal amount of all Additional Tranche Term Loans
outstanding and all Additional Revolving Commitments outstanding at such time
pursuant to Section 2.20(a), in each case, issued or extended in reliance on the
“Permitted Incremental Amount”.
“Permitted Investments” means: (a) capital contributions, advances or loans to
the Borrower by any Restricted Subsidiary or by the Borrower or any Restricted
Subsidiary to a Restricted Subsidiary; (b) the acquisition and holding by the
Borrower and each of the Restricted Subsidiaries of receivables owing to the
Borrower and such Restricted Subsidiary, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; (c) the acquisition and holding by the Borrower and the Restricted
Subsidiaries of cash and Eligible


37



--------------------------------------------------------------------------------





Investments and Investments that were Eligible Investments when made; (d) the
making of an Investment by the Borrower, directly or through a Wholly Owned
Restricted Subsidiary, in a Wholly Owned Restricted Subsidiary formed solely for
the purpose of insuring the healthcare business and facilities owned or operated
by the Borrower or a Restricted Subsidiary and any physician employed by or on
the staff of any such business or facility; provided that the amount invested in
such Restricted Subsidiary does not exceed $15,000,000; and (e) Investments made
by the Captive Insurance Subsidiary in the ordinary course of business and in
accordance with applicable law.
“Permitted Liens” means: (a) Liens for taxes, assessments or governmental
charges or claims that either (i) are not yet delinquent or (ii) are being
contested in good faith by appropriate proceedings; (b) statutory Liens of
landlords and carriers, warehousemen, mechanics, suppliers, materialmen,
repairmen or other like Liens arising in the ordinary course of business and
with respect to amounts that either (i) are not overdue by more than 90 days or
(ii) are being contested in good faith by appropriate proceedings and as to
which appropriate reserves or other provisions have been made in accordance
with, and to the extent required by, GAAP; (c) Liens (other than any Lien
imposed by ERISA) incurred or deposits due in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation; (d) Liens incurred or deposits made to secure the
performance of tenders, bids, leases, statutory obligations, surety and appeal
bonds, progress payments, government contracts and other obligations of like
nature (exclusive of obligations for the payment of Indebtedness), in each case,
incurred in the ordinary course of business; (e) attachment or judgment Liens
not giving rise to an Event of Default; (f) encumbrances, easements,
rights-of-way, restrictions (including zoning restrictions), encroachments and
other similar charges, encumbrances and title defects not interfering in any
material respect with the ordinary conduct of the business of the Borrower or
any Restricted Subsidiary; (g) leases or subleases granted to others not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any Restricted Subsidiary; (h) Liens with respect to any
Acquired Indebtedness, provided that such Liens only extend to assets that were
subject to such Liens prior to the acquisition of such assets by the Borrower or
a Restricted Subsidiary and not incurred in anticipation or contemplation of
such acquisition; (i) Liens securing Refinancing Indebtedness (other than any
Pari Passu Indebtedness) that are permitted under clause (iv) of the definition
of such term; (j) purchase money Liens (including Capitalized Lease
Obligations); (k) Liens on assets of the Borrower or any Restricted Subsidiary
created pursuant to the Security Documents and Liens in favor of any Issuing
Bank on assets of the Borrower or any Restricted Subsidiary securing its
obligations in respect of Cash Collateralized Letters of Credit issued by such
Issuing Bank; (l) bankers’ liens with respect to the right of set-off arising in
the ordinary course of business against amounts maintained in bank accounts or
certificates of deposit in the name of the Borrower or any Restricted
Subsidiary; (m) the interest of any issuer of a letter of credit in any cash or
Eligible Investment deposited with or for the benefit of such issuer as
collateral for such letter of credit, provided that the Indebtedness so
collateralized is permitted to be incurred by the terms of this Agreement;
(n) any Lien consisting of a right of first refusal or option to purchase the
ownership interest of the Borrower or a Restricted Subsidiary in any Restricted
Subsidiary or to purchase assets of the Borrower or any Restricted Subsidiary,
which right of first refusal or option is entered into in the ordinary course of
business; (o) Liens resulting from earnest money deposits in connection with any
letter of intent or purchase agreement; (p) Liens on cash deposits securing any
Swap Agreements permitted under Section 6.15; (q) Liens on cash or cash
equivalents or other


38



--------------------------------------------------------------------------------





Permitted Investments used to defease or to satisfy and discharge Indebtedness
so long as such defeasance, satisfaction or discharge is not prohibited
hereunder; (r) any Liens created pursuant to a Tax Incentive Program on any
assets transferred in connection therewith; and (s) Liens on securities that are
the subject of repurchase agreements constituting Eligible Investments.
“Permitted Syndicated Interest Repurchase” means any purchase of a Syndicated
Interest by the Borrower or a Restricted Subsidiary to the extent constituting a
Restricted Payment permitted under Section 6.09.
“Permitted Syndicated Interest Sales” means sales of Syndicated Interests for
Fair Market Value that the Borrower determines in good faith are in the best
interests of the Borrower and the Restricted Subsidiaries, taken as a whole.
“Permitted Unsecured Indebtedness” means (a) unsecured Indebtedness (including
Acquired Indebtedness) incurred after the Amendment Effective Date; provided
that (i) the final maturity thereof shall be no earlier than 90 days after the
latest Maturity Date as of the time of the issuance thereof and the weighted
average life to maturity thereof shall not be shorter than the weighted average
life to maturity of any Loans or Commitments outstanding as of the time of the
issuance thereof, (ii) no Restricted Subsidiary of the Borrower shall be an
obligor under a Guarantee in respect thereof unless such Restricted Subsidiary
shall be a party to the Collateral and Guarantee Agreement and (iii) the
obligations in respect thereof shall not be secured by any Lien on any asset of
the Borrower, any Restricted Subsidiary or any other Affiliate of the Borrower;
and (b) any Refinancing Indebtedness in respect thereof (or in respect of any
such Refinancing Indebtedness theretofore incurred).
“Permitted Unsecured Indebtedness Documents” means the indenture or other
agreement under which any Permitted Unsecured Indebtedness is issued or incurred
and all other instruments, agreements and other documents evidencing or
governing such Permitted Unsecured Indebtedness or providing any Guarantee or
other right in respect thereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means IntraLinks or another similar electronic system.
“Preferred Stock” means with respect to any Person all Equity Interests of such
Person which has a preference in liquidation or a preference with respect to the
payment of dividends or distributions of operating profit or cash.
“Prepayment Event” means:
(a) any Asset Sale, other than (i) Syndications and resyndication transactions
in the ordinary course of business and (ii) other dispositions resulting in the
aggregate for all such dispositions in Net Proceeds not greater than $25,000,000
during any Fiscal Year of the Borrower;


39



--------------------------------------------------------------------------------





(b) the incurrence of any Indebtedness by the Borrower or any Restricted
Subsidiary other than Indebtedness permitted under Section 6.03 (giving effect
to any amendment of or waiver under such Section);
(c) if any offer to repurchase, redeem or prepay any Pari Passu Indebtedness is
required to be made by the Borrower or any Restricted Subsidiary pursuant to the
terms thereof on account of the occurrence of any event described in clause (a)
above, at the expiration of such offer the aggregate amount of the net proceeds
thereof that has been offered to be applied to repurchase, redeem or prepay such
Pari Passu Indebtedness shall exceed the aggregate principal amount of such net
proceeds with respect to which such offer has been accepted; and
(d) if any offer to repurchase, redeem or prepay any Pari Passu Indebtedness is
required to be made by the Borrower or any Restricted Subsidiary pursuant to the
terms thereof on account of the occurrence of any event described in clause (b)
above, at the expiration of such offer the aggregate amount of the net proceeds
thereof that has been offered to be applied to repurchase, redeem or prepay such
Pari Passu Indebtedness shall exceed the aggregate principal amount of such net
proceeds with respect to which such offer has been accepted.
“Prepayment Notice” means a notice by the Borrower substantially in the form of
Exhibit F.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Stock.
“Quarterly Compliance Date” means the date on which the Borrower delivers a
certificate of a Financial Officer required to be delivered under
Section 5.01(iii) concurrently with the Borrower’s quarterly financial
statements delivered under Section 5.01(ii).
“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sales of goods, leases of goods or the rendition of
services, no matter how evidenced and whether or not earned by performance).
“Recipient” has the meaning set forth in Section 2.17(i).
“Refinance” has the meaning given it in the definition of “Refinancing
Indebtedness”.
“Refinancing Indebtedness” means Indebtedness that is applied to refund,
refinance, repurchase and retire or extend (collectively, “Refinance”) any
Existing Indebtedness or any Indebtedness incurred under Section 6.03, and any
Indebtedness previously Refinanced in accordance with this definition; provided
that: (i) the Refinancing Indebtedness is the obligation


40



--------------------------------------------------------------------------------





(whether as a primary obligor or under a Guarantee) of the same Person or
Persons (and not of any other Person, except to the extent required for the
Indebtedness being refinanced) and, if the Indebtedness being Refinanced is
subordinated to the Obligations, the Refinancing Indebtedness is also
subordinated to the Obligations to the same extent as the Indebtedness being
Refinanced; (ii) the Refinancing Indebtedness is scheduled to mature no earlier
than the scheduled maturity of the Indebtedness being Refinanced and is not
subject to any requirement not applicable to the Indebtedness being Refinanced
that such Indebtedness be prepaid, redeemed, repurchased or defeased on one or
more scheduled dates or upon the happening of one or more events (other than
events of default or change of control events) prior to the latest Maturity Date
as of the time such Refinancing Indebtedness is incurred (in each case, other
than any provision requiring an offer (A) to purchase or redeem such
Indebtedness constituting Refinancing Indebtedness or the payment of any cash
amount as a result of a change of control, fundamental change, asset sale or
similar provision so long as any right of the holders thereof upon the
occurrence of a change of control, fundamental change, asset sale or similar
provision shall be subject to the prior repayment in full of the Obligations
under the Loan Documents or (B) to purchase, redeem, convert or otherwise
exchange such Indebtedness solely for Equity Interests of the Borrower); (iii)
the Refinancing Indebtedness has a weighted average life to maturity at the time
such Refinancing Indebtedness is incurred that is equal to or greater than the
weighted average life to maturity of the portion of the Indebtedness being
Refinanced; (iv) the Refinancing Indebtedness, if secured, is secured only by
some or all of (but not more than) the assets that secure (or are required to
secure) the Indebtedness being Refinanced; and (v) such Refinancing Indebtedness
is in an aggregate principal amount (or accreted value, if applicable) that is
equal to or less than the aggregate principal amount (or accreted value, if
applicable) then outstanding under the Indebtedness being Refinanced (except for
all accrued interest and premium thereon and the amount of all original issue
discounts, underwriting discounts, premiums, fees, commissions, defeasance cost
and other issuance costs and expenses incurred in connection therewith);
provided, further, that Indebtedness meeting the requirements of the foregoing
clauses (i) through (v) may constitute Refinancing Indebtedness notwithstanding
that it is not immediately applied to the Refinancing of other Indebtedness so
long as (x) the Borrower designates such Indebtedness as Refinancing
Indebtedness and (y) prior to their use for Refinancing other Indebtedness, the
net proceeds of such Indebtedness are promptly (1) deposited in an account
controlled by the Collateral Agent (and in which the Collateral Agent shall have
been granted a security interest pursuant to the Security Documents), pursuant
to an agreement satisfactory to the Borrower and the Administrative Agent, and
held in such account pending the application of such net proceeds to Refinance
such other Indebtedness or (2) except in the case of any Refinancing of Pari
Passu Indebtedness, applied to prepay Revolving Loans, in which case an amount
of the Revolving Commitments equal to the amount so prepaid will be held
available and not borrowed pending, and will be made available (subject to the
conditions to borrowing set forth herein) only to provide funds for, the
application of such net proceeds to Refinance such other Indebtedness.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.


41



--------------------------------------------------------------------------------





“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration of
Hazardous Materials into or through the environment (including the air, soil,
surface water or groundwater) or within or upon any property, building,
structure or facility.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Replacement Lender” has the meaning assigned to such term in Section 2.22.
“Required Lenders” means, at any time, Lenders having Combined Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Combined Credit Exposures and unused Commitments at such time. For purposes of
this definition, Required Lenders shall be determined by excluding all Loans and
Commitments held or beneficially owned by a Defaulting Lender.
“Responsible Officer” means the principal executive officer, the principal
financial officer, the principal accounting officer, the treasurer or the
controller of the Borrower.
“Restricted Cash and Cash Equivalents” means, as of any date, the cash and cash
equivalents (a) held by any Captive Insurance Subsidiary and committed to
third-party administrators for payment of the Borrower’s insurance claims, (b)
held by Syndicated Persons to the extent that such cash and cash equivalents are
required by the owners of such Syndicated Persons to be held in separate
accounts and not otherwise commingled with the assets of the Borrower, (c) held
by any Restricted Subsidiary to the extent that, and for so long as, such cash
and cash equivalents may not be distributed to the owner or owners of the Equity
Interests in such Restricted Subsidiary under the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such subsidiary, (d) the
cash collateral on deposit with any Issuing Bank as contemplated by Section
2.05(c) and (e) the cash collateral on deposit with the Administrative Agent
pursuant to Section 2.05(l).
“Restricted Payment” means with respect to any Person: (a) the declaration of
any dividend or the making of any other payment or distribution of cash,
securities or other property or assets in respect of such Person’s Equity
Interests (except that such a dividend or distribution payable solely in Equity
Interests (other than Disqualified Stock) of such Person shall not constitute a
Restricted Payment), (b) any payment on account of the purchase, redemption,
retirement or other acquisition for value of such Person’s Equity Interests or
any other payment or distribution made in respect thereof, either directly or
indirectly (except that any such payment payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower shall not constitute a
Restricted Payment) or (c) any optional or voluntary payment, prepayment,
repurchase or redemption, or voluntary or optional defeasance of the principal,
of, or interest on, Indebtedness (excluding any Obligations) of such Person or
any of its subsidiaries that is contractually subordinated in right of payment
to the Obligations and other senior indebtedness of the Borrower (except that
any such payment payable solely in Equity Interests (other than Disqualified
Stock) of the Borrower shall not constitute a Restricted Payment) .


42



--------------------------------------------------------------------------------





“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Commitments” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to Section 2.20 or pursuant to assignments by or to such Lender pursuant to
Section 9.04. The amount of each Lender’s Revolving Commitment as of the
Amendment Effective Date is set forth on Schedule 2.01. The aggregate amount of
the Lenders’ Revolving Commitments as of the Amendment Effective Date is
$1,000,000,000. The initial amount of the Revolving Commitment of any Lender
that becomes a Revolving Lender after the Amendment Effective Date is set forth
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment or an Additional Revolving Commitment
Amendment, as applicable.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and the
portions of its LC Exposure and Swingline Exposure attributable to its Revolving
Commitment at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(b).
“S&P” means Standard & Poor’s Corporation.
“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease from the buyer or transferee the sold or transferred
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, other than in
connection with any Tax Incentive Program.
“Sanction” means any sanction administered or enforced by the United States
Government (including, without limitation, the U.S. Department of Treasury’s
Office of Foreign Assets Control), the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” has the meaning assigned to such term in the Collateral and
Guarantee Agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated by the SEC thereunder.


43



--------------------------------------------------------------------------------





“Securitization Transaction” means (a) any transfer by the Borrower or any
Restricted Subsidiary of Receivables or interests therein (i) to a trust,
partnership, corporation or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of indebtedness or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables or interests in Receivables, or (ii) directly to one or
more investors or other purchasers, or (b) any transaction in which the Borrower
or a Restricted Subsidiary incurs Indebtedness or other obligations secured by
Liens on Receivables. The “amount” or “principal amount” of any Securitization
Transaction shall be deemed at any time to be (A) in the case of a transaction
described in clause (a) of the preceding sentence, the aggregate principal or
stated amount of the Indebtedness or other securities referred to in such clause
or, if there shall be no such principal or stated amount, the uncollected amount
of the Receivables transferred pursuant to such Securitization Transaction net
of any such Receivables that have been written off as uncollectible, and (B) in
the case of a transaction described in clause (b) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
the subject Receivables.
“Security Documents” means the Collateral and Guarantee Agreement, the IP
Security Agreements and each other security agreement or other instrument or
document executed and delivered pursuant to the Collateral and Guarantee
Agreement or pursuant to Section 5.14 to secure any of the Obligations.
“Senior Notes” means (a) the Borrower’s 5.125% Senior Notes due 2023, (b) the
Borrower’s 5.75% Notes due 2024, (c) the Borrower’s 5.75% Senior Notes due 2025,
(d) the Borrower’s 4.50% Senior Notes due 2028 and (e) the Borrower’s 4.75%
Senior Notes due 2030.
“Senior Notes Indenture” means the Indenture, dated as of December 1, 2009,
between HealthSouth Corporation and Wells Fargo Bank, National Association, as
trustee and successor in interest to The Bank of Nova Scotia Trust Company of
New York.
“Senior Secured Indebtedness” of any Person means, as of any date of
determination, the aggregate amount of Consolidated Total Indebtedness secured
by a Lien on any assets of such Person as of such date.
“Senior Secured Leverage Ratio” means, at any date, the ratio of (a) Senior
Secured Indebtedness of the Borrower and its Restricted Subsidiaries on such
date to (b) Adjusted Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
and its Restricted Subsidiaries ended as of the end of the most recent fiscal
quarter for which financial statements of the Borrower have been delivered under
Section 5.01.
“Series A Preferred Stock” means the 400,000 shares of Series A Convertible
Perpetual Preferred Stock of the Borrower having a par value of $0.10 per share.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


44



--------------------------------------------------------------------------------





“Solvent” means (a) the fair value of the assets of the Borrower and its
Subsidiaries (or the Loan Parties, as applicable), on a consolidated basis, will
exceed their consolidated debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
and its Restricted Subsidiaries (or the Loan Parties, as applicable) on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Restricted Subsidiaries (or the Loan Parties,
as applicable) on a consolidated basis will not have incurred any debts and
liabilities, subordinated, contingent or otherwise, that they do not believe
that they will be able to pay as such debts and liabilities become absolute and
matured; and (d) the Borrower and its Restricted Subsidiaries (or the Loan
Parties, as applicable) on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the
Amendment Effective Date.
“Specified Deposit Accounts” has the meaning assigned to such term in the
Collateral and Guarantee Agreement.
“Specified Event of Default” means an Event of Default pursuant to Sections
7.01(a), 7.01(b) or 7.01(g) or Section 7.01(h).
“Specified Transaction” means (a) any acquisition permitted hereunder, any Asset
Sale or other sale, lease, transfer or other disposition (or series of related
sales, leases, transfers or dispositions) (including any involuntary
disposition), any Investment that results in a Person becoming a Subsidiary, in
each case, whether by merger, consolidation, division, or otherwise, or any
incurrence or repayment of Indebtedness or (b) any other event that by the terms
of the Loan Documents requires pro forma compliance with a test or covenant or
requires such test or covenant to be calculated on a pro forma basis.
“Stated Maturity” when used with respect to any security or any installment of
interest thereon, means that date specified in such security as the fixed date
on which the principal of such security or such installment of interest is due
and payable.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board (or other applicable banking regulator) to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to the Obligations or any of them.


45



--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means any Subsidiary that is, or is required under the
terms of this Agreement to be, a party to any Security Document.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Aggregate Revolving
Percentage of the total Swingline Exposure at such time.
“Swingline Lender” means Barclays Bank PLC, in its capacity as lender of
Swingline Loans hereunder or any other Lender designated by the Borrower and
reasonably acceptable to the Administrative Agent that agrees to act as the
“Swingline Lender” hereunder; provided that Swingline Loans made by no more than
one Swingline Lender may be outstanding at any time.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Loan Commitment” means the obligation of a Swingline Lender to make
Swingline Loans and of each Lender having a Revolving Commitment to participate
in Swingline Loans pursuant to Section 2.04(c).
“Syndicated Interests” has the meaning set forth in the definition of
Syndications.


46



--------------------------------------------------------------------------------





“Syndicated Person” means a Person the Equity Interests of which constitute
Syndicated Interests.
“Syndication Agent” means Citigroup Global Markets Inc., in its capacity as
syndication agent hereunder.
“Syndications” means the sale of partnership or other Equity Interests
(“Syndicated Interests”) in Subsidiaries or other Persons Controlled by the
Borrower that own or operate surgery, diagnostic or other healthcare-related
facilities or operations to (a) participating physicians, radiologists and other
specialists, (b) professional corporations and other legal entities owned or
controlled by such participating physicians, radiologists and other specialists,
and (c) participating hospitals and other healthcare providers.
“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which the Borrower or any Restricted Subsidiary
transfers its interest in or title to certain personal or real property to a
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes, it being understood and agreed that so long as
title to such property is not held by the Borrower or a Restricted Subsidiary,
the property shall be accounted for as an asset of the Borrower or a Restricted
Subsidiary in accordance with GAAP; provided, that, in connection with any Tax
Incentive Program, (i) the Borrower or applicable Restricted Subsidiary shall
lease the personal or real property subject to such Tax Incentive Program back
from such development authority or other governmental entity or
quasi-governmental authority and maintain an option to repurchase such real or
personal property for a nominal sum, and (ii) any transfer of personal or real
property by the Borrower or applicable Restricted Subsidiary that at the time of
such transfer is subject to any Lien in favor of the Collateral Agent securing
the Obligations shall be made such that such Lien remains in effect, and the
applicable governmental or quasi-governmental entity shall have acknowledged
such Lien (a copy of which acknowledgment shall have been delivered to the
Administrative Agent promptly following any such transfer).
“Taxes” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed.
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make or otherwise fund Term Loans under an Additional Tranche
Term Loan Amendment.
“Term Loan” means the Amendment Effective Date Term Loans or a Loan made
pursuant to an Additional Tranche Term Loan Amendment.
“Term Loan Amendments” means, collectively, that certain (i) First Amendment to
Third Amended and Restated Credit Agreement, dated as of June 11, 2013, (ii)
Second Amendment and Additional Tranche Term Loan Amendment to Third Amended and
Restated Credit Agreement, dated as of September 22, 2014, (iii) Additional
Tranche Term Loan Amendment to Third Amended and Restated Credit Agreement,
dated as of December 23, 2014, (iv) Third Amendment to Third


47



--------------------------------------------------------------------------------





Amended and Restated Credit Agreement, dated as of June 24, 2015, (v) Fourth
Amendment and Additional Tranches of Term Loans Amendment to Third Amended and
Restated Credit Agreement, dated as of July 29, 2015 and (vi) Fourth Amended and
Restated Credit Agreement, dated as of September 29, 2017, each by and among the
Borrower, the lenders party thereto and the Administrative Agent.
“Term Lender” means a Lender with a Term Commitment, or if the Term Commitments
have terminated, a Lender holding a Term Loan.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the relevant Governmental Authority.
“Terminated Lender” has the meaning assigned to such term in Section 2.22.
“Test Period” means, for any date of determination under this Agreement, the
period of four consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries ended as of the end of the most recent fiscal quarter for which
financial statements of the Borrower have been delivered under Section 5.01.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of the Loans, the use of the proceeds thereof, the
continuation and reaffirmation of the Liens granted under the Security
Documents, the amendment and restatement of the Existing Senior Secured Credit
Agreement and the other transactions contemplated hereby.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unrestricted Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B, (b) any Subsidiary of the Borrower designated by a Financial
Officer of the Borrower as an Unrestricted Subsidiary pursuant to Section 5.17
subsequent to the Amendment Effective Date and (c) any Subsidiary of an
Unrestricted Subsidiary.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.
“Wholly Owned Restricted Subsidiary” of any Person means (a) a subsidiary of
which 100% of the Common Equity (except for director’s qualifying shares or
certain minority interests owned by other Persons solely due to local law
requirements that there be more than one stockholder, but which interest is not
in excess of what is required for such purpose) is owned directly by such Person
or through one or more other Wholly Owned Restricted Subsidiaries of such Person
and (b) any entity other than a corporation in which such Person, directly or
indirectly (solely through one or more other Wholly Owned Restricted
Subsidiaries), owns all of the Common Equity of such entity.


48



--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Differential” has the meaning assigned to such term in Section 2.20(b).
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement or any other Loan Document), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (f) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
SECTION 1.04.    Accounting Terms; GAAP. (%3) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
notwithstanding any other provision contained herein, (%4) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, “The Fair Value Option for Financial Assets and Financial Liabilities”, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary


49



--------------------------------------------------------------------------------





at “fair value”, as defined therein and (%4) any obligations of a Person under a
lease (whether existing on the Amendment Effective Date or entered into
thereafter) that is not (or would not be) required to be classified or accounted
for as a Capitalized Lease Obligation on a balance sheet of such Person prepared
in accordance with GAAP as in effect on the Fourth Amendment Effective Date
shall not be treated as a Capitalized Lease Obligation pursuant to the Loan
Documents solely as a result of changes in the application of, or the adoption
of changes in, GAAP after such date; provided, further, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Amendment Effective Date in GAAP or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
(a)    Notwithstanding anything to the contrary herein, where a calculation is
required to be made on a pro forma basis (including with respect to any
Specified Transaction), the historical income statement items and pro forma
adjustments resulting from (x) the dispositions and repayments or incurrence of
debt and (y) in the Borrower’s sole discretion, the investments, acquisitions,
mergers, amalgamations, consolidations and operational changes, in each case
which occurred during the Test Period or subsequent to such Test Period and on
or prior to or simultaneously with the event for which the calculation is made,
and to the extent projected in good faith and in a factually supportable manner
by a responsible financial or accounting officer of the Borrower to be realized
no later than 18 months after the consummation of any such transaction, the cost
savings, operating expense reductions or cost or other synergies relating to any
such transaction, shall be included; provided that to the extent so included,
any such transaction (and the change in Adjusted Consolidated EBITDA resulting
therefrom) shall be assumed to have occurred on the first day of the Test Period
for purposes of such calculation. Whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith and in a
factually supportable manner by a responsible financial or accounting officer of
the Borrower; provided, that no such amounts shall be included pursuant to this
paragraph to the extent duplicative of any amounts that are otherwise added back
in computing Adjusted Consolidated EBITDA with respect to such period.
(b)    For purposes of clarification, computations of financial ratios,
financial tests and measurements that are financial in nature set forth in this
Agreement or any other Loan Document shall be made as though the Borrower’s or
any of its Subsidiaries’ having entered into any Tax Incentive Program, and
having transferred property in connection therewith, has not occurred.
SECTION 1.05.    Senior Debt Status. In the event that the Borrower or any
Restricted Subsidiary shall at any time issue or have outstanding any
Indebtedness that by its terms is subordinated or junior to any other
Indebtedness of the Borrower or such Restricted Subsidiary, the Borrower shall
take or cause such Restricted Subsidiary to take, as the case may be, all such
actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such subordinated Indebtedness
and to enable the Lenders to have and


50



--------------------------------------------------------------------------------





exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such subordinated
Indebtedness. Without limiting the foregoing, the Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indentures or other agreements or instruments under
which any such subordinated Indebtedness is outstanding and, if relevant, are
further given all such other designations as shall be required under the terms
of any such subordinated Indebtedness in order that the Lenders or the
Administrative Agent may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such subordinated Indebtedness.
SECTION 1.06.    Limited Condition Acquisitions.
(a)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable (including, without limitation, for purposes
of designating a Restricted Subsidiary as an Unrestricted Subsidiary and an
Unrestricted Subsidiary as a Restricted Subsidiary), such condition shall, at
the option of the Borrower, be deemed satisfied, so long as no Default, Event of
Default or Specified Event of Default, as applicable, exists on the date the
definitive agreements for such Limited Condition Acquisition are entered into.
For the avoidance of doubt, if the Borrower has exercised its option under the
first sentence of this Section 1.06, and any Default, Event of Default or
Specified Event of Default that occurs following the date the definitive
agreements for the applicable Limited Condition Acquisition were entered into
and prior to the consummation of such Limited Condition Acquisition, any such
Default, Event of Default or Specified Event of Default shall be deemed to not
have occurred or be continuing solely for purposes of determining whether any
action being taken in connection with such Limited Condition Acquisition is
permitted hereunder. In connection with any action being taken in connection
with a Limited Condition Acquisition, for purposes of determining compliance
with any provision of this Agreement which requires that any of the
representations and warranties made by any Loan Party set forth in this
Agreement or in any other Loan Document be true and correct, such condition
shall be deemed satisfied, so long as (x) the representations and warranties in
this Agreement and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier therein) as of the
date of execution of the definitive agreement(s) for such Limited Condition
Acquisition and (y) customary “specified representations” and “specified
acquisition agreement representations” are true and correct in all material
respects (without duplication of any materiality qualifier therein), at the time
of, and immediately after giving effect to, the consummation of such Limited
Condition Acquisition, and neither the Borrower nor any other Loan Party shall
be required to bring down any other representation or warranty as a condition to
the consummation of such Limited Condition Acquisition (or the incurrence of any
Indebtedness and any other ancillary transaction consummated in connection with
such Limited Condition Acquisition).
(b)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:


51



--------------------------------------------------------------------------------





(i)    determining compliance with any provision of this Agreement which
requires pro forma compliance with the financial covenants set forth in
Section 6.01 or calculation of the Leverage Ratio or Senior Secured Leverage
Ratio; or
(ii)    testing baskets set forth in this Agreement (including provisions
measured as a percentage of Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the applicable Test Period, the Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations after such LCA Test Date in
any such ratio or basket, including due to fluctuations after such LCA Test Date
in Adjusted Consolidated EBITDA of the Borrower or the Person subject to such
Limited Condition Acquisition or any applicable currency exchange rate, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Investments, Restricted Payments, Asset Sales, fundamental changes
under Section 6.05 or the designation of an Unrestricted Subsidiary on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket (other than for purposes of determining compliance with the financial
covenants set forth in Section 6.01 as of the end of any fiscal quarter) shall
be calculated on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.
(c)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, any Lender may exchange, continue or roll over all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.
SECTION 1.07.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence,


52



--------------------------------------------------------------------------------





such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.
ARTICLE II
THE CREDITS
SECTION 2.01.    Term Loans; Revolving Commitments.
(a)    (i) Pursuant to the Term Loan Amendments, the lenders party thereto
severally made term loans to the Borrower (the “Original Term Loans”).
Immediately prior to the Amendment Effective Date, the outstanding aggregate
principal amount of the Original Term Loans was $270,000,000.
(ii)    On the Amendment Effective Date:
(A)     With respect to each Amendment Effective Date Converting Lender and
subject to the terms and conditions of the Amendment Effective Date Lender
Consent of such Amendment Effective Date Converting Lender, the outstanding
amount of Original Term Loans of such Amendment Effective Date Converting Lender
(or such lesser amount as the Joint Lead Arrangers may allocate pursuant to the
Amendment Effective Date Lender Consent) shall be deemed to be exchanged for an
equal outstanding amount of Amendment Effective Date Term Loans under this
Agreement in accordance with such Amendment Effective Date Lender Consent.
(B)     The exchange of outstanding Original Term Loans for Amendment Effective
Date Term Loans by Amendment Effective Date Converting Lenders shall be effected
by book entry in such manner, and with such supporting documentation, as may be
reasonably determined by the Administrative Agent, as more particularly
described in the Amendment Effective Date Lender Consent.
(C)     Each Amendment Effective Date Participating Lender other than an
Amendment Effective Date Converting Lender (except to the extent an Amendment
Effective Date Converting Lender is purchasing Amendment Effective Date Term
Loans in excess of its Original Term Loans), or a Lender fronting on its behalf
(any such Lender, a “Fronting Bank”), shall severally advance Amendment
Effective Date Term Loans in dollars on the Amendment Effective Date in
accordance with such Amendment Effective Date Participating Lender’s commitment
to provide Amendment Effective Date Term Loans or such lesser amount as the
Joint Lead Arrangers may allocate. Such funding of Amendment Effective Date Term
Loans shall be deemed, automatically and without further act by any Person, to
constitute a simultaneous (i) Borrowing by the Borrower of Amendment Effective
Date Term Loans hereunder, (ii) prepayment of Original Term Loans of Amendment
Effective Date Non-Participating Lenders or Amendment Effective Date Exit Term
Lenders, in each case, together with accrued interest and (iii) such Amendment
Effective Date


53



--------------------------------------------------------------------------------





Participating Lenders shall be Lenders for all purposes of this Agreement and
the other Loan Documents.
(D)    To the extent a Fronting Bank makes any Amendment Effective Date Term
Loans, promptly following the Amendment Effective Date (but not later than 30
days following the Amendment Effective Date), each Amendment Effective Date
Participating Lender (other than an Amendment Effective Date Converting Lender
(except to the extent an Amendment Effective Date Converting Lender is
purchasing Amendment Effective Date Term Loans in excess of its Original Term
Loans)) shall purchase Amendment Effective Date Term Loans from the Fronting
Bank as directed by the Joint Lead Arrangers in accordance with such Amendment
Effective Date Participating Lender’s commitment in respect of Amendment
Effective Date Term Loans and as allocated by the Joint Lead Arrangers.
(iii)    By execution and delivery by a Lender of an Amendment Effective Date
Lender Consent, each such Lender (i) consents to the modifications to the
Existing Senior Secured Credit Agreement effected by this Agreement and the
conversion and/or exchange of such Lender’s Original Term Loans as indicated
thereon and (ii) waives any losses, costs and expenses that would be payable
pursuant to Section 2.16 hereof in respect of the Original Term Loans.
(iv)    Amounts borrowed, converted or exchanged under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Amendment Effective Date Term Loans may
be ABR Loans or Eurocurrency Loans, as further provided herein.
(b)    Subject to the terms and conditions and relying upon the representations
and warranties set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in
dollars in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding its Revolving Commitment or (ii) the sum
of the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (%3) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(a)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not (i) affect the obligation of such Lender to make such
Loan


54



--------------------------------------------------------------------------------





in accordance with the terms of this Agreement or (ii) affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) to the extent Borrowings may be used to finance such
reimbursements. After giving effect to all Borrowings, all conversions of Loans
from one Type to the other and all continuations of Loans as the same Type,
there shall not at any time be more than a total of 20 Eurodollar Borrowings
outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
a Class of Loans if the Interest Period requested with respect thereto would end
after the Maturity Date for such Class of Loans.
SECTION 2.03.    Borrowing Mechanics.
(a)    [Intentionally omitted].
(b)    Requests for Revolving Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request in writing (i) in
the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the Class and the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


55



--------------------------------------------------------------------------------





(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 or, in the
case of any ABR Revolving Borrowing requested to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e), the identity of the Issuing
Bank that made such LC Disbursement and the location and number of its account
to which funds are to be disbursed.
If no election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class and
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the requested Borrowing.
SECTION 2.04.    Swingline Loans. (%3) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during any Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing, not later than 1:00 p.m., New York City time,
on the day of the proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower
pursuant to instructions previously agreed upon between the Swingline Lender and
the Borrower by 2:00 p.m., New York City time, on the requested date of such
Swingline Loan. Each Revolving Lender acknowledges and agrees that in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representations and warranties of the
Borrower deemed made pursuant to Section 4.02.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 1:00 p.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Aggregate Revolving Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees to pay, upon
receipt of notice as provided above, to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Aggregate Revolving
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute


56



--------------------------------------------------------------------------------





and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligations under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall promptly notify the Borrower of any
participations in any Swingline Loans acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loans shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. Notwithstanding anything
herein to the contrary, the Swingline Lender shall not be obligated to make any
Swingline Loans (i) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, (ii) it does not in
good faith believe that all conditions under Section 4.02 to the making of such
Swingline Loan have been satisfied or waived by the Required Lenders or (iii) if
any of the Revolving Lenders is a Defaulting Lender but, in the case of this
clause (iii) only to the extent that (A) the Defaulting Lender’s participation
in such Swingline Loan may not be reallocated pursuant to clause (a) of Section
2.21 or (B) other arrangements satisfactory to it and Borrower (including
pursuant to clause (b) of Section 2.21) to eliminate such Swingline Lender’s
risk with respect to the Defaulting Lender’s participation in such Swingline
Loan (including cash collateralization by the Borrower of such Defaulting
Lender’s pro rata share of the outstanding Swingline Loans) have not been
entered into.
SECTION 2.05.    Letters of Credit. (%3) General. Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
Letters of Credit for its own account or, so long as the Borrower is a joint and
several co-applicant with respect thereto, for the account of any of the
Restricted Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the amount of such Letter of Credit available to be drawn at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Document related thereto, provides for one
or more automatic increases in the available amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount is available to be drawn at such time.


57



--------------------------------------------------------------------------------





(a)    Notice of Issuance, Amendment, Renewal and Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall send by
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of such Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension,
as applicable (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the account party for such Letter of Credit and such other information
as shall be necessary to enable the applicable Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on the
applicable Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
aggregate Revolving Exposures will not exceed the aggregate Revolving
Commitments and (ii) the total LC Exposure will not exceed the LC Commitment;
provided that clause (ii) shall not apply to the issuance, amendment, renewal or
extension of any Letter of Credit that is a Cash Collateralized Letter of Credit
solely insofar as the term thereof extends beyond the Maturity Date for
Revolving Loans and (iii) the total LC Exposure in respect of Letters of Credit
issued by each Issuing Bank will not exceed $50,000,000 (or such other amount as
may be agreed between the Borrower and such Issuing Bank in its sole
discretion). Each Revolving Lender acknowledges and agrees that, in issuing,
amending, renewing or extending any Letter of Credit, the Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representations and warranties of the Borrower deemed to be made pursuant to
Section 4.02. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (k) of this Section.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date for Revolving Loans; provided that
(A) any Letter of Credit may contain customary automatic renewal provisions
agreed upon by the Borrower and the applicable Issuing Bank pursuant to which
the expiration date shall be automatically extended for a period of up to 12
months (but not to a date later than the date set forth in clause (ii) above),
subject to a right on the part of such Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary by a specified time in
advance of any such renewal; provided, further, that (1) the applicable Issuing
Bank shall not be obligated to extend any such Letter of Credit if it has
received written notice that a Default or an Event of Default has occurred and
is continuing at the time the Issuing Bank must elect to allow such extension,
or (2) in the event there is a Revolving Lender that is a Defaulting Lender, the
Issuing Bank shall not be required to issue, renew or extend any Letter of
Credit to the extent (x) the Defaulting Lender’s Applicable Aggregate Revolving
Percentage of the aggregate amount available to be drawn under


58



--------------------------------------------------------------------------------





the Letter of Credit may not be reallocated pursuant to Section 2.21(a) or (y)
the Issuing Bank has not otherwise entered into arrangements satisfactory to it
and the Borrower (including pursuant to Section 2.21(b)) to eliminate the
Issuing Bank’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Applicable Aggregate Revolving Percentage of such LC Disbursement; and
(B) any Letter of Credit may expire after the applicable date referred to in
clause (ii) above if such Letter of Credit is, no later than 30 days before the
Maturity Date for Revolving Loans, cash collateralized in an amount and manner
and pursuant to documentation approved in writing by the applicable Issuing Bank
(any such Letter of Credit being referred to as the “Cash Collateralized Letter
of Credit”).
(c)    Participations. (%3) By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof or upon the
Amendment Effective Date in the case of each Existing Letter of Credit) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, the applicable Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Aggregate Revolving Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of each Issuing Bank, such
Revolving Lender’s Applicable Aggregate Revolving Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this subparagraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(i)    Notwithstanding anything to the contrary in subparagraph (i) above or in
paragraph (e) below, in the event that on the Maturity Date for Revolving Loans
any Letter of Credit shall be a Cash Collateralized Letter of Credit, then the
Revolving Lenders shall be deemed to have no participations in, and no
obligations with respect to, such Letter of Credit except to the extent of the
LC Disbursements made thereunder on or prior to the date that is five Business
Days prior to such Maturity Date.
(e)    Reimbursement. (%3) If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on (A) the Business Day that the
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, on any Business Day, or (B) the
Business Day immediately following the day that the Borrower receives notice of
such LC Disbursement, if such notice is not received prior to such time on any
Business Day or is received on a day that is not a Business Day; provided that,
unless the Borrower shall have notified the Administrative Agent and the
applicable Issuing Bank prior to 2:00 p.m., New York City time, on


59



--------------------------------------------------------------------------------





(A) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, on any
Business Day, or (B) the Business Day immediately following the day that the
Borrower receives notice of such LC Disbursement, if such notice is not received
prior to such time on any Business Day or is received on a day that is not a
Business Day, the Borrower shall be deemed to have given a timely Borrowing
Request to the Administrative Agent requesting Revolving Lenders make Revolving
Loans that are ABR Loans on such date in an amount in dollars equal to such LC
Disbursement, subject to the amount of the unutilized portion of the Revolving
Commitments and satisfaction of the conditions set forth in Section 4.02.
(i)    If the Borrower fails to make any payment described in subparagraph (i)
above with respect to a Letter of Credit, the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Revolving Lender’s Applicable
Aggregate Revolving Percentage thereof. Promptly following receipt of such
notice and in no event later than one Business Day following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Aggregate Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to
Revolving Loans made by the Revolving Lenders to the Borrower (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this subparagraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower in respect of any LC Disbursement, and in any
event within one Business Day thereafter, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this subparagraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
subparagraph to reimburse an Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower (or any other account party
in respect of the relevant Letter of Credit) of its obligation to reimburse such
LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any


60



--------------------------------------------------------------------------------





Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, an Issuing Bank may
replace a purportedly lost, stolen, or destroyed original Letter of Credit or
missing amendment thereto with a replacement marked as such or waive a
requirement for its presentation, and with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(h)    Disbursement Procedures. An Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by it. Such
Issuing Bank shall promptly notify the Administrative Agent and the Borrower of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If an Issuing Bank for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrower shall reimburse or refinance such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at a rate per annum (computed in accordance
with Section 2.13(e)) equal to the rate then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment (it being agreed that the rate at which such interest
shall be deemed to accrue for the account of the Revolving Lenders shall
correspond to the rate at which, pursuant to the next preceding sentence,
interest


61



--------------------------------------------------------------------------------





accrues on the portion of the applicable unreimbursed LC Disbursement equal to
the product of (x) the amount of such LC Disbursement and (y) the sum of the
Applicable Aggregate Revolving Percentages of all the Revolving Lenders).
(j)    Termination of an Issuing Bank. Any Issuing Bank may cease to be an
Issuing Bank at any time by written agreement among the Borrower, the
Administrative Agent and such Issuing Bank. The Administrative Agent shall
promptly notify the Revolving Lenders of any such termination of an Issuing
Bank. At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12. After the termination of an Issuing Bank hereunder,
such Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not be
required to issue additional Letters of Credit.
(k)    Additional Issuing Banks; Issuing Banks for Existing Letters of Credit.
The Borrower may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned) and the designated Lender, designate one or more additional
Lenders to act as an Issuing Bank under the terms of this Agreement, and any
Lender so designated shall become an Issuing Bank hereunder. Each Lender
identified as an issuer of any of the Existing Letters of Credit identified on
Schedule 2.05 shall be an Issuing Bank hereunder with respect to each Existing
Letter of Credit issued by such Lender; provided, however, that unless such
Lender is Barclays Bank PLC or a Lender designated as an Issuing Bank in
accordance with the immediately preceding sentence, such Lender shall have no
obligation to issue any additional Letters of Credit (or to amend, renew or
extend any Existing Letter of Credit) pursuant to the terms of this Agreement.
(l)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), (ii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank and
outstanding on such Business Day.
(m)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of any Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal


62



--------------------------------------------------------------------------------





to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Section 7.01. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11. Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense
(provided that such cash collateral shall be invested solely in investments that
provide for preservation of capital), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposures representing more than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to deposit cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower (i) within three
Business Days after all Events of Default have been cured or waived or (ii)
immediately after the payment and performance in full of all Obligations
hereunder (other than contingent indemnification obligations not yet due and
payable and obligations under Swap Agreements not yet due and payable) and the
termination of this Agreement.
(n)    Rights of Issuing Bank. Each Issuing Bank shall, to the extent
applicable, have all of the benefits and immunities provided to the
Administrative Agent under this Agreement with respect to any actions taken or
not taken by such Issuing Bank in connection with Letters of Credit.
SECTION 2.06.    Funding of Borrowings. (%3) Subject to Section 2.03, each
Lender shall make each Loan to be made by it hereunder on the date thereof by
wire transfer of immediately available funds by 12:00 noon, New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the applicable Lenders. The Administrative Agent will
make such Loans available to the Borrower by wire transfer of immediately
available funds to such account as provided in writing by the Borrower; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to


63



--------------------------------------------------------------------------------





the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the applicable
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07.    Interest Elections. (%3) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert any such
Borrowing (or any part thereof) to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(a)    Notice of Elections. Each such election pursuant to this Section shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent. Each
such notice shall be in the form of a written Interest Election Request,
appropriately completed and signed by a Responsible Officer of the Borrower and
must be received by the Administrative Agent not later than the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.
(b)    Each Interest Election Request shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


64



--------------------------------------------------------------------------------





If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Notice by Administrative Agent to Lenders. Promptly, and in no event
later than one Business Day, following receipt of an Interest Election Request
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.
(d)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments. (%3) Unless
previously terminated, the Commitments for a Class of Loans will terminate on
the Maturity Date for such Class of Loans.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of Revolving Loans, the
total Revolving Exposure would exceed the total Revolving Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, by delivering a Commitment Termination Notice to the Administrative
Agent. Promptly and in no event later than one Business Day following receipt of
any Commitment Termination Notice, the Administrative Agent shall advise the
Revolving Lenders and each Issuing Bank of the contents thereof. Each Commitment
Termination Notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a Commitment Termination Notice delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of other transactions, in which case such
Commitment Termination Notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders of such Class in accordance with their
respective Commitments of such Class.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (%3) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of the applicable Revolving Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date


65



--------------------------------------------------------------------------------





for Revolving Loans, (ii) to the Administrative Agent for the account of the
applicable Term Lender (x) the principal balance of the Term Loans in equal
consecutive quarterly installments with each such installment equal to 1.25% of
the aggregate principal amount of Term Loans outstanding on the Amendment
Effective Date, commencing on December 31, 2019, and on the last Business Day of
each March, June, September and December of each year and (y) the then unpaid
principal amount of the Term Loan on the Maturity date for Term Loans, (iii) to
the Administrative Agent for the account of the applicable Lender of any Class
of Additional Tranche Term Loans the then unpaid principal amount of each
Additional Tranche Term Loan of such Class as provided in the applicable
Additional Tranche Term Loan Amendment and (iv) to the Administrative Agent for
the account of the Swingline Lender and any applicable Revolving Lenders, all
Swingline Loans and all other amounts owed hereunder with respect to the
Swingline Loans on the earlier of (x) the date which is 10 Business Days after
the incurrence thereof and (y) the date of termination of the Revolving
Commitments.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, if applicable, and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form reasonably acceptable to the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.10.    [Intentionally Omitted].
SECTION 2.11.    Prepayment of Loans; Cash Collateralization of Letters of
Credit. (%3) The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section and payment of any amounts required


66



--------------------------------------------------------------------------------





under Section 2.16; provided, that each such partial repayment shall be in an
integral multiple of $1,000,000 and not less than $5,000,000.
(a)    In the event and on each occasion that the aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall promptly prepay
Revolving Borrowings in an aggregate amount equal to such excess.
(b)    In the event and on each occasion that (i) any Net Proceeds are received
or held by or on behalf of the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event described in clause (c) of the definition of such term,
within 10 Business Days after such Net Proceeds are received, (ii) any Net
Proceeds are received or held by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Prepayment Event described in clause (a) (limited,
in the case of dispositions referred to in clause (ii) thereof, to Net Proceeds
in excess of the threshold set forth therein) or (b) of the definition of such
term, within one Business Day after such Net Proceeds are received, and (iii)
any proceeds are received or held by or on behalf of the Borrower or any
Restricted Subsidiary in respect of any Prepayment Event described in clause (d)
of the definition of such term, within 10 Business Days, in each case, only to
the extent that Term Loans are outstanding on the date such prepayment is
required to be made, the Borrower shall prepay Borrowings in accordance with and
subject to paragraphs (d) and (e) below in an aggregate amount equal to 100% of
the Applicable Prepayment Amount of such Net Proceeds. Notwithstanding the
foregoing, in the case of any Prepayment Event referred to in clause (a) or (c)
of the definition of such term, if the Borrower shall deliver to the
Administrative Agent within 10 Business Days of such Prepayment Event a
certificate of a Financial Officer to the effect that the Borrower and the
Restricted Subsidiaries intend to apply the Net Proceeds from such Prepayment
Event (or a portion thereof specified in such certificate), within 365 days
after receipt of such Net Proceeds, to acquire Syndicated Interests or real
property, equipment or other assets to be used in the business of the Borrower
and the Restricted Subsidiaries, in each case, certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of such Net Proceeds (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of the applicable
time period (or committed to be applied by the end of the applicable time period
and applied within 180 days after the end of the applicable time period), at
which applicable time, a prepayment shall be required (to the extent not already
made) in an amount equal to the Applicable Prepayment Amount.
(c)    All amounts required to be paid pursuant to paragraph (c) of this Section
shall be applied to the prepayment of any Term Loan Borrowings (and ratably as
between the Term Loan Borrowings of different Classes); except that amounts
allocable to any Additional Tranche Term Loan Borrowings may be applied to other
Term Loan Borrowings as provided in the applicable Additional Tranche Term Loan
Amendment. Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid,
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.


67



--------------------------------------------------------------------------------





(d)    In connection with any prepayment or cash collateralization of Letters of
Credit hereunder, the Borrower shall deliver the Administrative Agent a
Prepayment Notice (i) in the case of a prepayment of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing or cash
collateralization of a Letter of Credit, not later than 1:00 p.m., New York City
time, one Business Day before the date of prepayment or cash collateralization.
Each Prepayment Notice shall be irrevocable and shall specify the prepayment or
cash collateralization date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment or cash
collateralization, a reasonably detailed calculation of the amount of such
prepayment or cash collateralization; provided, that if a Prepayment Notice with
respect to an optional prepayment is given in connection with a conditional
Commitment Termination Notice as contemplated by Section 2.08, then such
Prepayment Notice may be revoked if such Commitment Termination Notice is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
SECTION 2.12.    Fees. (%3) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate, on the daily unused amount of the
Revolving Commitment of such Revolving Lender during the period from and
including the Amendment Effective Date to but excluding the date on which the
Revolving Commitments terminate; provided, that (i) any commitment fee accrued
with respect to any of the Revolving Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall be payable by the Borrower so long as such commitment fee
shall otherwise have been due and payable by the Borrower prior to such time of
such Lender becoming a Defaulting Lender and (ii) no commitment fee shall accrue
on any of the Revolving Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the last of the Revolving Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Revolving
Commitment of a Revolving Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans of such Lender and the portion of the LC Exposure of
such Lender attributable to such its Revolving Commitment (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to the portion
of the LC Exposure of such Lender attributable to its Revolving Commitment,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
portion of the LC Exposure of such Lender attributable to its Revolving
Commitment


68



--------------------------------------------------------------------------------





(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the portion of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the LC Commitments and the date on which there ceases to be any
LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the LC
Commitments terminate and any such fees accruing after the date on which the LC
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    In addition to any of the foregoing fees, the Borrower agrees to pay to
the Administrative Agent such other fees (including administrative agency fees)
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest. (%3) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any LC Disbursement or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall, at the election of the Required Lenders
while any Specified Event of Default exists (or automatically while any Event of
Default under Section 7.01(g) or 7.01(h) exists), bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section, (ii) in the
case of overdue unreimbursed amounts with respect to any LC Disbursement, 2.00%
per annum plus the rate otherwise applicable to such LC Disbursement as provided
in Section 2.05 or (iii) in the case of any other amount, 2.00% per annum plus
the highest rate applicable to ABR Revolving Loans as provided in paragraph (a)
of this Section.


69



--------------------------------------------------------------------------------





(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the applicable Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest.
(a)    Effect of Temporary Benchmark Unavailability. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or
(ii)    the Administrative Agent is advised by the Lenders with a majority in
principal amount of the Commitments or Loans of any Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or e-mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing
Request requests a Eurodollar Borrowing of such Class, such Borrowing shall be
made as an ABR Borrowing.
(b)    Effect of Benchmark Discontinuance Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may


70



--------------------------------------------------------------------------------





amend this Agreement to replace the LIBO Rate with the Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Administrative
Agent so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from the Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.14(b) will occur prior to the applicable
Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement (other than the Borrower).
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.14(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.14(b).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrowers may
revoke any request for a Eurodollar Loan, or conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrowers will be deemed to have
converted any such request into a request for a Borrowing of or conversion to an
ABR Borrowing. During any Benchmark Unavailability Period, the component of the
Adjusted Base Rate based upon the LIBO Rate will not be used in any
determination of the Adjusted Base Rate.




71



--------------------------------------------------------------------------------





SECTION 2.15.    Increased Costs. (%3) Increased Costs Generally. If any Change
in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or Issuing
Bank; or
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, after receipt of the certificate provided by such Lender or
Issuing Bank pursuant to subsection (c) of this Section 2.15, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered in the amount set forth
in the certificate of such Lender delivered pursuant to clause (c) below;
provided, that Borrower shall not be obligated to pay any such compensation
unless the Lender or other Person requesting such compensation is also
requesting compensation as a result of such Change in Law from other similarly
situated customers under agreements relating to similar credit transactions that
include provisions similar to this Section 2.15(a).
(b)    Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then, after receipt of the certificate
provided by such Lender or Issuing Bank pursuant to subsection (c) of this
Section 2.15, from time to time the Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered; provided, that Borrower shall not be obligated
to pay any such compensation unless the Lender or other Person requesting such
compensation is also requesting compensation as a result of such Change in Law
from other similarly situated customers under agreements relating to similar
credit transactions that include provisions similar to this Section 2.15(b).


72



--------------------------------------------------------------------------------





(c)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 6 months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 6 month period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(e) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (excluding loss of
anticipated profits). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section (together with accompanying reasonably detailed
calculations and accompanying backup evidence) delivered to the Borrower shall
be conclusive absent manifest error. Absent manifest error, the Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
SECTION 2.17.    Taxes. (%3) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified


73



--------------------------------------------------------------------------------





Taxes or Other Taxes; provided that if the Borrower shall be required to deduct
any Indemnified Taxes (including Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall withhold or deduct an amount equal
to such Taxes and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(a)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)    Without limiting or duplicating the provisions of clause (a) above, the
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than those resulting from such Person’s
gross negligence or willful misconduct), whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability and setting forth in reasonable detail the calculation and basis for
such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (f) and (g) of this Section) shall not be required if in
the Lender’s reasonable judgment such completion, execution or


74



--------------------------------------------------------------------------------





submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(e)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly complete copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower and on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), including the following, if applicable and, in all cases, only if such
Foreign Lender is legally entitled to do so: (i) duly completed originals of
Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI, (iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable, or (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law, as will permit such payments to be made without
withholding or at a reduced rate.
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower of such Indemnified Taxes
or Other Taxes, but in each case only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund, net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or a Lender be
required to


75



--------------------------------------------------------------------------------





pay any amount to the Borrower pursuant to this paragraph (f) to the extent the
payment of which would place the Administrative Agent or a Lender in a less
favorable net after-Tax position than the Administrative Agent or a Lender would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(h)    If any Governmental Authority shall determine that the Administrative
Agent did not properly withhold any Tax from amounts paid to or for the account
of any Lender or any of its Related Parties (each a “Recipient”) (whether
because such Recipient failed to deliver or to complete properly any form or to
notify the Administrative Agent of a change in circumstances that affected its
exemption from withholding or for any other reason), such Lender shall indemnify
the Administrative Agent for all amounts paid, directly or indirectly, by the
Administrative Agent as a result of such determination, including any penalties
or interest assessed by such Governmental Authority, and including Taxes imposed
on amounts payable to the Administrative Agent under this paragraph, together
with all reasonable costs and expenses related thereto.
(i)    If a payment made to a Lender under any Loan Document would be subject to
United States withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this paragraph, FATCA shall include any amendments made to FATCA after the date
of this Agreement.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(%3) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 745 Seventh Avenue,
New York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein shall be so made and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that


76



--------------------------------------------------------------------------------





is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(a)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal


77



--------------------------------------------------------------------------------





Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(d)    Deductions by Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(d) or 2.05(e),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
(e)    In the event that any financial statement or certificate delivered
pursuant to Section 5.01 shall prove to have been inaccurate (regardless of
whether the Commitments are in effect or any Loans or Letters of Credit are
outstanding when such inaccuracy is discovered), and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the Borrower’s actual Leverage
Ratio), then the Borrower shall promptly deliver to the Administrative Agent a
corrected financial statement or certificate, as the case may be, and pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of the inaccuracy of such financial statement
or certificate (it being understood that nothing in this sentence shall limit
the rights of the Administrative Agent or the Lenders under Section 2.13(c) or
Section 7.01).
SECTION 2.19.    Mitigation Obligations. If any Lender requests compensation
under Section 2.15, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
SECTION 2.20.    Additional Loans and Commitments. (%3) The Borrower, the
Administrative Agent and one or more Lenders or other financial institutions may
on one or more occasions, and without the consent of any other Lender, amend
this Agreement to provide for (i) new Additional Tranche Term Loans of such
Lenders or other financial institutions of one or more additional Classes or
(ii) an increase to the existing Revolving Commitments (any Lender or other
financial institution making a new Additional Tranche Term Loan or extending a
new Term Commitment or Revolving Commitment pursuant to clause (i) or (ii) above
being called an “Incremental Lender”); provided that (A) in the case of any
Additional Tranche Term Loans established or any Additional Revolving
Commitments established pursuant to clauses (i) or (ii) above, the aggregate
principal amount thereof shall not exceed the Permitted Incremental Amount at
such time plus Additional Tranche Term Loans and Additional Revolving
Commitments so long


78



--------------------------------------------------------------------------------





as after giving effect thereto on a pro forma basis (assuming for purposes
thereof that any Term Commitments and such Additional Revolving Commitments have
been fully drawn), the Borrower and its Restricted Subsidiaries shall be in
compliance with a Senior Secured Leverage Ratio of not greater than 3.50:1.00,
(B) each Incremental Lender, if not already a Lender hereunder, shall be
reasonably acceptable to the Administrative Agent, and, in the case of an
Incremental Lender establishing an Additional Revolving Commitment, each Issuing
Bank and the Swingline Lender, (C) no Lender shall be required to participate in
the Additional Tranche Term Loans or the Additional Revolving Commitments and
(D) the aggregate principal amount of the new Additional Tranche Term Loans
being established or the Additional Revolving Commitments being established on
any one occasion pursuant to clause (i) or (ii) above shall be an integral
multiple of $1,000,000 and not less than $25,000,000 (or shall equal the maximum
amount of new Additional Tranche Term Loans or Additional Revolving Commitments,
as the case may be, at the time permitted to be made or established under clause
(A) of this proviso).
(a)    In connection with any new Class of Additional Tranche Term Loans
established pursuant to clause (i) of paragraph (a) of this Section, the
Borrower, each Incremental Lender providing such Class of Additional Tranche
Term Loans and the Administrative Agent shall execute and deliver an amendment
agreement (an “Additional Tranche Term Loan Amendment”) setting forth, to the
extent applicable, the following terms of such Additional Tranche Term Loans:
(i) the designation of such Class, which shall be specified by the Borrower,
(ii) the maturity or termination date applicable to the Additional Tranche Term
Loans or Commitments of such Class, (iii) any amortization applicable to the
Additional Tranche Term Loans of such Class, (iv) the interest rate or rates
applicable to the Additional Tranche Term Loans of such Class, (v) the fees
applicable to the Additional Tranche Term Loans or Commitments of such Class,
(vi) any original issue discount applicable to Additional Tranche Term Loans or
Commitments of such Class, (vii) the initial Interest Period or Interest Periods
applicable to Additional Tranche Term Loans or Commitments of such Class and
(viii) any voluntary or mandatory prepayment requirements or Commitment
reductions applicable to Additional Tranche Term Loans or Commitments of such
Class (which, to the extent applicable, shall be consistent with Sections
2.08(b), 2.11(a) and 2.11(e)) and any restrictions on the voluntary or mandatory
prepayment or reduction of Additional Tranche Term Loans or Commitments of
Classes established after such Class, and implementing such additional
amendments to this Agreement as shall be appropriate, in the judgment of the
Administrative Agent, to give effect to the foregoing terms and to provide the
rights and benefits of this Agreement and other Loan Documents to the Additional
Tranche Term Loans of such Class, and such amendment will be effective to amend
this Agreement and the other Loan Documents on the terms set forth therein
without the consent of any other Lender, any Issuing Bank or the Swingline
Lender. Except as contemplated by the preceding sentence, the terms of each new
Class of Additional Tranche Term Loans established under this Section shall be
the same as those of the Term Loans existing at the time such new Class is
established. Notwithstanding the foregoing, (i) except as provided in clauses
(i) through (viii) above, no Additional Tranche Term Loan Amendment shall alter
the rights of any Lender (other than the Incremental Lenders) in a manner that
would not be permitted under Section 9.02 without the consent of such Lender
unless such consent shall have been obtained, (ii) no Additional Tranche Term
Loans shall (A) have a Maturity Date earlier than the Maturity Date of an
outstanding Class of Term Loans without the prior written consent of Lenders
holding a majority of the principal amount of the Term Loans of such Class or
(B) have an average life to maturity


79



--------------------------------------------------------------------------------





shorter than the average life to maturity of an outstanding Class of Term Loans
without the prior written consent of Lenders holding a majority of the principal
amount of the Loans of such Class and (iii) if, prior to the date that is twelve
months after the Amendment Effective Date, the initial yield on Eurodollar Term
Loans (which shall be determined by the Administrative Agent and shall equal the
sum of (x) the Adjusted LIBO Rate on such Additional Tranche Term Loans and (y)
if such Additional Tranche Term Loans are initially made or established at a
discount or the Lenders making the same receive a fee directly or indirectly
from the Borrower or any Subsidiary for making or establishing such Additional
Tranche Term Loans (the amount of such discount or fee, expressed as a
percentage of such Additional Tranche Term Loans, being referred to herein as
“OID”), the amount of such OID divided by four) exceeds by more than 75 basis
points (the amount of such excess above 75 basis points being referred to in
each case as the “Yield Differential”), the Applicable Rate then in effect for
Eurodollar Loans of the Term Loans, then the Applicable Rate in effect for such
Term Loans shall automatically be increased by the applicable Yield
Differential, effective upon the making of new Additional Tranche Term Loans.
(b)    In connection with any establishment of Additional Revolving Commitments
pursuant to clause (ii) of paragraph (a) of this Section, the Borrower, each
Incremental Lender providing such Additional Revolving Commitments and the
Administrative Agent shall execute and deliver an agreement (an “Additional
Revolving Commitment Amendment”) amending Schedule 2.01 to reflect such
Additional Revolving Commitments and implementing such additional amendments to
this Agreement as shall be appropriate, in the judgment of the Administrative
Agent, to provide the rights and benefits of this Agreement and other Loan
Documents to such Additional Revolving Commitments and the extensions of credit
made pursuant thereto, and such amendment will be effective to amend this
Agreement and the other Loan Documents on the terms set forth therein without
the consent of any other Lender, any Issuing Bank or the Swingline Lender. The
terms of any such Additional Revolving Commitments and the extensions of credit
made pursuant thereto shall be identical to those of the other Revolving
Commitments and the extensions of credit made pursuant thereto.
(c)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Additional Tranche Term Loan Amendment and each Additional
Revolving Commitment Amendment.
(d)    Notwithstanding the foregoing but subject to Section 1.06, no new Loans
or Commitments shall be made or established under this Section (including
through the conversion of existing Loans or Commitments) unless (i) on the date
such Loans are made or the date such Commitments become effective, (x) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied, (y) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 6.01 both immediately before and immediately
after giving effect to such new Loans or Commitments, and (z) the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer and (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation reasonably requested by the Administrative Agent consistent with
those delivered on the Amendment Effective Date pursuant to Section 4.01.


80



--------------------------------------------------------------------------------





(e)    Upon the making of any Additional Tranche Term Loan or the effectiveness
of any Additional Revolving Commitment of any Incremental Lender that is not
already a Lender pursuant to this Section, such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Loans and Commitments of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Loans and
Commitments of the applicable Class) hereunder and shall be bound by all
agreements, acknowledgements and other obligations of Lenders (or Lenders in
respect of Loans and Commitments of the applicable Class) hereunder. Without
limiting the generality of the foregoing, upon the effectiveness of an
Additional Revolving Commitment of any Incremental Lender, such Incremental
Lender shall be deemed to have acquired, on the terms set forth in Section 2.05,
participations in outstanding Letters of Credit equal to such Revolving Lender’s
Applicable Aggregate Revolving Percentage.
(f)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions that it deems necessary or advisable to ensure
that, after giving effect to any Additional Revolving Commitments established
pursuant to clause (ii) of paragraph (a) of this Section, the outstanding
Revolving Loans are held by the Revolving Lenders in accordance with their new
Applicable Aggregate Revolving Percentages. This may be accomplished at the
discretion of the Administrative Agent (i) by requiring outstanding Revolving
Loans to be prepaid with the proceeds of a new Revolving Borrowing, (ii) by
permitting the Revolving Borrowings outstanding at the time of any increase in
the aggregate Revolving Commitments pursuant to this Section to remain
outstanding until the last days of the respective Interest Periods therefor,
even though the applicable Revolving Lenders would hold such Revolving
Borrowings other than in accordance with their new Applicable Aggregate
Revolving Percentages, or (iii) by any combination of the foregoing. Any
prepayment described in this paragraph shall be subject to Section 2.16, but
otherwise shall be without premium or penalty.
SECTION 2.21.    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, to the extent there is an obligation of a Lender to
acquire participations in Swingline Loans or Letters of Credit at the time a
Lender having a Revolving Commitment becomes a Defaulting Lender then:
(a)    all or any part of such commitment to acquire participations in Swingline
Loans and Letters of Credit shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Aggregate Revolving
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent (i) the sum of the non-Defaulting Lenders’
Applicable Aggregate Revolving Percentage of the Revolving Exposure plus such
Defaulting Lender’s Applicable Aggregate Revolving Percentage of Revolving
Exposure do not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments, (ii) the amount reallocated to any such non-Defaulting Lender shall
not exceed such Lender’s unutilized Revolving Commitment and (iii) the
conditions set forth in Section 4.02 are satisfied at such time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall (i) first, within one Business Day
following notice by the Administrative Agent, prepay any outstanding Swingline
Loans to the extent the Swingline Loan Commitments related thereto have not been
reallocated pursuant to clause (a) above and (ii) second, within five


81



--------------------------------------------------------------------------------





Business Days following notice by the Administrative Agent, cash collateralize
such Defaulting Lender’s Applicable Aggregate Revolving Percentage of the LC
Exposure (after giving effect to any partial reallocation pursuant to clause (a)
above) for so long as such LC Commitment is outstanding; and
(c)    if the Applicable Aggregate Revolving Percentage of the non-Defaulting
Lenders' LC Exposure is reallocated pursuant to clause (a) above, then the fees
payable to the Lenders pursuant to Section 2.12 shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Aggregate Revolving Percentage.
If the Borrower, the Administrative Agent and each Swingline Lender and Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Commitments and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments (in
each case, without giving effect to this first paragraph of this Section 2.21,
whereupon such Lender will cease to be a Defaulting Lender); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
SECTION 2.22.    Removal or Replacement of a Lender. Anything contained herein
to the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to the Borrower that such Lender is
entitled to receive payments under 2.15 or 2.17, (ii) the circumstances which
entitle such Lender to receive such payments shall remain in effect, and (iii)
such Lender shall fail to withdraw such notice within five Business Days after
the Borrower’s request for such withdrawal; or (b) (i) any Lender shall become a
Defaulting Lender and such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after the Borrower’s request that it cure such default; or (c) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 9.02, the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such Increased
Cost Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated
Lender”), the Borrower may, by giving written notice to the Administrative Agent
and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 9.04 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from a Terminated Lender;
provided, that (1) on the date


82



--------------------------------------------------------------------------------





of such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.12; (2) on the date of
such assignment, the Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.15 or 2.17 or otherwise as if it were a prepayment
and (3) in the event such Terminated Lender is a Non‑Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non‑Consenting Lender;
provided, that the Borrower may not make such election with respect to any
Terminated Lender that is also the Issuing Bank unless, prior to the
effectiveness of such election, the Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled or cash collateralized or
supported by a backup letter of credit in each case on terms reasonably
acceptable to such Terminated Lender. Upon the prepayment of all amounts owing
to any Terminated Lender and the termination of such Terminated Lender’s
Revolving Commitment, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder arising with respect to events occurring
prior to such termination shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
9.04. In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 9.04 on behalf of a Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.04.
SECTION 2.23.    Extension Offers. (%3) The Borrower may, by written notice to
the Administrative Agent, make one or more offers (each, an “Extension Offer”)
to all of the Lenders of any Class of Term Loans or Revolving Commitments (each
Class subject to such an Extension Offer being referred to as an “Extension
Request Class”), on the same terms and conditions, and on a pro rata basis, to
each Lender within any Extension Request Class, to make one or more Extension
Amendments pursuant to procedures reasonably specified by the Administrative
Agent. Such notice shall set forth (i) the terms and conditions of the requested
Extension Amendment and (ii) the date on which such Extension Amendment is
requested to become effective (which shall not be less than five (5) Business
Days or more than sixty (60) Business Days after the date of such notice, unless
otherwise agreed to by the Administrative Agent). No Lender shall be obligated
to extend its Term Loans or Revolving Commitments unless it so agrees. Extension
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class as to which such Lender’s acceptance has been made.
Any Extended Loans or Extended Commitments shall constitute a separate Class of
Loans


83



--------------------------------------------------------------------------------





or Commitments from the Extension Request Class from which they were converted
and, in the event any Extended Term Loans have the same terms as any existing
Class of Term Loans then outstanding or any Incremental Term Loans then
substantially concurrently established (in each case, disregarding any
differences in original issue discount or upfront fees if not affecting the
fungibility thereof for US federal income tax purposes), such Extended Term
Loans may, at the election of the Borrower, be treated as a single Class with
such outstanding Term Loans or such Incremental Term Loans, and the scheduled
Term Loan amortization amount set forth in Section 2.09(%5) with respect to any
such Class of Term Loans may be increased to reflect scheduled amortization of
such Extended Term Loans. Unless otherwise agreed to by the Administrative Agent
each Extension Offer shall be in a minimum principal amount (to be specified in
the relevant Extension Offer) for the applicable Class to be extended of (A)
$100,000,000 with respect to Term Loans and (B) $50,000,000 with respect to
Revolving Commitments (in each case, or, if less, the remaining amount of such
Class); provided that, the Borrower may, at their option and subject to their
right to waive any such condition in its sole discretion, further specify as a
condition to the effectiveness of any Extension Amendment that a higher minimum
amount, as specified in the Extension Offer, of Loans and Commitments of the
Extension Request Class consent thereto. The Borrower may amend, revoke or
replace any Extension Offer at any time prior to the effectiveness of the
applicable Extension Agreement. In connection with any Extension Offer, the
Borrower shall agree to such procedures, if any, as may be reasonably
established by, or acceptable to, the Administrative Agent to accomplish the
purposes of this Section 2.23.
(a)    An Extension Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Amendment shall
become effective unless the Loan Parties shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents (consistent (to the extent applicable) in all material respects with
the corresponding documents delivered under Section 4.01 on the Effective Date)
as shall reasonably be requested by the Administrative Agent in connection
therewith. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.23, including (i) a reduction to the
scheduled Term Loan amortization amount required pursuant to Section 2.09(a)
with respect to Loans of the Extension Request Class to reflect the treatment of
the Extended Loans as a new Class of Loans (it being understood that the amount
of any scheduled amortization payable to any non-Extending Lender with respect
to its Loans of the Extension Request Class shall not be reduced as a result
thereof) and (ii) any amendments necessary to treat the applicable Loans and/or
Commitments of the Extending Lenders as a new “Class” of loans and/or
commitments hereunder (including for purposes of prepayments and voting) (it
being agreed that such new Class of Loans may be included in the definitions of
“Required Lenders” and, as applicable, “Required Facility Lenders” and may be
afforded Class voting rights requiring the consent of Lenders under such Class
in addition to any other consent of Lenders that might otherwise be required
under Section 9.02); provided that, in the case of any Extension Offer relating
to Revolving Commitments or Revolving Loans, (A) the borrowing and repayment
(except for repayments required upon the maturity and


84



--------------------------------------------------------------------------------





repayments made in connection with a permanent repayment and termination of the
applicable Commitments) of Loans under the Commitments of such new Class and the
remaining Revolving Commitments shall be made on a ratable basis as between the
Commitments of such new Class and the remaining Revolving Commitments, (B) the
allocation of the participation exposure with respect to any then-existing or
subsequently issued Letter of Credit or Swingline Loan as between the
Commitments of such new Class and the remaining Revolving Commitments shall be
made on a ratable basis as between the Commitments of such new Class and the
remaining Revolving Commitments (and the applicable Extension Agreement shall
contain reallocation and cash collateralization provisions, in form and
substance reasonably satisfactory to the Administrative Agent and the
Administrative Borrower, with respect to Letters of Credit and Swingline Loans
outstanding on the Maturity Date for Revolving Loans) and (C) the Availability
Period and the Maturity Date for Revolving Loans, as such terms are used in
reference to Letters of Credit of the Issuing Bank or to Swingline Loans, may
not be extended without the prior written consent of the Issuing Bank or the
Swingline Lender, as the case may be.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization and Authority. (%3) The Borrower and each
Restricted Subsidiary is a corporation, partnership, limited liability company,
trust or other legal entity duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its formation except where
the failure to be in good standing could not reasonably be expected to have a
Material Adverse Effect.
(a)    The Borrower and each Restricted Subsidiary (i) has the requisite power
and authority to own its properties and assets and to carry on its business as
now being conducted and as contemplated in this Agreement and (ii) is qualified
to do business in, and is in good standing in, every jurisdiction in which
failure to so qualify or be in good standing, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(b)    Each Loan Party has the power and authority to enter into the
Transactions.
(c)    Each Loan Document has been duly executed and delivered by each Loan
Party that is party thereto and constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
(whether considered in a proceeding at law or in equity).
SECTION 3.02.    Execution; No Conflicts. The execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents
and the Transactions:


85



--------------------------------------------------------------------------------





(a)    have been duly authorized by all requisite corporate actions (including
any required shareholder approval) of the Loan Parties required for the lawful
execution, delivery and performance thereof;
(b)    do not and will not violate any provisions of (i) any applicable law,
rule or regulation, (ii) any judgment, writ, order, determination, decree or
arbitral award of any Governmental Authority or arbitral authority binding on
the Borrower or any Restricted Subsidiary or its or any Restricted Subsidiary’s
properties, or (iii) the certificate of incorporation, bylaws or other
organizational documents of the Borrower or any Restricted Subsidiary, as
applicable;
(c)    do not and will not be in conflict with, result in a breach of, violate,
give rise to a right of prepayment under or constitute a default under, any
material contract, indenture, agreement or other instrument or document to which
the Borrower or any Restricted Subsidiary is a party, or by which the properties
or assets of the Borrower or any Restricted Subsidiary are bound; and
(d)    do not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of the Borrower or any Restricted Subsidiary
(other than the Liens created by the Loan Documents).
SECTION 3.03.    Solvency. The Borrower and its Restricted Subsidiaries, taken
as a whole, will be Solvent and the Loan Parties, taken as a whole, will be
Solvent.
SECTION 3.04.    Subsidiaries. Schedule 3.04 sets forth as of the Amendment
Effective Date, and each revised Schedule 3.04 delivered pursuant to Section
5.01(a)(iii) sets forth as of the end of the fiscal year of the Borrower most
recently preceding the date on which it shall have been delivered, a list of all
the Subsidiaries and the percentage ownership of the Borrower and the
Subsidiaries therein, and identifies or will identify each Subsidiary that is a
Subsidiary Loan Party, a Restricted Subsidiary and/or an Excluded Subsidiary on
the Amendment Effective Date or as of the end of such fiscal year, as the case
may be (and sets forth, (a) as to each such Excluded Subsidiary, whether it is,
on the Amendment Effective Date or as of the end of such fiscal year, as the
case may be, a Designated Syndicated Person or a Non-Material Subsidiary and (b)
as to each Subsidiary, the amount, if any, of Equity Interests in such
Subsidiary that are Class A Excluded Equity Interests or Class B Excluded Equity
Interests), which schedule is (and each revision thereto shall be) true and
correct in all material respects. The shares of Equity Interests or other
ownership interests listed on Schedule 3.04 are owned by the Borrower, directly
or indirectly, free and clear of all Liens other than Liens permitted hereunder.
SECTION 3.05.    Ownership Interests. As of the Amendment Effective Date, the
Borrower owns no Equity Interest in any Person other than the Persons set forth
on Schedule 3.04 or Schedule 3.05 (which schedule is true and correct in all
material respects), and Equity Interests in Persons not constituting Restricted
Subsidiaries permitted under Section 6.02.
SECTION 3.06.    Financial Condition. (%3) The Borrower has heretofore furnished
to the Administrative Agent and each Lender (i) an audited consolidated balance
sheet of the Borrower and the Subsidiaries as at December 31, 2018, and the
notes thereto and the related consolidated statements of operations,
stockholders’ deficit and cash flows for the fiscal year then ended, as


86



--------------------------------------------------------------------------------





examined and certified by PricewaterhouseCoopers LLP, independent public
accountants and (ii) an unaudited condensed consolidated balance sheet of the
Borrower and the Subsidiaries as at June 30, 2019, and the notes thereto and the
related condensed consolidated statements of operations, stockholders’ deficit
and cash flows for the fiscal quarters then ended. Such financial statements
(including the notes thereto) present fairly, in all material respects, the
financial condition of the Borrower and the Subsidiaries and the results of
their operations, the changes in their stockholders’ deficit and their cash
flows for the applicable fiscal period then ending, in each case, all in
conformity with GAAP consistently applied (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and the absence of
footnotes). Since December 31, 2018, there has not occurred any event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(a)    The Borrower has, on or prior to the Amendment Effective Date, furnished
to the Administrative Agent for distribution to the Lenders the Borrower’s
forecast model with respect to Fiscal Years through 2023 including a projected
consolidated statement of EBITDA and selected cash flow information (the
“Model”). The Model was prepared in good faith by the Borrower based on
assumptions and estimates believed by the Borrower on the date thereof to be
reasonable, was based on information that the Borrower reasonably believed to be
the best information available to the Borrower after due inquiry and accurately
reflects all material adjustments required to be made to give effect to the
Transactions.
SECTION 3.07.    Title to Properties. Each of the Borrower and the Restricted
Subsidiaries has good and valid title to, or valid leasehold interests in, all
its real and personal property, except (a) for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes and (b) where failure to have such title or leasehold interest could
not reasonably be expected to have a Material Adverse Effect.
SECTION 3.08.    Taxes. The Borrower and each Restricted Subsidiary has filed or
caused to be filed all material federal, state and local tax returns which are
required to be filed by it (subject to any timely obtained extensions to file)
and, except for taxes and assessments being contested in good faith by
appropriate proceedings diligently conducted and against which any reserves
required under GAAP have been established, has paid or caused to be paid all
material taxes as shown on said returns or on any assessment received by it, to
the extent that such taxes have become due and payable.
SECTION 3.09.    Other Agreements. Except as set forth on Schedule 3.09:
(a)    neither the Borrower nor any Restricted Subsidiary is a party to or
subject to any judgment, order, decree, agreement, lease or instrument,
compliance with the terms of which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;
(b)    neither the Borrower nor any Restricted Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any Medicaid Provider Agreement, Medicare Provider
Agreement or other agreement or instrument to which the Borrower or any
Restricted Subsidiary is a party, which default has resulted in, or if not


87



--------------------------------------------------------------------------------





remedied within any applicable grace period could reasonably be expected to
result in, the revocation, termination, cancellation or suspension of the
Medicaid Certification or the Medicare Certification of the Borrower or any
Restricted Subsidiary, which revocation, termination, cancellation or suspension
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or (ii) any agreement or instrument to which the
Borrower or any Restricted Subsidiary is a party (which defaults referred to in
this clause (ii) have had, or if not remedied within any applicable grace period
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect);
(c)    to the knowledge of the Borrower, no Contract Provider is a party to any
judgment, order, decree, agreement or instrument, or subject to any
restrictions, compliance with the terms of which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(d)    to the knowledge of the Borrower, no Contract Provider is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Medicaid Provider Agreement, Medicare Provider
Agreement or other agreement or instrument to which such Person is a party,
which default has resulted in, or if not remedied within any applicable grace
period could result in, the revocation, termination, cancellation or suspension
of the Medicaid Certification or the Medicare Certification of such Person,
which revocation, termination, cancellation or suspension could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 3.10.    Litigation. Except as set forth on Schedule 3.10, there is no
action, suit, investigation or proceeding at law or in equity or by or before
any Governmental Authority pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary or, to the
knowledge of the Borrower, pending or threatened by or against any Contract
Provider or, to the knowledge of the Borrower, affecting any properties or
rights of the Borrower or any Restricted Subsidiary or, to the knowledge of the
Borrower, any Contract Provider, (i) which could, individually or in the
aggregate, reasonably be expected to result in the revocation, termination,
cancellation or suspension of the Medicaid Certification or the Medicare
Certification of such Person, which revocation, termination, cancellation or
suspension could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (ii) which could otherwise, individually, or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
(iii) that as of the Amendment Effective Date purports to enjoin the execution
and delivery of this Agreement or the consummation of the Transactions.
SECTION 3.11.    Margin Stock. The proceeds of the Loans and Letters of Credit
made or issued under this Agreement will be used by the Borrower only for the
purposes expressly authorized herein. None of such proceeds will be used,
directly or indirectly, and whether immediately, incidentally or ultimately, for
the purpose of purchasing or carrying any Margin Stock (other than Equity
Interests in the Borrower or any Indebtedness of the Borrower that is
convertible into Equity Interests in the Borrower) or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any such Margin Stock or for any other purpose which might constitute
any of the Loans or Letters of Credit under this Agreement a “purpose credit”


88



--------------------------------------------------------------------------------





within the meaning of Regulation U or Regulation X of the Board. Neither the
Borrower nor any agent acting in its behalf has taken any action which might
cause this Agreement or any of the documents or instruments delivered pursuant
hereto to violate any regulation of the Board. Neither the Borrower nor any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
SECTION 3.12.    Investment Company Status. Neither the Borrower nor any
Restricted Subsidiary is an “investment company,” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (15 U.S.C.
§ 80a‑1, et seq.). The application of the proceeds of the Loans and repayment
thereof by the Borrower and the issuance of Letters of Credit and the
performance by the Borrower and any Restricted Subsidiary of the Transactions
will not violate any provision of said Act, or any rule, regulation or order
issued by the SEC thereunder.
SECTION 3.13.    Intellectual Property. Except as could not individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Borrower and each Restricted Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all Intellectual Property material to the
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole, as conducted as of the Amendment Effective Date, free and clear of
all Liens (other than Permitted Liens) and as contemplated by this Agreement,
(ii) no claim has been asserted, or to the knowledge of the Borrower, threatened
in writing, or is pending by any Person challenging or questioning the
ownership, registration or use of any Intellectual Property of the Borrower and
the Restricted Subsidiaries or the validity or effectiveness of any Intellectual
Property of the Borrower and the Restricted Subsidiaries, nor does the Borrower
know of any valid basis of such claim (except as part of the normal prosecution
of Intellectual Property applications by the relevant Governmental Authorities),
and (iii) to the knowledge of the Borrower, the use of Intellectual Property by
each of the Borrower and the Restricted Subsidiaries does not infringe, violate
or misappropriate the rights of any Person in any material respect.
SECTION 3.14.    No Untrue Statement. (a) Neither (i) this Agreement nor any
certificate or document executed and delivered by or on behalf of any Loan Party
in accordance with or pursuant to this Agreement nor (ii) any written or
formally presented statement, report, document, representation or warranty
provided to the Administrative Agent or any Lender in connection with the
negotiation or preparation of this Agreement (as modified or supplemented by
other written or formally presented statements, reports, documents,
representations and warranties furnished to the Lenders prior the date of this
Agreement) contains any untrue statement of material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which such statements were made, not materially
misleading and (b) as of the Amendment Effective Date, the information included
in the Beneficial Ownership Certification is true and correct in all respects.
SECTION 3.15.    No Consents, Etc. Neither the respective businesses or
properties of any Loan Party, nor any relationship between the Borrower or any
Restricted Subsidiary and any other Person, nor any circumstance in connection
with the execution, delivery and performance of this Agreement and the
Transactions, is such as to require a consent, approval or authorization of, or


89



--------------------------------------------------------------------------------





filing, registration or qualification with, any Governmental Authority or any
other Person on the part of the Borrower or any Restricted Subsidiary as a
condition to the execution, delivery and performance of, or consummation of the
transactions contemplated by, or the validity or enforceability of, this
Agreement, other than any such consent, approval, authorization, filing,
registration or qualification that has been duly obtained or effected, as the
case may be.
SECTION 3.16.    ERISA. (a) The execution and delivery of this Agreement will
not involve any “prohibited transaction”, as defined in Section 406 of ERISA or
Section 4975 of the Code and there has been no non-exempt “prohibited
transaction” involving any Employee Benefit Plan that has resulted or could
reasonably be expected to have a Material Adverse Effect, (b) each of the
Borrower, each Restricted Subsidiary and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards imposed by ERISA, except as
would not reasonably be expected to have a Material Adverse Effect, (c) each of
the Borrower, each Restricted Subsidiary and each ERISA Affiliate is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws applicable to Employee Benefit Plans, in
each case except as would not reasonably be expected to have a Material Adverse
Effect, (d) there are no pending or, to the knowledge of the Borrower,
threatened claims or lawsuits, or action by any Governmental Authority, with
respect to any Employee Benefit Plan that could, individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, and (e) no
ERISA Event has occurred that could reasonably be expected to result in a
Material Adverse Effect, and neither the Borrower nor any ERISA Affiliate is
aware of any facts, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event that could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.17.    No Default. No Default has occurred and is continuing.
SECTION 3.18.    Environmental Matters. Except as set forth in Schedule 3.18 or
except with respect to other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (a)
neither the Borrower nor any of the Restricted Subsidiaries has failed to comply
with any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any applicable Environmental
Law and (b) neither the Borrower nor any of the Restricted Subsidiaries has
become subject to, or has received notice of any claim with respect to or
responsibility for (i) any Environmental Liability related to the operations of
the Borrower of its Restricted Subsidiaries, and to the knowledge of the
Borrower there is no basis for any such Environmental Liability and (ii) the
Release or, to the knowledge of the Borrower, threatened Release of any
Hazardous Materials related to the operations of Borrower or its Restricted
Subsidiaries in violation of or giving rise to liability under, applicable
Environmental Laws.
SECTION 3.19.    Employment Matters. (%3) Except as set forth on Schedule 3.19,
as of the Amendment Effective Date, none of the employees of the Borrower or any
Restricted Subsidiary are subject to any collective bargaining agreement. There
are no strikes, work stoppages, election or decertification petitions or
proceedings, unfair labor charges, equal opportunity proceedings, or other
material labor/employee related controversies or proceedings pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Restricted
Subsidiary or between the


90



--------------------------------------------------------------------------------





Borrower or any Restricted Subsidiary and any of its employees, which could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and there is neither pending nor, to the knowledge of the
Borrower, threatened any litigation, administrative proceedings or investigation
in respect of such matters which could reasonably be likely, individually or in
the aggregate, to have a Material Adverse Effect.
(a)    Except to the extent a failure to maintain compliance could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, the Borrower and each Restricted Subsidiary are in compliance in
all respects with all applicable laws, rules and regulations pertaining to labor
or employment matters, including those pertaining to wages, hours, occupational
safety and taxation.
SECTION 3.20.    Reimbursement from Third-Party Payors. The accounts receivable
of the Borrower and each Restricted Subsidiary and each Contract Provider have
been and will continue to be adjusted to reflect reimbursement permitted by
third party payors such as Medicare, Medicaid, Blue Cross/Blue Shield, private
insurance companies, health maintenance organizations, preferred provider
organizations, alternative delivery systems, managed care systems, government
contracting agencies and other third party payors. In particular, the Borrower,
each Restricted Subsidiary and each Contract Provider has paid or caused to be
paid all known and undisputed refunds, overpayments or adjustments which have
become due to any third party payor of health care benefits for any undisputed
refund, overpayment or adjustment, except where such failure would not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.21.    Compliance with Laws. Except as set forth in Schedule 3.21,
each of the Borrower and the Restricted Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.22.    Insurance. The Borrower and the Restricted Subsidiaries
maintain, in force, with financially sound and reputable insurance companies,
and pay all premiums and costs related to, insurance coverages in such amounts
(with no materially greater risk retention) and against such risks as are deemed
by the management of the Borrower to be sufficient in accordance with the usual
and customary practices of companies of established repute engaged in the same
or similar lines of business as the Borrower and the Restricted Subsidiaries.
SECTION 3.23.    Collateral Matters. (%3) When executed and delivered, the
Collateral and Guarantee Agreement will be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a valid
and enforceable security interest in the Collateral (as defined therein) to the
extent required thereby and (i) when Collateral (as defined therein)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent thereunder together with instruments of
transfer duly endorsed in blank, the Lien thereon granted pursuant to the
Collateral and Guarantee Agreement will constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are properly filed in the
offices specified in the Perfection Certificate, the


91



--------------------------------------------------------------------------------





Collateral and Guarantee Agreement will constitute a fully perfected Lien on and
security interest in all right, title and interest of the grantors in the
remaining Collateral (as defined therein) to the extent such Lien may be
perfected by the filing of a financing statement in such offices, prior and
superior to the rights of any other Person, except Liens expressly permitted by
Section 6.06.
(a)    [Intentionally Omitted.]
(b)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of any applicable financing statements as provided in the preceding
subsection (a), the Lien created under the Collateral and Guarantee Agreement
will constitute a fully perfected Lien on all right, title and interest of the
Loan Parties in the registered Intellectual Property or any applications
therefore other than any “intent to use” trademark application for which a
statement of use has not been filed, in which a security interest may be fully
perfected by filing in the United States Patent and Trademark Office and the
United States Copyright Office, in each case prior and superior in right to any
other Person, except Liens expressly permitted under Section 6.06 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks, trademark applications or copyrights, respectively,
acquired by the Loan Parties after the Amendment Effective Date).
SECTION 3.24.    USA Patriot Act. To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) Sanctions and (ii) the USA
Patriot Act. No part of the proceeds of the Loans shall be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or other applicable
anti-corruption laws.
SECTION 3.25.    [Intentionally Omitted.]
SECTION 3.26.    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor to
the Borrower’s knowledge, any director, officer, employee, agent or affiliate
thereof, is an individual or entity that is, or is owned or controlled by one or
more individuals or entities that are (a) the subject or target of any Sanctions
or (b) located, organized or resident in a Designated Jurisdiction.
SECTION 3.27.    ANTI-CORRUPTION LAWS . The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies or procedures designed to promote
and achieve compliance with such laws.
ARTICLE IV
CONDITIONS
SECTION 4.01.    Amendment Effective Date. This amendment and restatement of the
Existing Senior Secured Credit Agreement shall not become effective until the
date on which each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.02):


92



--------------------------------------------------------------------------------





(a)    The Administrative Agent shall have received (i) counterparts of this
Agreement and the Collateral and Guarantee Agreement, in each case, executed by
the Administrative Agent, the Collateral Agent, the Required Lenders, the
Borrower and the Guarantors, (ii) Amendment Effective Date Lender Consents and
commitments from Lenders and/or prospective Lenders representing 100% of the
aggregate outstanding principal amount of the Amendment Effective Date Term
Loans and 100% of the Revolving Commitments, and (iii) the Perfection
Certificate dated as of the Amendment Effective Date and executed by the
Borrower.
(b)    The Administrative Agent shall have received customary written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of (a) the general counsel of the Borrower and (b) Reed Smith
LLP and other counsel for the Loan Parties, covering such other customary
matters relating to the Borrower, this Agreement or the Transactions as the
Lenders shall reasonably request and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Loan Parties and the authorization of the Transactions relating to the
Borrower, the Subsidiaries, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
it being agreed that a certificate from the Secretary or Assistant Secretary (or
other individual performing similar functions) certifying that any certified
copies of any articles or certificate of incorporation or formation, operating
agreement, partnership agreement, bylaws or similar organizational documents
delivered to the Administrative Agent with respect to the Subsidiary Loan
Parties in connection with the closing of the Existing Senior Secured Credit
Agreement have not been amended, supplemented or otherwise modified since the
date of certification thereof shall satisfy the requirements of this clause (c).
(d)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
(e)    [Intentionally omitted].
(f)    The Administrative Agent and each Lender shall have received all fees and
other amounts due and payable to it on or prior to the Amendment Effective Date
and to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
(g)    [Intentionally omitted].
(h)    [Intentionally omitted].
(i)    [Intentionally omitted].


93



--------------------------------------------------------------------------------





(j)    The Administrative Agent and each Lender shall have received at least
three (3) Business Days prior to the Closing Date (or such shorter period as the
Administrative Agent may agree) (i) all such documentation and other information
as shall have been reasonably requested by it in order to enable it to comply
with the requirements of the USA Patriot Act and any other “know your customer”
or similar laws or regulations and (ii) a Beneficial Ownership Certification.
(k)    On the Amendment Effective Date, (i) after giving effect to the
consummation of the Transactions and any rights of contribution, the Borrower
and its Restricted Subsidiaries, taken as a whole, shall be Solvent and the Loan
Parties, taken as a whole, shall be Solvent and (ii) the Administrative Agent
shall have received a solvency certificate from the Financial Officer of the
Borrower in form and substance satisfactory to the Administrative Agent, dated
as of the Amendment Effective Date and addressed to the Agents and the Lenders,
in each case in form, scope and substance satisfactory to the Administrative
Agent.
(l)    [Intentionally omitted].
(m)    [Intentionally omitted].
(n)    The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03(b).
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent that any
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall have been true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to materiality or material adverse effect shall, after
giving effect to such qualifications as set forth therein, be true and correct
in all respects; provided further, that in the case of any Additional Tranche
Term Loans, the proceeds of which will be used to finance a Limited Condition
Acquisition, the foregoing will be limited to those representations and
warranties required by the Lenders providing such Additional Tranche Term Loans.
(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; provided, that, in
the case of any Additional Tranche Term Loans, the proceeds of which will be
used to finance a Limited Condition Acquisition, this clause (b) shall be
limited to Specified Events of Default.


94



--------------------------------------------------------------------------------





Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cancelled
(or the Borrower’s obligation under such Letters of Credit shall have been cash
collateralized or supported by letters of credit of other banks naming the
Issuing Banks as beneficiaries in a manner satisfactory to the Issuing Banks)
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
SECTION 5.01.    Financial Statements, Reports, Etc. (%3)The Borrower shall
deliver or cause to be delivered to the Administrative Agent for distribution to
each Lender:
(i)    not later than the earlier to occur of (x) 90 days after the end of each
Fiscal Year of the Borrower and (y) the date on which the Borrower files
financial statements with respect to the applicable Fiscal Year with the SEC
(giving effect to any extension permitted by the SEC), consisting of a balance
sheet, a statement of operations, a statement of stockholders’ equity and a
statement of cash flows of the Borrower and the Subsidiaries on a consolidated
basis as of the end of and for such Fiscal Year, together with statements in
comparative form as of the end of and for the preceding Fiscal Year as
summarized in the Form 10-K of the Borrower filed with the SEC pursuant to
Section 13 of the Exchange Act for the corresponding period, and accompanied by
a report of PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing selected by Borrower (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit other than as to matters relating to
historical costs of fixed assets), which opinion shall state in effect that such
financial statements (A) were audited using generally accepted auditing
standards, (B) were prepared in accordance with GAAP consistently applied and
(C) present fairly, in all material respects, the financial condition and
results of operations of the Borrower and the Subsidiaries for the period
covered;
(ii)    not later than the earlier to occur of (x) 45 days after the end of each
of the first three quarters of each Fiscal Year of the Borrower and (y) the date
on which the Borrower files financial statements with respect to the applicable
fiscal quarter with the SEC (giving effect to any extension permitted by the
SEC), a balance sheet and related statements of income and cash flows of the
Borrower and its Subsidiaries on a consolidated basis for such quarter and for
the period beginning on the first day of such Fiscal Year of the Borrower and
ending on the last day of such quarter, together with statements in comparative
form for the corresponding date or period in the preceding Fiscal Year of the
Borrower as summarized in the Form 10‑Q of the Borrower filed with the SEC
pursuant to Section 13


95



--------------------------------------------------------------------------------





of the Exchange Act for the corresponding period, and certified by a Financial
Officer as presenting fairly, in all material respects, the financial condition
and results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(iii)    concurrently with each delivery of financial statements under
clause (i) or (ii) above, a certificate of a Financial Officer (A) certifying to
the knowledge of such Financial Officer as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto; (B) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01(a) and (b);
(C) stating whether, as a result of any change in accounting principles and
policies from those used in the preparation of the financial statements referred
to in Section 3.06(a)(i) and (ii), the consolidated financial statements of the
Borrower and the Subsidiaries delivered pursuant to clause (i) or (ii) above
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such clause, had no such change in
accounting principles and policies been made, and if so, providing a reasonably
detailed description of such differences; and (D) concurrently with the delivery
of financial statements under clause (ii) above, attaching an updated
Schedule 3.04 hereto setting forth as of the date of the balance sheet included
in such financial statements a list of all the Subsidiaries and the percentage
ownership of the Borrower and the Subsidiaries therein, and identifying, as of
the date on such financial statements, each Restricted Subsidiary, each
Designated Syndicated Person, each Non-Material Subsidiary, Class A Excluded
Equity Interest and Class B Excluded Equity Interest.
(iv)    not later than 45 days after the beginning of each Fiscal Year in
respect of such Fiscal Year (A) the annual business plan of the Borrower and its
Subsidiaries for such Fiscal Year approved by the Board of Directors of the
Borrower, (B) forecasts prepared by management of the Borrower for each fiscal
quarter in such Fiscal Year and (C) forecasts prepared by management of the
Borrower for such Fiscal Year, including, in each instance described in
clauses (B) and (C) above, a projected year-end consolidated balance sheet and
income statement;
(v)    contemporaneously with the distribution thereof to the Borrower’s
stockholders or the filing thereof with the SEC, as the case may be, copies of
all material statements, reports, notices and filings distributed by the
Borrower to its stockholders or filed with the SEC (including reports on
Forms 10-K, 10-Q and 8-K) or any Governmental Authority succeeding to any or all
of the functions of the SEC or with any national securities exchange;
(vi)    promptly after the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
have a Material Adverse Effect, a certificate of a Financial Officer setting
forth the details as to such ERISA Event and the action that the Borrower, such
Restricted Subsidiary or such ERISA Affiliate has taken or will take with
respect thereto;


96



--------------------------------------------------------------------------------





(vii)    [intentionally omitted];
(viii)    within 10 days of the receipt by the Borrower or any Restricted
Subsidiary, copies of any deficiency notices, compliance orders or adverse
reports issued by any Governmental Authority or accreditation commission having
jurisdiction over the licensing, accreditation or operation of any properties or
assets of the Borrower or any Restricted Subsidiary or by any Governmental
Authority or private insurance company pursuant to a provider agreement, which,
if not timely complied with or cured, would reasonably be expected to result in
the suspension or forfeiture of any license, certification or accreditation,
which suspension or forfeiture could reasonably be expected to have a Material
Adverse Effect or the termination of any insurance or reimbursement program
available to such Person that would reasonably be expected to have a Material
Adverse Effect;
(ix)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender, through the Administrative
Agent, may reasonably request; and
(x)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses ‎(i) and ‎(ii) above, a separate schedule
displaying, with respect to the Unrestricted Subsidiaries the following (which
shall be required only if Borrower has, or during the relevant period, had any
Unrestricted Subsidiaries): (A) the Consolidated Total Assets of the
Unrestricted Subsidiaries as of the date of such financial statements, (B)
Adjusted Consolidated EBITDA of the Unrestricted Subsidiaries for the period of
four consecutive fiscal quarters ending as of the date of such financial
statements and (C), only with respect to such financial statements delivered
pursuant to clause (i) above, Excess Cash Flow of the Unrestricted Subsidiaries
for the Fiscal Year ended as of the date of such financial statements, in each
case certified by a Financial Officer of the Borrower.
(b)    Information required to be delivered pursuant to this Section shall be
deemed to have been delivered if such information, or one or more annual,
quarterly or other reports containing such information, shall have been posted
by the Borrower on the Borrower’s website on the Internet (which, as of the
Amendment Effective Date is www.encompasshealth.com), at
www.sec.gov/edgar/webusers.htm, on a Platform to which all of the Lenders have
been granted access, or at another website identified to the Lenders and
accessible by the Lenders without charge (and, in each case, a confirming
electronic correspondence shall have been delivered to the Administrative Agent
providing notice of such posting); provided that the Borrower shall deliver
paper copies of such information to any Lender that requests such delivery.
SECTION 5.02.    Maintain Properties. The Borrower will, and will cause each of
the Restricted Subsidiaries to, keep or maintain all properties and assets,
including Intellectual Property (except as any such Intellectual

Property naturally expires or is abandoned in the ordinary course of business),
necessary in the operation of the business of the Borrower and the Restricted
Subsidiaries, in good working order


97



--------------------------------------------------------------------------------





and condition (subject to ordinary wear and tear), and to make all necessary
repairs, replacements and renewals to such properties and assets in due course,
as are necessary to conduct such business as currently conducted or as proposed
to be conducted and in accordance with customary and prudent business practices,
in each case except where the failure to do so would not be reasonably expected
to have a Material Adverse Effect.
SECTION 5.03.    Existence, Qualification, Etc. The Borrower will, and will
cause each of the Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and all rights, permits, privileges, licenses and franchises, and
(b) maintain its license or qualification to do business as a foreign
corporation and good standing in each jurisdiction in which its ownership or
leasing of property or the nature of its business makes such license or
qualification necessary, in each case except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, its being understood that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution, sale or transfer that is not
prohibited by the provisions of Article VI.
SECTION 5.04.    Obligations. The Borrower will, and will cause each of the
Restricted Subsidiaries to, pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation that, if unpaid, would
become a Lien against any of its properties or assets, except (x) for any such
obligations being contested in good faith by appropriate proceedings diligently
conducted and against which adequate reserves, if any required under GAAP, have
been established, and so long as any Lien resulting therefrom has not become
enforceable or is the subject of proceedings that operate to stay the
enforcement of such Lien or (y) where the failure to make payment pending such
contest would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.05.    Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to, at all times maintain, in force, with financially
sound and reputable insurance companies, and pay all premiums and costs related
to, insurance coverages in such amounts (with no materially greater risk
retention) and against such risks as are deemed by the management of the
Borrower to be sufficient in accordance with usual and customary practices of
companies of established repute engaged in the same or similar business as the
Borrower and the Restricted Subsidiaries in the same geographic regions. The
Borrower shall deliver to the Administrative Agent certificates of insurance
evidencing the existence of insurance to be maintained by the Borrower and its
Restricted Subsidiaries pursuant to Section 5.05 and, if applicable, the
Administrative Agent shall be designated as an additional insured and loss payee
as its interest may appear thereunder, or solely as the additional insured, as
the case may be, thereunder.  Each policy of insurance shall, to the extent
available on commercially reasonable terms, contain a clause or endorsement
requiring that the insurer shall endeavor to give not less than thirty (30)
days’ (10 days in the case of non-payment) prior written notice to the
Administrative Agent in the event of cancellation of the policy. The
Administrative Agent shall have no obligation to give the Borrower or any
Restricted Subsidiary notice of any notification received by the Administrative
Agent with respect to any insurance policies or take any steps to protect the
Borrower’s or any Restricted Subsidiary’s interests under such policies.


98



--------------------------------------------------------------------------------





SECTION 5.06.    True Books. The Borrower will, and will cause each of the
Restricted Subsidiaries to, keep true books of record and account in which full,
true and correct entries (in all material respects) will be made of such
dealings and transactions, and set up on its books such reserves as may be
required by GAAP with respect to doubtful accounts and all taxes, assessments,
charges, levies and claims and with respect to its business in general, and
include such reserves in interim as well as year-end financial statements, so
that the Borrower and each Restricted Subsidiary may prepare financial
statements in accordance with GAAP.
SECTION 5.07.    Right of Inspection. The Borrower will, and will cause each of
the Restricted Subsidiaries to, permit any Person designated by the
Administrative Agent or any Lender (which shall be coordinated through the
Administrative Agent) to visit and inspect any of its properties, corporate
books and financial reports and to discuss its affairs, finances and accounts
with its principal officers and independent certified public accountants, all
upon reasonable notice, at reasonable times, at reasonable intervals and in a
manner not disruptive to the business of the Borrower and with reasonable prior
notice and all at the expense of the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent and the Lenders collectively shall not exercise such rights
more than two times during any calendar year; provided further, that if any such
inspection shall reasonably be expected to including viewing of any patient
specific information, then prior to such inspection, the Administrative Agent or
any Lender and any Person designated by the Administrative Agent or any Lender
shall execute a business associate agreement that meets the requirements of the
Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. §§
1320d-1329d-8, as amended by the, Health Information Technology for Economic and
Clinical Health Act, enacted as Title XIII of the American Recovery and
Reinvestment Act of 2009, Public Law 111-5, and any regulations adopted
thereunder. In no case shall the Borrower or any of its Subsidiaries be required
to disclose materials that would breach attorney-client privilege or that would
violate a third-party confidentiality obligation (so long as such obligation was
not entered into for the purpose of circumventing the Borrower’s obligations
hereunder).
SECTION 5.08.    Observe All Laws. The Borrower will, and will cause each of the
Restricted Subsidiaries to, conform to and duly observe, and use reasonable
efforts to cause all Contract Providers to conform to and duly observe, all
laws, rules and regulations and all other valid requirements of any regulatory
authority with respect to the conduct of its business, including Titles XVIII
and XIX of the Social Security Act, Medicare Regulations, Medicaid Regulations
and all other laws, rules and regulations of Governmental Authorities (including
all laws, rules and regulations pertaining to the licensing of professional and
other health care providers and all Environmental Laws), except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.09.    Governmental Licenses. The Borrower will, and will cause each
of the Restricted Subsidiaries to, obtain and maintain, and use reasonable
efforts to cause all Contract Providers to obtain and maintain, all material
licenses, permits, certifications and approvals of all applicable Governmental
Authorities as are required for the conduct of its business as currently
conducted and herein contemplated, including material professional licenses,
Medicaid


99



--------------------------------------------------------------------------------





Certifications and Medicare Certifications, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.10.    Notice of Material Events. Upon any Responsible Officer of the
Borrower obtaining knowledge of (a) any Default or Event of Default or (b) any
event, development or occurrence that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect, the Borrower shall promptly
notify the Administrative Agent of the nature thereof, the period of existence
thereof, and what action the Borrower or such Restricted Subsidiary proposes to
take with respect thereto.
SECTION 5.11.    Suits or Other Proceedings. Upon any Responsible Officer of the
Borrower obtaining knowledge of the filing or commencement of, or any written
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether in law or in equity, (a) against the Borrower or any
Restricted Subsidiary, or any attachment, levy, execution or other process being
instituted against any assets of the Borrower or any Restricted Subsidiary,
which would reasonably be expected to have a Material Adverse Effect or
(b) against the Borrower, any Restricted Subsidiary or any Contract Provider to
suspend, revoke or terminate any Medicaid Provider Agreement, Medicaid
Certification, Medicare Provider Agreement or Medicare Certification, which
would reasonably be expected to have a Material Adverse Effect, the Borrower
shall promptly provide the Administrative Agent with written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution or other process.
SECTION 5.12.    Notice of Discharge of Hazardous Material or Environmental
Complaint. The Borrower will, and will cause the Restricted Subsidiaries to,
promptly provide to the Administrative Agent copies of any and all notices,
complaints, orders, directives, claims, or citations received by the Borrower or
any Restricted Subsidiary relating to any of the following which would
reasonably be expected to have a Material Adverse Effect: (a) violation or
alleged violation by the Borrower or any Restricted Subsidiary of any applicable
Environmental Law; (b) Release or threatened Release by the Borrower or any
Restricted Subsidiary, or at any Facility or property owned or leased or
operated by the Borrower or any Restricted Subsidiary, of any Hazardous
Material; or (c) any Environmental Liability.
SECTION 5.13.    Information Regarding Collateral. (%3) The Borrower will
furnish to the Administrative Agent prompt written notice following any change
(i) in any Loan Party’s legal name, as reflected in its organization documents,
(ii) in any Loan Party’s jurisdiction of organization or corporate structure and
(iii) in any Loan Party’s identity, Federal Taxpayer Identification Number or
organization number, if any, assigned by the jurisdiction of its organization.
The Borrower also agrees promptly to provide to the Administrative Agent
certified organizational documents reflecting any of the changes described in
the preceding sentence. The Borrower agrees not to effect or permit any change
referred to in the preceding sentences unless within 10 days after such change
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent, for the benefit of the Lenders,
to continue at all times following such change to have a valid, legal and
perfected security interest in the Collateral to the extent required by the
Security Documents. The Borrower also agrees promptly to notify the
Administrative Agent,


100



--------------------------------------------------------------------------------





for the benefit of the Lenders, after becoming aware that any material portion
of the Collateral is damaged or destroyed.
(a)    Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.01(a), the Borrower
shall deliver to the Administrative Agent a certificate on behalf of the
Borrower of a Financial Officer setting forth the information required pursuant
to the Perfection Certificate (other than that information required in item 4 of
the Perfection Certificate as of the Amendment Effective Date or in item 10 of
the Perfection Certificate) or confirming that there has been no change in such
information since the later of the date of the Perfection Certificate delivered
on the Amendment Effective Date or the date of the most recent certificate
delivered pursuant to this Section.
SECTION 5.14.    Further Assurances and After-Acquired Collateral. (%3) The
Borrower will, and will cause each other Loan Party to, execute such further
documents, financing statements, agreements and instruments, and take such
further actions (including (i) the filing and recording of financing statements,
fixture filings and other similar documents, (ii) conducting lien searches and
(iii) providing legal opinions reasonably satisfactory to the Administrative
Agent but in no event shall any Loan Party be required to execute any mortgages,
deeds of trust, deeds to secured debt or other instrument conveying a Lien in
any real property, or effect any other filings or take any other actions to
perfect any Lien except under the Uniform Commercial Code, or in either the
United States Copyright Officer or the United States Patent and Trademark
Office), which may be required, or which the Administrative Agent or the
Required Lenders may reasonably request, (x) to cause the Collateral and
Guarantee Requirement (A) to be satisfied on each Quarterly Compliance Date with
respect to the Restricted Subsidiaries and property of the Borrower and its
Restricted Subsidiaries subject to the Collateral and Guarantee Requirement on
such Quarterly Compliance Date and (B) with respect to the Restricted
Subsidiaries and property of the Borrower and its Restricted Subsidiaries
subject to the Collateral and Guarantee Requirement on a given Quarterly
Compliance Date, to remain satisfied following such Quarterly Compliance Date
and (y) to evidence such satisfaction and the priorities of the Liens created
under the Collateral and Guarantee Agreement. The satisfaction of the Collateral
and Guarantee Requirement on each Quarterly Compliance Date shall be deemed to
satisfy the requirements of prompt delivery and prompt notice to the Collateral
Agent as set forth in Section 4.03, 4.04 and 4.05 of the Collateral and
Guarantee Agreement. Without limiting the generality of the foregoing, (x) if it
is known to a Financial Officer that, as a result of an acquisition, disposition
or otherwise, a Subsidiary that is designated as an Excluded Subsidiary in
Schedule 3.04 (as most recently revised in accordance with Section 5.01(a)(iii))
ceases to qualify as an Excluded Subsidiary or (y) a Designated Syndicated
Person ceases to qualify as a Designated Syndicated Person, then the Borrower
shall take such actions to cause such Subsidiary to become a Subsidiary Loan
Party and to otherwise cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Restricted Subsidiary by the next Quarterly
Compliance Date following the occurrence of either of the events described in
the immediately preceding clauses (x) and (y).
(a)    [Intentionally omitted].


101



--------------------------------------------------------------------------------





(b)    Schedule 5.14 sets forth as of the Amendment Effective Date a list of all
the Specified Deposit Accounts. The Borrower shall deliver written notice to the
Administrative Agent promptly after establishing or closing any Specified
Deposit Account.
SECTION 5.15.    Lenders’ Meetings. Upon the request of the Administrative Agent
or the Required Lenders, participate in a meeting of the Administrative Agent
and the Lenders once during each Fiscal Year to be held at the Borrower’s
corporate offices (or at such other location as may be agreed to by the Borrower
and the Administrative Agent or, if agreed to by the Administrative Agent, by
teleconference) at such time as may be agreed to by the Borrower and the
Administrative Agent.
SECTION 5.16.    Maintenance of Ratings. In the case of the Borrower, at all
times use commercially reasonable efforts to maintain (a) public ratings issued
by Moody’s and S&P with respect to its senior secured debt and (b) a public
corporate rating from S&P and a public corporate family rating from Moody’s.
SECTION 5.17.    Designation of Subsidiaries. The Borrower may at any time after
the Amendment Effective Date by notice from a Financial Officer of the Borrower
to the Administrative Agent designate any Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and immediately after such designation, no Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance with the
covenants set forth in Section ‎6.01, determined on a pro forma basis as of the
end of the most recent fiscal quarter for which financial statements of the
Borrower have been delivered under Section 5.01, as if such designation had
occurred on the last day of such fiscal quarter of the Borrower and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance, (iii) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary and (iv) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the fair market value of assets of such Subsidiary as of such date of
designation (the “Designation Date”), plus (B) the aggregate fair market value
of assets of all Unrestricted Subsidiaries designated as Unrestricted
Subsidiaries pursuant to this Section 5.17 as of the Designation Date (in each
case measured as of the date of each such Unrestricted Subsidiary’s designation
as an Unrestricted Subsidiary) shall not exceed 7.5% of the Consolidated Total
Assets of the Borrower as of such Designation Date pro forma for such
designation. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Amendment Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Borrower’s Investment in such Subsidiary.




102



--------------------------------------------------------------------------------





ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cancelled (or the
Borrower’s obligation under such Letters of Credit shall have been cash
collateralized or supported by letters of credit of other banks naming the
Issuing Banks as beneficiaries in a manner satisfactory to the Issuing Banks)
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Lenders that:
SECTION 6.01.    Financial Covenants. (%3) Interest Coverage Ratio. The Borrower
will not permit the Interest Coverage Ratio, calculated as of the end of each
fiscal quarter on a pro forma basis, for any period of four consecutive fiscal
quarters ending to be less than 3.00 to 1.00.
(a)    Leverage Ratio. On the last day of each fiscal quarter, the Borrower will
not permit the Leverage Ratio, calculated as of the end of each such fiscal
quarter occurring during the time periods set forth below on a pro forma basis,
to exceed the ratio set forth below opposite the time period during which such
fiscal quarter ends.
Fiscal Quarters Ending:
Maximum Ratio
December 31, 2019 until December 31, 2021
4.50 to 1.00
March 31, 2022 and thereafter
4.25 to 1.00



SECTION 6.02.    Investments. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Investment after the Amendment Effective
Date, except:
(a)    Investments in Loan Parties;
(b)    Investments in Restricted Subsidiaries that are not Loan Parties with
respect to which one or more of the following apply:
(i)    existing on the Amendment Effective Date;
(ii)    consisting of loans, advances and other Indebtedness evidenced by
promissory notes that, if held by the Borrower or Subsidiary Loan Parties, are
pledged to the extent required under Section 5.14, and if so, in accordance
with, the Collateral and Guarantee Agreement;
(iii)    consisting of Indebtedness under the Borrower’s cash management system;
(iv)    consisting of capital contributions to Syndicated Persons in an
aggregate amount not greater than $25,000,000 for any individual transaction or
$75,000,000 in the aggregate for any fiscal year;


103



--------------------------------------------------------------------------------





(v)    consisting of capital contributions to the Captive Insurance Subsidiary
in the ordinary course of business; or
(vi)    consisting of Investments by Restricted Subsidiaries that are not Loan
Parties in Restricted Subsidiaries;
(a)    Permitted Investments and Permitted Syndicated Interest Repurchases;
(b)    Investments existing on the Amendment Effective Date and set forth on
Schedule 6.02;
(c)    Investments made in favor of physicians in connection with their medical
practices in an aggregate amount outstanding at any time not in excess of
$20,000,000;  
(d)    acquisitions permitted under Section 6.08 and fundamental changes
permitted under Section 6.05;
(e)    Investments in trade creditors or customers that are received pursuant to
a plan of reorganization or liquidation;
(f)    guarantees permitted under Sections 6.03 and, to the extent constituting
Investments, Lien permitted by Section 6.06;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(h)    Investments to the extent the payment for such Investment is made with
common Equity Interests of the Borrower;
(i)    Investments arising in connection with Guarantees of operating leases or
of other obligations of the Borrower or any Restricted Subsidiary that do not
constitute Indebtedness, in each case, entered into in the ordinary course of
business;
(j)    loans and advances to officers and employees of the Borrower or any
Restricted Subsidiary in the ordinary course of business in an aggregate amount
outstanding at any time not in excess of $5,000,000;
(k)    Investments under Swap Agreements permitted under this Agreement;
(l)    Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary so long as such Investments were not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;
(m)    Investments of the Borrower or a Restricted Subsidiary consisting of
non-cash consideration received in connection with any Asset Sale permitted
under Section 6.04 or any other sale, lease, transfer or other disposition not
prohibited hereunder;


104



--------------------------------------------------------------------------------





(n)    Investments in the nature of deposits, pledges or prepayments with
respect to leases, utilities or suppliers in the ordinary course of business;
(o)    Investments in the ordinary course of business resulting from the
endorsement of drafts for collection;
(p)    Investments made pursuant to that certain Stockholders’ Agreement
Relating to HealthSouth Home Health Holdings, Inc., by and among HealthSouth
Home Health Holdings, Inc., the Borrower and other stockholders named therein,
dated as of December 31, 2014 (the “Stockholders’ Agreement”), including as a
result of the exercise of call rights pursuant to Section 3.06 thereof and put
rights pursuant to Section 3.07 thereof so long as after the Amendment Effective
Date, the Stockholders’ Agreement is not amended or modified in a manner that
(i) materially increases the valuation of such stockholders’ rights thereunder
or the number of shares to be awarded to such stockholders in respect thereof or
(ii) is materially adverse, taken as a whole, to the Lenders;
(q)    any Investments so long as after giving effect to such Investment on a
pro forma basis, (i) the Senior Secured Leverage Ratio is equal to or less than
2.00:1.00, (ii) no Event of Default shall have occurred and be continuing and
(iii) the Borrower and its Restricted Subsidiaries after giving effect to such
Investment would be in compliance with the financial covenants set forth in
Section 6.01;
(r)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(s)    Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Amendment Effective
Date (provided that the amount of the original investment is not increased
except by the terms of such original investment or as otherwise permitted by
this Section 6.02);
(t)    so long as no Specified Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom (and no Event of
Default shall have occurred and be continuing, or would result therefrom on a
pro forma basis, as of the time of execution of a binding commitment or
documentation in respect thereof), other Investments at any time outstanding not
exceeding $50,000,000; and
(u)    other Investments at any time outstanding not exceeding (i) $200,000,000,
plus (ii) so long as (x) no Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom and (y) after giving
effect thereto on a pro forma basis, the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.01, additional Investments up to the Available Amount at such time.
For purposes of covenant compliance, the amount of any investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent


105



--------------------------------------------------------------------------------





changes in the value of such investment, net of all returns in cash or cash
equivalents on such investment up to the original amount of such investment.
SECTION 6.03.    Indebtedness; Subsidiary Preferred Stock. The Borrower (a)
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, create, incur, issue, assume or otherwise become liable with
respect to (collectively, “incur”), any Indebtedness (including Acquired
Indebtedness) and (b) shall not permit any of its Restricted Subsidiaries to
issue (except to the Borrower or any of its Restricted Subsidiaries) or create
any Preferred Stock or permit any Person (other than the Borrower or a
Restricted Subsidiary) to own or hold any interest in any Preferred Stock of any
such Subsidiary; provided that, in addition to Existing Indebtedness:
(i)    the Borrower and the Restricted Subsidiaries may incur the Obligations;
(ii)    the Borrower and the Restricted Subsidiaries may incur Refinancing
Indebtedness;
(iii)    the Borrower may incur any Indebtedness to any Restricted Subsidiary or
any Restricted Subsidiary may incur any Indebtedness to the Borrower or to any
Restricted Subsidiary, provided, that (1) such Indebtedness incurred by a
Subsidiary Loan Party after the Effective Date is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
(2) any such Indebtedness of a Restricted Subsidiary (except Indebtedness
arising through the ordinary course operation of the Borrower’s cash management
system), to the extent held by the Borrower or a Subsidiary Loan Party, is
evidenced by a promissory note pledged to the extent required under
Section 5.14, and if so, in accordance with, the Collateral and Guarantee
Agreement;
(iv)    the Borrower and its Restricted Subsidiaries may incur any Indebtedness
evidenced by letters of credit, bank guarantees, bankers’ acceptances and
similar instruments which are used in the ordinary course of business of the
Borrower and its Restricted Subsidiaries;
(v)    the Borrower and its Restricted Subsidiaries may incur Indebtedness to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations, purchase money debt,
Attributable Indebtedness and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, in an aggregate principal amount on the date of
incurrence that, when added to all other Indebtedness incurred pursuant to this
clause (v) and then outstanding, does not exceed the greater of $400,000,000 and
8% of Consolidated Tangible Assets of the Borrower as of the end of the most
recent fiscal quarter for which financial statements of the Borrower have been
delivered under Section 5.01;
(vi)    the Borrower and its Restricted Subsidiaries may enter into Swap
Agreements in accordance with Section 6.15;


106



--------------------------------------------------------------------------------





(vii)    the Borrower may enter into Guarantees of Indebtedness of Restricted
Subsidiaries, and Restricted Subsidiaries may enter into Guarantees of
Indebtedness of the Borrower and other Restricted Subsidiaries, in each case,
that are otherwise permitted hereunder; provided that any Investment resulting
from a Guarantee by a Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party must be permitted under Section 6.02;
(viii)    the Borrower and its Restricted Subsidiaries may incur Permitted
Unsecured Indebtedness to the extent consistent with the definition of such term
and in an aggregate principal amount not to exceed $200,000,000;
(ix)    Restricted Subsidiaries that are not Guarantors may incur Indebtedness
in an aggregate principal amount on the date of incurrence that, when added to
all other Indebtedness incurred pursuant to this clause (ix) and then
outstanding, does not exceed $150,000,000;
(x)    so long as (i) no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom and (ii) after giving
effect thereto on a pro forma basis, the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.01, the Borrower and its Restricted Subsidiaries may incur additional
Permitted Unsecured Indebtedness to the extent consistent with the definition of
such term;
(xi)    the Borrower may incur Pari Passu Indebtedness to the extent consistent
with the definition of such term; provided that the (i) aggregate principal
amount thereof shall not exceed, as of the time of the incurrence thereof, the
Permitted Incremental Amount at such time, plus additional Pari Passu
Indebtedness so long as after giving effect thereto on a pro forma basis, the
Borrower and its Restricted Subsidiaries shall be in compliance with a Senior
Secured Leverage Ratio of not greater than 3.50:1.00 and (ii) after giving
effect thereto on a pro forma basis, (x) the Borrower and its Restricted
Subsidiaries shall be in compliance with (x) the financial covenants set forth
in Section 6.01 and (y) no Default or Event of Default shall have occurred and
be continuing;
(xii)    the Borrower and the Restricted Subsidiaries may incur Indebtedness in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and
completion guarantees and similar obligations not in connection with money
borrowed, in each case in the ordinary course of business and consistent with
past practice;
(xiii)    the Borrower and the Restricted Subsidiaries may incur Indebtedness
representing deferred compensation or similar obligations to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business and
consistent with past practice;
(xiv)    the Borrower and the Restricted Subsidiaries may incur Indebtedness
consisting of take-or-pay obligations contained in supply agreements in the
ordinary course of business;


107



--------------------------------------------------------------------------------





(xv)    the Borrower and the Restricted Subsidiaries may incur Indebtedness
consisting of obligations of the Borrower and its Subsidiaries under deferred
compensation or other similar arrangements with employees incurred by such
Person in connection with acquisitions permitted by Section 6.08 or any other
Investments permitted hereunder constituting acquisitions of Persons or
businesses or divisions;
(xvi)    the Borrower and the Restricted Subsidiaries may incur Indebtedness
constituting working capital adjustments, purchase price adjustments,
non-competes, consulting, deferred compensation, earn-out obligations,
contingent consideration, contributions, and similar obligations incurred in
connection with any acquisitions permitted by Section 6.08, or any other
permitted investment or disposition, in each case, permitted under this
Agreement; and
(xvii)    the Borrower and the Restricted Subsidiaries may incur Indebtedness
(i) resulting from a bank or other financial institution honoring a check, draft
or similar instrument in the ordinary course of business or (ii) arising under
or in connection with cash management services in the ordinary course of
business.
Notwithstanding anything to the contrary in the definition of “Refinancing
Indebtedness”, for the avoidance of doubt, the Borrower and its Restricted
Subsidiaries shall be permitted to incur Indebtedness that is applied to
Refinance any Existing Indebtedness in an aggregate principal amount that is
greater than the aggregate principal amount specified in such definition, to the
extent that such excess amount is otherwise permitted under this Section 6.03.
SECTION 6.04.    Disposition of Assets. The Borrower shall not, and shall not
permit any of the Restricted Subsidiaries to, consummate any Asset Sale unless
(a) the Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value of the assets
the subject of such Asset Sale, (b) immediately before and immediately after
giving effect to such Asset Sale (x) no Event of Default shall have occurred and
be continuing and (y) the Borrower and its Restricted Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.01, (c) at least
75% of the consideration received by the Borrower or such Restricted Subsidiary
therefor is in the form of cash or cash equivalents paid at the closing thereof
and (d) an amount equal to all Net Proceeds of such Asset Sale is applied to
payment of the Obligations as set forth in and to the extent required by Section
2.11(c). The amount (without duplication) of (x) any Indebtedness (other than
Subordinated Indebtedness) and other liabilities of the Borrower or such
Restricted Subsidiary that is expressly assumed by the transferee in such Asset
Sale and with respect to which the Borrower or such Restricted Subsidiary, as
the case may be, is unconditionally released by the holder of such Indebtedness
or liability, (y) any notes, securities or similar obligations or items of
property received from such transferee that are converted into, sold or
exchanged by the Borrower or such Restricted Subsidiary within 180 days of
receipt for cash (to the extent of the cash actually so received), and (z) any
Designated Noncash Consideration having an aggregate Fair Market Value that,
when taken together with all other Designated Noncash Consideration previously
received and then outstanding, does not exceed at the time of receipt of such
Designated Noncash Consideration (with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent


108



--------------------------------------------------------------------------------





changes in value) $30,000,000, shall be deemed to be cash for purposes of this
Section. If at any time any non-cash consideration received by the Borrower or
such Restricted Subsidiary, as the case may be, in connection with any Asset
Sale is converted into or sold or otherwise disposed of for cash (other than
interest received with respect to any such non-cash consideration), then the
date of such conversion or disposition shall be deemed to constitute the date of
an Asset Sale hereunder and the Net Proceeds thereof shall be applied to payment
of the Obligations as set forth in and to the extent required by Section
2.11(c).
SECTION 6.05.    Fundamental Changes. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or wind
up, liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Person (other than the Borrower)
may merge into any Restricted Subsidiary in a transaction in which the surviving
entity is, or upon the effectiveness of such merger will become, a Restricted
Subsidiary and (if any party to such merger is a Subsidiary Loan Party) is, or
upon the effectiveness of such merger will become, a Subsidiary Loan Party,
unless such merger is otherwise permitted under Section 6.05 as an investment in
the surviving Subsidiary or such surviving Subsidiary becomes a Subsidiary Loan
Party in accordance with Section 5.14), (iii) any Asset Sale permitted under
Section 6.04, any other sale, lease transfer or other disposition not prohibited
hereunder or any Investment permitted under Section 6.02 may be structured as a
merger or consolidation, (iv) any Restricted Subsidiary may wind up, liquidate
or dissolve if (A) the Borrower determines in good faith that such winding up,
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (B) with respect to any winding
up, liquidation or dissolution of a Subsidiary Loan Party, all distributions in
respect of Equity Interest of such Subsidiary Loan Party resulting from such
winding up, liquidation or dissolution shall be made to the Borrower or other
Subsidiary Loan Parties, (v) any Subsidiary may convert to a different type of
entity (including pursuant to a merger) so long as the Administrative Agent
receives prior notice thereof and the surviving or continuing Person shall have
complied with the Collateral and Guarantee Requirements, (vi) any Non-Material
Subsidiary may wind up, liquidate or dissolve and (vii) any Subsidiary may be
party to a merger the sole purpose of which is to reincorporate or reorganize
such Person in another jurisdiction in the United States so long as the
Administrative Agent receives prior written notice thereof and the surviving or
continuing Person shall have complied with the Collateral and Guarantee
Requirements; provided that any such merger involving a Person that is not a
Wholly Owned Restricted Subsidiary of the Borrower immediately prior to such
merger shall not be permitted unless also permitted by Sections 6.02, 6.04, 6.08
and 6.14, as applicable.
SECTION 6.06.    Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, incur, create, assume or permit to exist any Lien
upon any of its accounts receivable, contract rights, chattel paper, inventory,
equipment, instruments, general intangibles, Intellectual Property or other
property or assets of any character, whether now owned or hereafter acquired, or
assign or sell any income or receivables (including accounts receivable) or
rights in respect thereof, other than:


109



--------------------------------------------------------------------------------





(a)    Permitted Liens;
(b)    Liens existing on the Amendment Effective Date and set forth on
Schedule 6.06 (or if not set forth on such Schedule, where the Fair Market Value
of the assets subject to such Lien is less than $1,000,000); provided that
(i) such Liens shall secure only those obligations which they secure on the
Amendment Effective Date and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (except by the amount
of any accrued interest and premiums with respect to such Indebtedness and
transactions fees, costs and expenses in connection with such extension renewal
or replacement thereof) and (ii) such Liens shall extend only to the assets to
which they apply on the Amendment Effective Date, proceeds thereof and
after-acquired property that is affixed or incorporated into the assets to which
the apply;
(c)    Liens on property, plant and equipment acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such Liens and
the Indebtedness secured thereby are incurred prior to or within one year after
such acquisition or the completion of such construction or improvement and
(ii) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary; provided that individual financings of equipment
provided by one lender or lessor may be cross collateralized to other
outstanding financings of equipment provided by such lender or lessor;
(d)    Liens securing Indebtedness permitted under (i) Section 6.03(i),
(ii) Section 6.03(ii), (iii) Section 6.03(v) and (iv) Section 6.03(ix); provided
that in the case of this clause (iv), such Liens shall extend only to the assets
of Restricted Subsidiaries that are not Guarantors;
(e)    Liens (other than Liens on any Equity Interests of any Restricted
Subsidiary or other Person that is required to be pledged under the Collateral
and Guarantee Agreement) that are not permitted by any other clause of this
Section 6.06 securing Indebtedness in an aggregate principal amount not
exceeding $300,000,000; provided that not more than $100,000,000 of such
Indebtedness may be secured by Liens on any real property of the Borrower or any
of its Wholly Owned Restricted Subsidiaries;
(f)    Liens (i) solely on any cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder or (ii) consisting of an agreement to consummate a
transaction permitted by Section 6.04;
(g)    Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;
(h)    any Lien existing on any property or asset prior to the acquisition
thereof (to the extent such acquisition was permitted under Section 6.08) by the
Borrower or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary other than proceeds of the
property or asset subject to such Lien and after-acquired property that is
affixed or incorporated into the property or asset covered by such Lien and
(iii) such


110



--------------------------------------------------------------------------------





Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction fees,
costs and expenses in connection with such extension, renewal or replacement
thereof) unless otherwise permitted under Section 6.03; and
(i)    Pari Passu Indebtedness Liens.
SECTION 6.07.    Restrictive Agreements. Except for any agreement in effect (a)
on the Amendment Effective Date or (b) at the time any Restricted Subsidiary
becomes a Restricted Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, the Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor or (ii) of any Wholly Owned Restricted Subsidiary that
is a Domestic Subsidiary to Guarantee the Indebtedness of the Borrower or of any
Loan Party to grant a Lien on its assets to secure the Obligations; provided
that the foregoing shall not apply to Contractual Obligations which (A) are
contained in joint venture agreements and other similar agreements applicable
solely to non-wholly owned Restricted Subsidiaries and other joint ventures
entered into in the ordinary course of business and permitted pursuant to the
terms hereof, (B) arise pursuant to applicable laws, rules, regulations and
other requirements of any Governmental Authority, (C) arise in connection with
any Asset Sale or other sale, lease, transfer or other disposition or any Tax
Incentive Program and is applicable solely to the property subject to such Asset
Sale, sale, lease, transfer, disposition or Tax Incentive Program, (D) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.06 but solely to the extent any negative
pledge relates to the property secured by such Lien or that expressly permits
Liens for the benefit of the Secured Parties with respect to the Loans and the
Obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis, (E) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions only relate to the assets subject thereto, (F) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.03(v) the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (G) are customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (H) are customary provisions of an agreement restricting assignment or
transfer of such agreement entered into in the ordinary course of business, (I)
are imposed by any amendments or Refinancings of Indebtedness that are otherwise
permitted by the Loan Documents; provided that such amendments and refinancings
are not materially more restrictive with respect to such prohibitions and
limitations than those in effect prior to such amendment or Refinancing, (J) are
imposed by the Permitted Unsecured Indebtedness Documents, so long as such
restrictions on Liens expressly permit the Liens for the benefit of the Secured
Parties with respect to the Loans and the Obligations under the Loan Documents,
(K) are on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business, (L) arise in the
ordinary course of business,


111



--------------------------------------------------------------------------------





not relating to any Indebtedness, that do not, individually or in the aggregate,
materially detract from the value of the property or assets of the Borrower and
its Restricted Subsidiaries, taken as whole, or adversely affect the Borrower’s
ability to repay the Obligations, in each case, as determined in good faith by
the Borrower, (M) are imposed by any Loan Document and (N) comprise restrictions
imposed by amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the Contractual
Obligations referred to above; provided that such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, no more restrictive
with respect to such encumbrance or other restrictions, taken as a whole, than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.
SECTION 6.08.    Acquisitions. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, acquire (a) any Person or (b) all or
substantially all of the assets or a business or unit or division of any Person,
in each case unless on each occasion when the aggregate amount of cash expended
and Indebtedness assumed in connection with an acquisition permitted pursuant to
this Section 6.08 shall have exceeded $75,000,000 individually, the Borrower
shall furnish to the Administrative Agent a certificate prepared and certified
by a Financial Officer on a pro forma basis giving effect to such acquisition,
which demonstrates (x) that no Specified Event of Default would exist
immediately after giving effect thereto (and no Event of Default shall have
occurred and be continuing, or would result therefrom on a pro forma basis, as
of the time of execution of a binding commitment or documentation in respect
thereof) and (y) the Borrower would be in compliance, on a pro forma basis, with
Section 6.01 immediately after giving effect to such acquisition and any related
incurrence of Indebtedness.
SECTION 6.09.    Restricted Payments. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries, directly or indirectly, to make any
Restricted Payment after the Amendment Effective Date except:
(a)
repurchases of Syndicated Interests in an aggregate amount in any Fiscal Year up
to $50,000,000 plus the proceeds received during such Fiscal Year of any resale
of such repurchased Syndicated Interests;

(b)
each Restricted Subsidiary may make Restricted Payments to the Borrower and any
other Restricted Subsidiary and any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(c)
if at the time of and after giving effect to such Restricted Payment on a pro
forma basis, (i) the Senior Secured Leverage Ratio is equal to or less than
2.00:1.00, (ii) no Specified Event of Default shall have occurred and be
continuing (and no Event of Default shall have occurred and be continuing, or
would result from the payment of such Restricted Payment on a pro forma basis,
as of the time of declaration thereof) and (iii) the Borrower and its Restricted
Subsidiaries would be in compliance with the financial covenants



112



--------------------------------------------------------------------------------





set forth in Section 6.01, Restricted Payments to Persons that are not Loan
Parties;
(d)
if at the time of and, after giving effect to such Restricted Payment on a pro
forma basis, (i) no Event of Default shall have occurred and be continuing and
(ii) the Borrower and its Restricted Subsidiaries would be in compliance with
the financial covenants set forth in Section 6.01, Restricted Payments to
Persons that are not Loan Parties in an aggregate amount not exceeding (A)
$200,000,000, plus (B) if, after giving effect to such Restricted Payment on a
pro forma basis, the Leverage Ratio would not be greater than the Leverage Ratio
set forth in Section 6.01(b), additional Restricted Payments up to the Available
Amount at such time;

(e)
repurchases by the Borrower of its common stock from holders thereof of less
than 100 shares of its common stock;

(f)
the Borrower may make scheduled cash dividend payments at the times and to the
extent required by the terms of any agreement evidencing or governing the Series
A Preferred Stock;

(g)
the Borrower and its Restricted Subsidiaries may (i) pay withholding or similar
taxes payable by any future, present or former employee, director or officer (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) in connection with any
repurchases of Equity Interests of the Borrower and its Subsidiaries, or the
exercise of stock options of the Borrower and its Subsidiaries, (ii) make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iii) purchase or cause to be purchased Equity Interests of
the Borrower from present or former directors, officers, members of management
or employees of any of the Borrower and its Subsidiaries, their estates,
spouses, former spouses and their heirs upon and after the death, disability or
termination of employment of such Person; provided that such payments in this
clause (g) do not to exceed $25,000,000 in any calendar year; provided further
that, any unused portion of the preceding basket for any calendar year may be
carried forward to succeeding calendar years, so long as the aggregate amount of
all Restricted Payments made pursuant to this clause (g) in any calendar year
(after giving effect to such carry forward) shall not exceed $50,000,000.

(h)
cashless repurchases of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other securities convertible into or exchangeable for
Equity Interests if such Equity Interests represent a portion of the exercise,
conversion or exchange price thereof;



113



--------------------------------------------------------------------------------





(i)
the Borrower and its Restricted Subsidiaries may make cash payments in lieu of
issuing fractional shares in connection with (i) the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests, of any such Person, or (ii) in connection with the issuance of any
dividend otherwise permitted to be made under this Section 6.09; and

(j)
so long as (i) no Event of Default shall have occurred and be continuing at the
time thereof or would result therefrom and (ii) after giving effect thereto on a
pro forma basis, the Leverage Ratio would not be greater than 3.00:1.00,
repurchases, redemptions and/or other acquisitions of all or any portion of the
Series A Preferred Stock with (A) cash on hand or (B) proceeds of the Loans or
the issuance or proceeds of other Indebtedness, the incurrence of which is not
prohibited under Section 6.03.

SECTION 6.10.    Compliance with ERISA. The Borrower will not, and will not
permit any of the Subsidiaries to:
(a)    fail to make any contribution or payment to any Multiemployer Plan that
the Borrower, a Restricted Subsidiary or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto that could reasonably be expected to result in a Material
Adverse Effect;
(b)    with respect to any Employee Benefit Plan, engage, or permit any
Restricted Subsidiary or any ERISA Affiliate to engage, in any non-exempt
“prohibited transaction”, as defined in Section 406 of ERISA or Section 4975 of
the Code, for which a civil penalty pursuant to Section 502(i) of ERISA or a tax
pursuant to Section 4975 of the Code may be imposed that could reasonably be
expected to result in a Material Adverse Effect; or
(c)    fail, or permit any Restricted Subsidiary to fail, to establish, maintain
and operate each Employee Benefit Plan in compliance with the provisions of
ERISA, the Code and all other applicable laws and the regulations and
interpretations thereof except for such failures as would not reasonably be
expected to result in a Material Adverse Effect or in a Lien under ERISA or Code
Section 430.
SECTION 6.11.    Fiscal Year. The Borrower will not change its fiscal year to a
date other than December 31st, nor will it permit any Restricted Subsidiary to
change its fiscal year (other than a change to conform the fiscal year of a
Restricted Subsidiary to that of the Borrower).
SECTION 6.12.    Dissolution, etc. The Borrower will not, and will not permit
any Restricted Subsidiary to, wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except, in the case of a Restricted Subsidiary,
as permitted under Section 6.05.
SECTION 6.13.    Transactions with Affiliates. Neither the Borrower nor any of
its Restricted Subsidiaries shall, directly or indirectly, enter into any
transaction or a series of transactions, with or for the benefit of, any
Affiliate of the Borrower or any of its Restricted


114



--------------------------------------------------------------------------------





Subsidiaries (an “Affiliate Transaction”), unless the terms of such Affiliate
Transactions are at least as favorable as the terms which could be obtained by
the Borrower or such Restricted Subsidiary, as the case may be, in a comparable
transaction made on an arm’s-length basis between unaffiliated parties;
provided, that the foregoing restriction shall not apply to (a) any Affiliate
Transaction between the Borrower or any Subsidiary Loan Party and any other
Subsidiary Loan Party; (b) any Affiliate Transaction between or among Restricted
Subsidiaries that are not Loan Parties; (c) reasonable and customary fees and
reimbursement of expenses paid to members of the Board of Directors (or similar
governing body) of the Borrower and its Subsidiaries; (d) compensation, benefit
and expense reimbursement arrangements for officers and other employees of the
Borrower and its Subsidiaries entered into in the ordinary course of business;
(e) Restricted Payments permitted by Section 6.09; (f) issuances of Equity
Interests not otherwise prohibited by this Agreement; (g) payments to or from
and transactions with joint ventures in the ordinary course of business or
consistent with past practice; (h) transactions contemplated by, or in
connection with, any customary transition services agreement entered into in
connection with any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) not prohibited hereunder; (i)
transactions not in excess of $10,000,000 for any individual transaction (or
series of related transactions) and (j) the payment of premiums to the Captive
Insurance Subsidiary in the ordinary course of business.
SECTION 6.14.    Sale and Leaseback Transactions. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction unless the Attributable Indebtedness in respect of Sale and
Leaseback Transactions can be incurred under Section 6.03.
SECTION 6.15.    Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement and will not permit any
Swap Agreement to which the Borrower or any Restricted Subsidiary is a party to
continue in effect after the Amendment Effective Date, except in each case for
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual or anticipated exposure (other
than those in respect of Equity Interests of the Borrower or any Restricted
Subsidiary) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from floating
to fixed rates, from one floating rate to another floating rate, or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary, in each case entered into not for speculative
purposes.
SECTION 6.16.    [Intentionally Omitted].
SECTION 6.17.    Use of Proceeds. The proceeds of any Letters of Credit and any
Loans shall be applied by the Borrower for working capital or general corporate
purposes of the Borrower or any of its Subsidiaries, including to fund the
repayment of the Existing Indebtedness and the payment of fees and expenses
incurred in connection therewith. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
SECTION 6.18.    Amendment of Material Agreements. The Borrower will not, nor
will it permit any Restricted Subsidiary to, permit any waiver, supplement,
modification, amendment,


115



--------------------------------------------------------------------------------





termination or release of its certificate of incorporation, by-laws or other
organizational documents in a manner which could, individually or in the
aggregate, reasonably be expected to (A) materially impair the Loan Parties’
ability to perform their obligations hereunder or under the other Loan Documents
or (B) be adverse to the Lenders in any material respect. The Borrower will not,
nor will it permit any Restricted Subsidiary to, permit any waiver, supplement
or other modification of the Pari Passu Indebtedness Documents or the Permitted
Unsecured Indebtedness Documents if, after giving effect thereto, any series of
Pari Passu Indebtedness or Permitted Unsecured Indebtedness, as the case may be,
shall cease to meet the requirements set forth in the definition of such
respective term.
SECTION 6.19.    [Intentionally Omitted].
SECTION 6.20.    Change in Nature of Business. The Borrower and its Restricted
Subsidiaries will not engage in any material line of business other than (a)
those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the Amendment Effective Date and (b) any business that is
related, complementary, ancillary or incidental thereto or a reasonable
extension thereof.
SECTION 6.21.    Anti-Corruption Laws. The Borrower and its Restricted
Subsidiaries will not directly or indirectly use the proceeds of any Letters of
Credit or Loans for a purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other applicable jurisdictions.
SECTION 6.22.    Sanctions. The Borrower and its Restricted Subsidiaries will
not directly or, to the Borrower’s knowledge, indirectly, use the proceeds of
any Letters of Credit or Loans, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any of the Borrower, a Restricted Subsidiary, a Lender, a Joint Lead Arranger,
the Administrative Agent, the Collateral Agent, an Issuing Bank or the Swingline
Lender of Sanctions.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;


116



--------------------------------------------------------------------------------





(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or any purported
statement of fact contained in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or delivered or deemed made or
delivered; except that any representation and warranty that is qualified as to
materiality or material adverse effect shall, after giving effect to such
qualifications as set forth therein, prove to have been incorrect in any respect
when made or delivered to deemed made or delivered;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 1.05, 5.01(a)(viii), 5.03 (with respect to the
Borrower’s existence), 5.10(a) or in Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;
(f)    any event or condition occurs that results in any Material Indebtedness
becoming due or being required to be prepaid, repurchased, redeemed or defeased
prior to its or their scheduled maturity or any event or condition shall occur
that (i) enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its or
their scheduled maturity; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer (to the extent not prohibited under this Agreement), or a casualty or
condemnation event, of the property or assets securing such Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Group of its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Group or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    the Borrower or any Material Group shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Group or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of


117



--------------------------------------------------------------------------------





a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;
(i)    the Borrower or any Material Group shall admit in writing its inability
or fail generally to pay its debts as they become due;
(j)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $100,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be rendered against the Borrower, any Material Group or any combination
thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
(ii) any action shall be legally taken by a judgment creditor which could
reasonably be expected to result in the attachment or levy upon any material
assets of the Borrower or any Material Group to enforce any such judgment;
(k)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, has had, or could reasonably be expected
to have a Material Adverse Effect;
(l)    a Change of Control shall occur;
(m)    [Intentionally Omitted].
(n)    [Intentionally Omitted].
(o)    the Guarantees under the Collateral and Guarantee Agreement of any
material portion of the Subsidiary Loan Parties shall cease to be, or shall be
asserted in writing by the Borrower or any Restricted Subsidiary not to be,
valid and enforceable Guarantees of the Obligations, except as a result of a
release of any Subsidiary Loan Party from its Guarantee expressly provided for
in Section 9.13;
(p)    any Liens on any material portion of the Collateral shall cease to be, or
shall be asserted in writing by the Borrower or any Restricted Subsidiary not to
be, valid and perfected Liens on the Collateral purportedly subject thereto,
with the priority required by the applicable Security Documents, except (i) as a
result of the sale or other disposition of the applicable Collateral in one or
more transactions permitted under the Loan Documents, (ii) as a result of the
Collateral Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Collateral and
Guarantee Agreement or as a result of the failure of the Collateral Agent or any
other Secured Party to take any action within its control or (iii) as otherwise
provided in any Loan Document;
(q)    [Intentionally Omitted];
(r)    so long as any Pari Passu Indebtedness is outstanding, the Intercreditor
Agreement shall be asserted in writing by any Loan Party not to be, in whole or
in part, legally valid, binding and enforceable against any party thereto (or
against any Person on whose behalf any such party


118



--------------------------------------------------------------------------------





makes any covenants or agreements therein), or otherwise not be effective to
create the rights and obligations purported to be created thereunder; or
(s)    the making of any repurchase, redemption or prepayment of Pari Passu
Indebtedness required to be made by the Borrower pursuant to the terms thereof
as a result of the occurrence of any event described in the definition of the
term “Prepayment Event” without there having been made, prior to or
substantially concurrently therewith, the prepayment required to be made on
account of such Prepayment Event pursuant to Section 2.11(c);
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE AGENTS
SECTION 8.01.    The Agents. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Agents as its agents and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to them
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
The provisions of this Section 8.01 (other than as expressly provided herein)
are solely for the benefit of the Agents and the Lenders and no Loan Party shall
have any rights as a third-party beneficiary of any of the provisions of this
Section 8.01 (other than as expressly provided herein). Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation
Agents and the Joint Bookrunners are named as such for recognition purposes
only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Joint Lead Arrangers,
the Syndication Agent, the Co-Documentation Agent and the Joint Bookrunners
shall be entitled


119



--------------------------------------------------------------------------------





to all indemnification and reimbursement rights in favor of the Agents provided
herein and in the other Loan Documents and all of the other benefits of this
Section 8.01. Each of the Syndication Agent, the Co-Documentation Agents and the
Joint Lead Arrangers and the Joint Bookrunners, without consent of or notice to
any party hereto, may assign any and all of its rights or obligations hereunder
to any of its Affiliates. Without limitation of the foregoing, neither the Joint
Lead Arrangers, the Syndication Agent, the Co-Documentation Agents nor the Joint
Bookrunners in their respective capacities as such shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, Loan Party or any other Person.
The bank serving as the Administrative Agent and Collateral Agent shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent or Collateral
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent or
Collateral Agent.
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers unless and until such Agent shall have received
instructions from the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances, as provided in
Section 9.02) and, upon receipt of such instructions from Required Lenders (or
such other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, and (c) except as expressly set forth in the Loan Documents, the Agents
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it (i) under or in
connection with any Loan Document or (ii) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct (as determined by a
final non-appealable judgment of a court of competent jurisdiction). Neither
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere


120



--------------------------------------------------------------------------------





in any Loan Document, other than to confirm receipt of items expressly required
to be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by them, and shall not be liable for any
action taken or not taken by them in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this paragraph and of Section
9.03 shall apply to any such sub-agent and to the Related Parties of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Related Parties were named herein. Notwithstanding anything
herein to the contrary, with respect to each such sub-agent appointed by an
Agent, (i) such sub-agent shall be a third-party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third-party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) of such sub-agent shall not be modified or amended
without the consent of such sub-agent, and (iii) such sub-agent shall only have
obligations to the Administrative Agent and not to any Loan Party, Lender or any
other Person and no Loan Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third-party beneficiary or otherwise,
against such sub-agent.
Each Lender, in proportion to its Applicable Aggregate Percentage, severally
agrees to indemnify each Agent, Issuing Bank and Swingline Lender, to the extent
that such Agent, Issuing Bank or Swingline Lender shall not have been reimbursed
by any Loan Party (and without limiting its obligation to do so), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent, Issuing Bank or
Swingline Lender in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Loan Documents or otherwise in its capacity
as such Agent in any way relating to or arising out of this Agreement or the
other Loan Documents; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses,


121



--------------------------------------------------------------------------------





damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s, Issuing Bank’s Swingline Lender’s, as applicable
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent, Issuing Bank or Swingline Lender, for any purpose shall, in the opinion
of such Agent, Issuing Bank or Swingline Lender, as applicable, be insufficient
or become impaired, such Agent, Issuing Bank or Swingline Lender, as applicable,
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, that
in no event shall this sentence require any Lender to indemnify any Agent,
Issuing Bank or Swingline Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Applicable Aggregate Revolving Percentage thereof; and
provided, further, that this sentence shall not be deemed to require any Lender
to indemnify any Agent, Issuing Bank or Swingline Lender against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
The Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to the Lenders and the Borrower. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent and/or the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Required
Lenders shall have the right, upon five Business Days’ notice to the Borrower,
to appoint a successor Administrative Agent subject to the reasonable
satisfaction of the Borrower. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, then the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower and Required Lenders, may retain its role as the
Collateral Agent under any Security Document. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring the
Administrative Agent and the retiring the Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, securities and
other items of Collateral held under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Security
Documents, whereupon such retiring the Administrative Agent shall be discharged
from its duties and obligations hereunder. Except as provided above, any
resignation of Barclays Bank or its successor as Administrative Agent pursuant
to this Section 8.01 shall also constitute the resignation of Barclays Bank or
its successor as the Collateral Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative


122



--------------------------------------------------------------------------------





Agent, the provisions of this Section 8.01 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this
paragraph shall, upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes hereunder. If Barclays Bank or its successor
as Administrative Agent pursuant to this paragraph has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, Barclays Bank or its successor may resign as Collateral
Agent upon notice to the Borrower and Required Lenders at any time. After any
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its respective Related Parties that at any time
acted as a sub-agent in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent. In no event shall a
Disqualified Institution be appointed an Agent hereunder.
Any resignation of Barclays Bank or its successor as the Administrative Agent
pursuant to the preceding paragraph shall also constitute the resignation of
Barclays Bank or its successor as the Swingline Lender, and any successor
Administrative Agent appointed pursuant to Section 8.01 shall, upon its
acceptance of such appointment, become the successor Swingline Lender for all
purposes hereunder. In such event (a) the Borrower shall prepay any outstanding
Swingline Loans made by the retiring Administrative Agent in its capacity as
Swingline Lender, (b) upon such prepayment, the retiring the Administrative
Agent and Swingline Lender shall surrender any Swingline Note held by it to the
Borrower for cancellation and (c) the Borrower shall issue, if so requested by
the successor Administrative Agent and the Swingline Loan Lender, a new
Swingline Note to the successor Administrative Agent and the Swingline Lender,
in the principal amount of the Swingline Loan then in effect and with other
appropriate insertions.
In addition to the foregoing, the Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and the Loan Parties.
The Administrative Agent shall have the right to appoint a financial institution
as Collateral Agent hereunder, subject to the reasonable satisfaction of the
Borrower and the Required Lenders and the Collateral Agent’s resignation shall
become effective on the earlier of (a) the acceptance of such successor
Collateral Agent by the Borrower and the Required Lenders or (b) the thirtieth
day after such notice of resignation. Upon any such notice of resignation, the
Required Lenders shall have the right, upon five Business Days’ notice to the
Administrative Agent, to appoint a successor Collateral Agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, the successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement and the Security Documents, and the
retiring Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, securities and other items of
Collateral held hereunder or under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Security Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such


123



--------------------------------------------------------------------------------





retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. After any retiring Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of this
Agreement and the Security Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the Security
Documents while it was the Collateral Agent hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement or an Assignment
and Assumption and funding its Loans or by the funding of any new Class of
Additional Tranche Term Loans pursuant to Section 2.20, as the case may be,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by any Agent,
Required Lenders or Lenders, as applicable on the Amendment Effective Date or as
of the date of funding of such Additional Tranche Term Loans.
Each Secured Party hereby further authorizes the Administrative Agent or the
Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Collateral and the Security Documents; provided, that, except as
expressly set forth herein, neither Agent shall owe any fiduciary duty, duty of
loyalty, duty of care, duty of disclosure or any other obligation whatsoever to
any holder of Obligations. Subject to Section 9.02, without further written
consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable may execute any documents or instruments (i)
necessary to in connection with a sale, other disposition or separate financing
of assets permitted by this Agreement, release any Lien encumbering any item of
Collateral that is the subject of such sale, other disposition or separate
financing of assets or to which Required Lenders (or such other Lenders as may
be required to give such consent under Section 9.02) have otherwise consented or
(ii) release any Subsidiary Loan Party from the Guarantee in accordance with
Section 9.13 or with respect to which Required Lenders (or such other Lenders as
may be required to give such consent under Section 9.02) have otherwise
consented.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, each Agent, the Collateral Agent and each Secured Party hereby
agree that (a) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guarantee, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Secured Parties in accordance with
the terms hereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent and (b) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or


124



--------------------------------------------------------------------------------





any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.
No Swap Agreement shall create (or be deemed to create) in favor of any Lender
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Loan Party under the Loan Documents except as expressly provided in the
Collateral and Guarantee Agreement. By accepting the benefits of the Collateral,
such Lender Counterparty shall be deemed to have appointed the Collateral Agent
as its agent and agreed to be bound by the Loan Documents as a Secured Party,
subject to the limitations set forth in this paragraph.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable and obligations under Swap Agreements not
yet due and payable) have been paid in full, all Commitments have terminated or
expired or been cancelled and no Letter of Credit shall be outstanding (or if
any Letter of Credit remains outstanding, each such Letter of Credit shall have
been backstopped or cash collateralized to the satisfaction of the Issuing
Bank), upon request of the Borrower, the Administrative Agent and the Collateral
Agent shall (without notice to, or vote or consent of, any Lender or any Lender
Counterparty) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Loan Document. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Loan Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.


125



--------------------------------------------------------------------------------





In case of the pendency of any proceeding under the Bankruptcy Code or other
applicable law or any other judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
other Secured Parties (including fees, disbursements and other expenses of
counsel) allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same. Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and other Secured Party to make such payments to the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or other Secured Party to authorize the Administrative Agent to vote in respect
of the claim of such Person or in any such proceeding.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices. (%3) Subject to paragraph (b) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to it at 9001 Liberty Parkway, Birmingham, AL 35242,
Attention: Chief Financial Officer (Facsimile No. (205) 969-7582; Telephone No.
(205) 967-7116);
(ii)    if to the Administrative Agent, to Barclays Bank PLC, Bank Debt
Management, 745 7th Avenue, New York, NY 10019, Attention: Peter Oberrender,
Telephone No.: (212) 526-6687, email: peter.oberrender@barclays.com and
ltmny@barclays.com;
(iii)    if to the Administrative Agent (with respect to the Borrowing and/or
Continuations requests): Barclays Bank PLC, 400 Jefferson Park, Whippany, NJ
07981, Attention: Moustapha Kebe, Telephone No.: (302) 286 2355, Email:
Moustapha.kebe@barclays.com with a copy to: Email: 12145455230@tls.ldsprod.com;
(iv)    if to Barclays in its capacity as Issuing Bank: Barclays Bank PLC, 745
7th Avenue, New York, NY 10019, Attention: Nnamdi Otudoh and Letter of Credit
Department, Telephone No.: (212) 526-8527, Facsimile No.: (212) 412-5011, Email:
nnamdi.otudoh@barclays.com and XraLetterofCredit@barclays.com; and


126



--------------------------------------------------------------------------------





(v)    if to any other Lender or Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or from a


127



--------------------------------------------------------------------------------





material breach of any of the Loan Documents by such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including Borrowing Requests and Interest
Election Requests) that it reasonably believes to be genuine and correct and to
have been signed or sent or made by the proper Person or Persons even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the Issuing
Banks, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.
SECTION 9.02.    Waivers; Amendments. (%3) No failure or delay by either Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(a)    Except as otherwise provided in Sections 2.14(b), 2.20, 2.23 or 9.02(c),
none of this Agreement, any Loan Document or any provision hereof or thereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no


128



--------------------------------------------------------------------------------





such agreement shall, other than as expressly stated herein (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (except
that neither (A) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement), (B) any waiver of interest otherwise payable pursuant to Section
2.13(c), or (C) any amendment entered into pursuant to the terms of Section
2.14(b), shall constitute a reduction in the rate of interest or fees for
purposes of this clause (ii) , (iii) postpone the maturity of any Loan or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all Subsidiary Loan Parties from their Guarantees under the
Collateral and Guarantee Agreement (except as expressly provided in
Section 9.13), limit their liability in respect of such Guarantees or amend
Section 5.02 of the Collateral and Guarantee Agreement, without the written
consent of each Lender, (vii) release all or substantially all the Collateral
from the Liens of the Security Documents without the written consent of each
Lender or (viii) change any provisions of any Loan Document in a manner that by
its terms materially and adversely affects the rights in respect of collateral
or payments due to Lenders holding Loans or Commitments of any Class differently
than those holding Loans or Commitments of any other Class without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class; provided, further, that (x)
no such agreement shall amend, modify or otherwise affect the rights or duties
of either Agent, any Issuing Bank or any Swingline Lender without the prior
written consent of such Agent, Issuing Bank or Swingline Lender, as the case may
be and (y) no such agreement shall amend, modify or waive this Agreement or any
other Loan Document (including, without limitation, Section 5.02 of the
Collateral and Guarantee Agreement) so as to alter the ratable treatment of
Obligations arising under the Loans Documents and Obligations arising under Swap
Agreements or the definition of “Lender Counterparty”, “Swap Agreement”,
“Obligations”, “Secured Party” or “Secured Obligations” (as such terms (or terms
with similar meanings) are defined in this Agreement or any applicable Loan
Document), in each case in a manner adverse to any Lender Counterparty without
the written consent of any such Lender Counterparty. Notwithstanding the
foregoing or any other provision of this Agreement, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent (and, if its rights
or obligations are affected thereby, each Issuing Bank or Swingline Lender) if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan


129



--------------------------------------------------------------------------------





made by it and all other amounts owing to it or accrued for its account under
this Agreement. Notwithstanding anything herein to the contrary, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent that by its terms
requires the consent of all the Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders, except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended, or the maturity of any of its Loan may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent requiring the consent
of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender).
(b)    Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, or an inconsistency between or among
provisions of this Agreement or the provisions of any other Loan Document, the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision or provisions to cure such ambiguity, omission,
mistake, defect, typographical error or inconsistency so long as to do so would
not adversely affect the interests of the Lenders and any Issuing Bank . Any
such amendment shall become effective without any further action or consent of
any other party to this Agreement.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the Lenders
holding such credit facilities, the Administrative Agent and the Borrower to add
one or more credit facilities (in addition to the Additional Tranche Term Loans
pursuant to an Additional Tranche Term Loan Amendment) to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans, Additional
Tranche Term Loans and the accrued interest and fees in respect thereof.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (%3) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Syndication Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and Joint Bookrunners named on
the cover page of this Agreement (who shall be third party beneficiaries of the
agreements contained in this Section 9.03) (collectively, the “Agent/Arranger
Parties”) and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Agents and the
charges of Intralinks/IntraAgency, Syntrak or another relevant website or other
information platform, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses of any
Issuing Bank, including the reasonable and documented fees, charges and
disbursements of counsel, incurred by such Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment


130



--------------------------------------------------------------------------------





thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender, including the reasonable and documented fees, charges and
disbursements of any counsel for any such Person, in connection with the
enforcement or protection of its or their rights in connection with this
Agreement and the other Loan Documents, including its or their rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations; provided that, in the case of
reimbursement of counsel, the Borrower’s obligations shall be limited to the
reasonable fees, disbursement and other charges of one counsel for the
Administrative Agent, one counsel to the Joint Bookrunners and one counsel to
the other Lenders (as a group) and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for the Administrative Agent, the Joint Bookrunners
and the other Lenders (as a group), and, in the case of actual or reasonably
perceived conflicts of interest, where one or more of the Administrative Agent,
the Joint Bookrunners and the other Lenders affected by such conflict informs
the Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Person.
(a)    The Borrower shall indemnify each Agent/Arranger Party, each Lender, each
Issuing Bank and the Swingline Lender and their respective Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby or by any other Loan Document,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof (including
any refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing (including any such claim, litigation, investigation or proceeding
brought by or on behalf of the Borrower or any of its Related Parties), whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (x) determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim not involving an act or omission of the Borrower and that is brought by an
Indemnitee against another Indemnitee (other than against the arranger or the
Administrative Agent in their capacities as such). Paragraph (b) of this Section
shall not apply with respect to Taxes other than any Taxes that represent
losses,


131



--------------------------------------------------------------------------------





claims, damages, etc. arising from any non-Tax claim. Notwithstanding anything
to the contrary in the foregoing, in the case of fees, charges and disbursements
of counsel, the Borrower’s obligations shall be limited to the reasonable fees,
disbursement and other charges of one counsel for the Indemnitees as a group
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for the Indemnitees as a group, and, in the in the case of actual or reasonably
perceived conflict of interest, where one or more of Indemnitees affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Person.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent/Arranger Party, Issuing Bank or the Swingline Lender, or
to any Related Party of any such Person, under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Person such Lender’s
Contribution Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and no Indemnitee shall
assert, and hereby waives, any claim against the Borrower, (i) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
(other than any claims made by any third party against any Indemnitee for which
the Indemnitee seeks indemnification from the Borrower) or (ii) for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (%3) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and
Indemnitees and other Persons entitled to expense reimbursement and
indemnification under Section 9.03) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(a)    (%3) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement


132



--------------------------------------------------------------------------------





(including all or a portion of its Commitments and the Loans at the time owing
to it); with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)    the Borrower; provided, that, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; provided, further, that no consent of the Borrower shall be
required (i) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund (as defined below); or (ii) if an Event of Default described in
clause (a), (b), (g) or (h) of Section 7.01 has occurred and is continuing, to
any other assignee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Loan or portion thereof to a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    in the case of any assignment of a Revolving Commitment, the Swingline
Lender and each Issuing Bank.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class (which remaining amount shall be deemed to
include, for purposes of this clause, the aggregate amount of Commitments and
Loans of such Class held by any Affiliate of the assigning Lender), the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 or, in the case of a Term Loan, $1,000,000, unless each of the
Borrower, the Administrative Agent and the Issuing Banks otherwise consents,
provided that in the event of concurrent assignments to two or more assignees
that are Affiliates of one another, or to two or more Approved Funds managed by
the same investment advisor or by affiliated investment advisors, all such
concurrent assignments shall be aggregated in determining compliance with this
subsection and; provided, further, that no consent of the Borrower shall be
required if an Event of Default described in clause (a), (b), (g) or (h) of
Section 7.01 has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except that no such fee shall be payable in
connection with an


133



--------------------------------------------------------------------------------





assignment by or to any Joint Bookrunner); provided that in the event of
concurrent assignments to two or more assignees that are Affiliates of one
another, or to two or more Approved Funds managed by the same investment advisor
or by affiliated investment advisors, only one such fee shall be payable;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;
(E)    in the case of an assignment by a Lender to a CLO (as defined below)
managed by such Lender or by an Affiliate of such Lender, unless such assignment
(or an assignment to a CLO managed by the same manager or an Affiliate of such
manager) shall have been approved by the Borrower (the Borrower hereby agreeing
that such approval, if requested, will not be unreasonably withheld or delayed),
the assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, except that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such CLO;
(F)    no assignment shall be made (1) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries (except as provided below in clause (G) below), or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (E), or (3) to a natural person or (4) to any
Disqualified Institution; and
(G)    notwithstanding anything to the contrary contained here, any Term Lender
may assign all or any portion of its Term Loans hereunder to Borrower, but only
if:
(1) no Event of Default has occurred or would result therefrom;
(2) such assignment is made pursuant to open market repurchases for up to 25% of
the original principal amount of the Term Loans or pursuant to a Dutch auction
open to Lenders;
(3) Borrower may not use proceeds from Revolving Loans to purchase any Term
Loans; and
(4) any such Loans shall be automatically and permanently cancelled immediately
upon acquisition thereof by Borrower.


134



--------------------------------------------------------------------------------





For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
“Approved Fund” means with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
(ii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount and any stated interest of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender (with respect to any entry relating
to such Lender's Loans), at any reasonable time and from time to time upon
reasonable prior notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the


135



--------------------------------------------------------------------------------





Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Aggregate Revolving Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)    (%3) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (other than a natural person, a Defaulting Lender, a
Disqualified Institution or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.03(b) with respect to any payments made by such Lender to its
Participants. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by applicable law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19 with respect to any Participant.


136



--------------------------------------------------------------------------------





(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank in the European Union or the United Kingdom, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    (%3) No assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption


137



--------------------------------------------------------------------------------





with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Institution. Any assignment or
participation in violation of this clause (e)(i) shall not be void, but the
other provisions of this clause (e) shall apply.
(i)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other applicable
laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (ii).
(iii)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.


138



--------------------------------------------------------------------------------





(iv)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions; further,
without limiting the generality of the foregoing clause, the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any Lender or potential Lender or Participant or potential Participant is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent,
Issuing Bank or Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank, or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(d) or 2.05(e). The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Section 8.01 and the last sentence of the definition of the term “Applicable
Rate” shall survive and remain in full force and effect regardless of the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, except
that the provisions of any commitment and fee letters between the Borrower and
the other Persons serving as Agents or named on the cover page of this Agreement
that by the express terms of such commitment letter or fee letter are to survive
the execution and delivery of this Agreement shall continue in full force


139



--------------------------------------------------------------------------------





and effect and shall not be superseded hereby. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic submission shall be effective
as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, (a) as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof and (b) the parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section, if and to the extent that the enforceability of any provision
of this Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, any
Issuing Bank or any Swingline Lender, as applicable, then such provision shall
be deemed to be in effect only to the extent not so limited.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Issuing Bank, the Swingline Lender, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Issuing Bank, the Swingline
Lender, such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Issuing Bank, the Swingline Lender or
such Lender, irrespective of whether or not such Issuing Bank, the Swingline
Lender or such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured or contingent or are owed to a branch
or office of such Issuing Bank, the Swingline Lender or such Lender different
from the bank or office holding such deposit or obligated on such obligation;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.. The rights of
each Issuing Bank, the Swingline Lender and each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Issuing Bank, the Swingline Lender and such Lender may have. Each
Lender and Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.


140



--------------------------------------------------------------------------------





(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


141



--------------------------------------------------------------------------------





SECTION 9.12.    Confidentiality. (%3) The Administrative Agent, each Issuing
Bank and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, representatives and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority but only
after having made reasonable efforts to provide prior written notice to the
Borrower (to the extent permitted to do so under applicable law), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) to any rating agency when required by it
(provided that, prior to any disclosure, such rating agency is instructed to
preserve the confidentiality of any confidential information relating to the
Loan Parties received by it from the Administrative Agent or any Lender), (g)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(h) with the consent of the Borrower or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
and the Administrative Agent, Issuing Bank or Lender does not otherwise know
such information is confidential. Notwithstanding the foregoing, the
Administrative Agent, each Issuing Bank and each Lender may disclose
Information, without notice to the Borrower, to Governmental Authorities in
connection with any routine regulatory examination or audits of the
Administrative Agent, such Issuing Bank or such Lender. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and each Lender, after providing prior
written notice to the Borrower, may disclose the existence of this Agreement and
the information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to


142



--------------------------------------------------------------------------------





comply with applicable securities laws. For this purpose, “tax structure” means
any facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 9.13.    Release of Subsidiary Loan Parties and Collateral. (%3)
Notwithstanding any contrary provision herein or in any other Loan Document, (i)
upon (A) any sale or other transfer in the ordinary course of business by the
Borrower or any Restricted Subsidiary of any Collateral in accordance with this
Agreement, (B) the distribution of any Collateral to a Person other than the
Borrower or a Restricted Subsidiary in connection with the dissolution of any
Restricted Subsidiary, in accordance with this Agreement, (C) in the case of any
Collateral consisting of the Equity Interests in any Restricted Subsidiary, the
dissolution of such Restricted Subsidiary in accordance with this Agreement, or
(D) the effectiveness of any written consent (pursuant to Section 9.02) to the
release of all or any portion of the security interest granted in any
Collateral, the security interest in such Collateral shall automatically be
released and (ii) if the Borrower shall request the release under the Collateral
and Guarantee Agreement or any other Security Document of (A) any Restricted
Subsidiary or any Collateral to be sold or otherwise disposed of (including
through the sale or disposition of any Restricted Subsidiary owning any such
Restricted Subsidiary or Collateral or resulting from the dissolution of a
Restricted Subsidiary) to a Person other than the Borrower or a Restricted
Subsidiary in a transaction permitted under the terms of this Agreement and not
described in the immediately preceding clause (i) or (B) any Restricted
Subsidiary, and any Collateral provided by such Restricted Subsidiary, to be
dissolved or designated an Excluded Subsidiary or an Unrestricted Subsidiary in
accordance with this Agreement, the Borrower shall deliver to the Administrative
Agent a certificate executed by a Financial Officer to the effect that such
dissolution, designation, sale or other disposition and the application of the
proceeds thereof (if any) will comply with the terms of this Agreement, and the
Administrative Agent shall, without the consent of any Lender, execute and
deliver all such instruments, releases, financing statements or other
agreements, and take all such further actions, as shall be necessary to
effectuate the release of such Restricted Subsidiary or such Collateral
substantially simultaneously with or at any time after such designation or the
completion of such sale or other disposition. Any such release shall be without
recourse to, or representation or warranty by, the Administrative Agent and
shall not require the consent of any Lender. The Administrative Agent shall
execute and deliver all such instruments, releases, financing statements or
other agreements, and take all such further actions, as shall be necessary to
effectuate the release of a Restricted Subsidiary or Collateral required by this
paragraph.


143



--------------------------------------------------------------------------------





(a)     At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than contingent indemnification
obligations not yet accrued and payable and obligations under Swap Agreements
and Cash Management Obligations not yet due and payable) shall have been paid in
full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Loan Party
under the Collateral and Guarantee Agreement and each other Loan Document shall
automatically terminate, and the security interest granted by each Loan Party in
all Collateral shall automatically be released, in each case without delivery of
any instrument or performance of any act by any Person.
(b)    Without limiting the provisions of Section 9.03, the Borrower shall
reimburse the Collateral Agent for all costs and expenses, including reasonable
and documented attorneys’ fees and disbursements, incurred by it in connection
with any action contemplated by this Section 9.13.
SECTION 9.14.    Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act. The Borrower shall promptly, following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
SECTION 9.15.    No Fiduciary Relationship. The Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Joint Lead Arrangers, Agents, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the Joint
Lead Arrangers, Agents, the Lenders, the Issuing Banks or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Joint Lead Arrangers, the Agents, the
Lenders, the Issuing Banks and their Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower, the Subsidiaries and
their Affiliates, and none of the Joint Lead Arrangers, Agents, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Borrower, the Subsidiaries or their Affiliates.
SECTION 9.16.    Amendment of Security Documents; Intercreditor Agreement. The
Lenders and the Issuing Banks acknowledge that obligations of the Borrower and
the Restricted Subsidiaries under the Pari Passu Indebtedness and the Pari Passu
Indebtedness Documents, and certain obligations related thereto, will be secured
by Liens on assets of the Borrower and the Restricted Subsidiaries that
constitute Pari Passu Indebtedness Collateral. At the request of the Borrower,
the Administrative Agent and/or the Collateral Agent shall enter into (a) such
amendments as the Administrative Agent shall determine to be appropriate to the
Security Documents to cause


144



--------------------------------------------------------------------------------





the Pari Passu Indebtedness to be secured on an equal and ratable basis with the
other Obligations (as defined in the Collateral and Guarantee Agreement) and (b)
the Intercreditor Agreement establishing the relative rights of the Secured
Parties and of the secured parties under the Pari Passu Indebtedness with
respect to the Pari Passu Indebtedness Collateral. Each Lender and each Issuing
Bank hereby irrevocably (a) consents to the pari passu treatment of Liens to be
provided for under the amended Security Documents and the Intercreditor
Agreement, (b) authorizes and directs each Agent to execute and deliver the
amendments to the Security Documents, the Intercreditor Agreement and any
documents relating thereto, in each case on behalf of such Lender or such
Issuing Bank and without any further consent, authorization or other action by
such Lender or such Issuing Bank, (c) agrees that, upon the execution and
delivery thereof, such Lender or such Issuing Bank will be bound by the
provisions of the amended Security Documents and the Intercreditor Agreement as
if it were a signatory thereto and will take no actions contrary to the
provisions of the Intercreditor Agreement and (d) agrees that no Lender or
Issuing Bank shall have any right of action whatsoever against any Agent as a
result of any action taken by any Agent pursuant to this Section or in
accordance with the terms of the Intercreditor Agreement. Each Lender and each
Issuing Bank hereby further irrevocably authorizes and directs each Agent to
enter into such amendments, supplements or other modifications to the
Intercreditor Agreement in connection with any extension, renewal, refinancing
or replacement of any Loans or any Pari Passu Indebtedness as are reasonably
acceptable to the Administrative Agent to give effect thereto, in each case on
behalf of such Lender or such Issuing Bank and without any further consent,
authorization or other action by such Lender or such Issuing Bank. Each Agent
shall have the benefit of the provisions of Article VIII with respect to all
actions taken by it pursuant to this Section or in accordance with the terms of
the Intercreditor Agreement to the full extent thereof.
SECTION 9.17.    Confirmation of Loan Documents; No Novation. As of the
Amendment Effective Date, the Borrower hereby confirms and ratifies all of its
obligations under the Loan Documents (in each case, as amended hereby as of such
date) to which it is a party. By its execution on the respective signature lines
provided below, as of the Amendment Effective Date, each of the Guarantors
hereby (a) confirms and ratifies all of its obligations and the Liens granted by
it under the Loan Documents to which it is a party, (b) represents and warrants
that the representations and warranties set forth in such Loan Documents are
true and correct in all material respects on the Amendment Effective Date as if
made on and as of such date (except to the extent that any representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects as of such
earlier date) and (c) confirms that all references in such Loan Documents to the
“Credit Agreement” (or words of similar import) refer to the Existing Senior
Secured Credit Agreement as amended hereby as of the Amendment Effective Date
without impairing any such obligations or Liens in any respect. In addition, the
Borrower and each of the Guarantors hereby confirm that they have entered into
this Agreement solely to amend and restate the terms of the Existing Senior
Secured Credit Agreement. Each of the parties hereto that is also a party to the
Existing Senior Secured Credit Agreement and each of the Guarantors do not
intend this Agreement or the transactions contemplated hereby to be, and this
Agreement and the transactions contemplated hereby shall not be construed to be,
a novation of any of the Obligations (as defined in the Existing Senior Secured
Credit Agreement) owing by the Borrower or any Guarantor under or in connection
with the Existing Senior Secured Credit


145



--------------------------------------------------------------------------------





Agreement or any of the other Loan Documents (as defined in the Existing Senior
Secured Credit Agreement).
SECTION 9.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.19.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, “charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all charges payable in respect thereof, shall be limited to the
Maximum Rate. To the extent lawful, the interest and charges that would have
been paid in respect of such Loan but were not paid as a result of the operation
of this Section shall be cumulated and the interest and charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the amount collectible at the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate for
each day to the date of repayment, shall have been received by such Lender. Any
amount collected by such Lender that exceeds the maximum amount collectible at
the Maximum Rate shall be applied to the reduction of the principal balance of
such Loan or refunded to the Borrower so that at no time shall the interest and
charges paid or payable in respect of such Loan exceed the maximum amount
collectible at the Maximum Rate.


146



--------------------------------------------------------------------------------





SECTION 9.20.    Acknowledgement Regarding Any Supported QFC. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 9.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




147



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ENCOMPASS HEALTH CORPORATION, as the Borrower
By:     /s/ Edmund M. Fay            
Name: Edmund M. Fay
Title:     Treasurer



[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





GUARANTORS, in each case solely for the purpose of making the representations
contained in the second sentence of Section 9.17:


Continental Rehabilitation Hospital of Arizona, Inc.
Encompass Health C Corp Sub Holdings, Inc.
Encompass Health Central Arkansas Holdings, Inc.
Encompass Health Jonesboro Holdings, Inc.
Encompass Health Rehabilitation Hospital of Colorado Springs, Inc.
Encompass Health Rehabilitation Hospital of Columbia, Inc.
Encompass Health Rehabilitation Hospital of Concord, Inc.
Encompass Health Rehabilitation Hospital of Dothan, Inc.
Encompass Health Rehabilitation Hospital of Florence, Inc.
Encompass Health Rehabilitation Hospital of Manati, Inc.
Encompass Health Rehabilitation Hospital of Montgomery, Inc.
Encompass Health Rehabilitation Hospital of Nittany Valley, Inc.
Encompass Health Rehabilitation Hospital of Panama City, Inc.
Encompass Health Rehabilitation Hospital of San Juan, Inc.
Encompass Health Rehabilitation Hospital of Spring Hill, Inc.
Encompass Health Rehabilitation Hospital of Treasure Coast, Inc.
Encompass Health Tyler Holdings, Inc.
Encompass Health Yuma Holdings, Inc.
Encompass Rehabilitation Hospital of City View, Inc.
Encompass Rehabilitation Hospital of San Antonio, Inc.
Encompass Rehabilitation Hospital of Texarkana, Inc.
Encompass Rehabilitation Hospital of The Woodlands, Inc.
HealthSouth Rehabilitation Hospital of Austin, Inc.
Rehab Concepts Corp.
Reliant Blocker Corp.
Western Neuro Care, Inc.


By:     /s/ Edmund M. Fay
Name: Edmund M. Fay
Title:     Treasurer


[Signatures continue on next page]




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Encompass Health Rehabilitation Hospital of Northwest Tucson, L.P.
By:
Continental Rehabilitation Hospital of Arizona, Inc., its General Partner

 
Encompass Health Rehabilitation Hospital of Tustin, L.P.
         By:    Western Neuro Care, Inc.,
its Managing General Partner




HealthSouth Rehabilitation Hospital of North Houston, LP
By:
Encompass Health North Houston GP, LLC,
its General Partner





By:     /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer




[Signatures continue on next page]


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Continental Medical Systems, LLC
Encompass Health Acquisition Holdings Subsidiary, LLC
Encompass Health Acquisition Holdings, LLC
Encompass Health Alabama Real Estate, LLC
Encompass Health Arizona Real Estate, LLC
Encompass Health Arkansas Real Estate, LLC
Encompass Health Boise Holdings, LLC
Encompass Health Bryan Holdings, LLC
Encompass Health California Real Estate, LLC
Encompass Health Colorado Real Estate, LLC
Encompass Health Deaconess Holdings, LLC
Encompass Health Fairlawn Holdings, LLC
Encompass Health GKBJH Holdings, LLC
Encompass Health Gulfport Holdings, LLC
Encompass Health Iowa Real Estate, LLC
Encompass Health Johnson City Holdings, LLC
Encompass Health Joint Ventures Holdings, LLC
Encompass Health Kansas Real Estate, LLC
Encompass Health Kentucky Real Estate, LLC
Encompass Health Littleton Holdings, LLC
Encompass Health Lubbock Holdings, LLC
Encompass Health Maryland Real Estate, LLC
Encompass Health Massachusetts Real Estate, LLC
Encompass Health Midland Odessa Holdings, LLC
Encompass Health Myrtle Beach Holdings, LLC
Encompass Health Nevada Real Estate, LLC
Encompass Health New Mexico Real Estate, LLC
Encompass Health North Houston GP, LLC
Encompass Health Ohio Real Estate, LLC
Encompass Health Owned Hospitals Holdings, LLC
Encompass Health Pennsylvania Real Estate, LLC
Encompass Health Properties, LLC
Encompass Health Real Estate, LLC
Encompass Health Rehabilitation Hospital of Albuquerque, LLC
Encompass Health Rehabilitation Hospital of Altamonte Springs, LLC
Encompass Health Rehabilitation Hospital of Bakersfield, LLC
Encompass Health Rehabilitation Hospital of Bluffton, LLC
Encompass Health Rehabilitation Hospital of Braintree, LLC
Encompass Health Rehabilitation Hospital of Cardinal Hill, LLC




[Signatures continue on next page]








[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Encompass Health Rehabilitation Hospital of Charleston, LLC
Encompass Health Rehabilitation Hospital of Cincinnati, LLC
Encompass Health Rehabilitation Hospital of Dayton, LLC
Encompass Health Rehabilitation Hospital of Desert Canyon, LLC
Encompass Health Rehabilitation Hospital of East Valley, LLC
Encompass Health Rehabilitation Hospital of Erie, LLC
Encompass Health Rehabilitation Hospital of Fort Smith, LLC
Encompass Health Rehabilitation Hospital of Franklin, LLC
Encompass Health Rehabilitation Hospital of Fredericksburg, LLC
Encompass Health Rehabilitation Hospital of Gadsden, LLC
Encompass Health Rehabilitation Hospital of Harmarville, LLC
Encompass Health Rehabilitation Hospital of Henderson, LLC
Encompass Health Rehabilitation Hospital of Katy, LLC
Encompass Health Rehabilitation Hospital of Kingsport, LLC
Encompass Health Rehabilitation Hospital of Lakeview, LLC
Encompass Health Rehabilitation Hospital of Largo, LLC
Encompass Health Rehabilitation Hospital of Las Vegas, LLC
Encompass Health Rehabilitation Hospital of Littleton, LLC
Encompass Health Rehabilitation Hospital of Mechanicsburg, LLC
Encompass Health Rehabilitation Hospital of Miami, LLC
Encompass Health Rehabilitation Hospital of Middletown, LLC
Encompass Health Rehabilitation Hospital of Modesto, LLC
Encompass Health Rehabilitation Hospital of Murrieta, LLC
Encompass Health Rehabilitation Hospital of New England, LLC
Encompass Health Rehabilitation Hospital of Northern Kentucky, LLC
Encompass Health Rehabilitation Hospital of Newnan, LLC
Encompass Health Rehabilitation Hospital of Northern Virginia, LLC
Encompass Health Rehabilitation Hospital of Ocala, LLC
Encompass Health Rehabilitation Hospital of Petersburg, LLC
Encompass Health Rehabilitation Hospital of Reading, LLC
Encompass Health Rehabilitation Hospital of Sarasota, LLC
Encompass Health Rehabilitation Hospital of Scottsdale, LLC
Encompass Health Rehabilitation Hospital of Shelby County, LLC
Encompass Health Rehabilitation Hospital of Sunrise, LLC
Encompass Health Rehabilitation Hospital of Tallahassee, LLC
Encompass Health Rehabilitation Hospital of Toms River, LLC
Encompass Health Rehabilitation Hospital of Utah, LLC
Encompass Health Rehabilitation Hospital of Vineland, LLC




[Signatures continue on next page]




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Encompass Health Rehabilitation Hospital of Western Massachusetts, LLC
Encompass Health Rehabilitation Hospital of York, LLC
Encompass Health Rehabilitation Institute of Tucson, LLC
Encompass Health Savannah Holdings, LLC
Encompass Health Sea Pines Holdings, LLC
Encompass Health Sewickley Holdings, LLC
Encompass Health South Carolina Real Estate, LLC
Encompass Health South Dakota Real Estate, LLC
Encompass Health Support Companies, LLC
Encompass Health Texas Real Estate, LLC
Encompass Health Tucson Holdings, LLC
Encompass Health Tulsa Holdings, LLC
Encompass Health Utah Real Estate, LLC
Encompass Health ValleyofTheSun Rehabilitation Hospital, LLC
Encompass Health Virginia Real Estate, LLC
Encompass Health Walton Rehabilitation Hospital, LLC
Encompass Health West Tennessee Holdings, LLC
Encompass Health West Virginia Real Estate, LLC
Encompass Health Westerville Holdings, LLC
Encompass Health Winston-Salem Holdings, LLC
Encompass Rehabilitation Hospital of Abilene, LLC
Encompass Rehabilitation Hospital of Arlington, LLC
Encompass Rehabilitation Hospital of Austin, LLC
Encompass Rehabilitation Hospital of Cypress, LLC
Encompass Rehabilitation Hospital of Dallas, LLC
Encompass Rehabilitation Hospital of Humble, LLC
Encompass Rehabilitation Hospital of Pearland, LLC
Encompass Rehabilitation Hospital of Plano, LLC
Encompass Rehabilitation Hospital of Richardson, LLC
Encompass Rehabilitation Hospital of Round Rock, LLC
Encompass Rehabilitation Hospital of Sugar Land, LLC
Encompass Rehabilitation Hospital of the Mid-Cities, LLC
Encompass Rehabilitation Hospital The Vintage, LLC
Encompass Health Martin County Holdings, LLC
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
Print Promotions Group, LLC
Rebound, LLC




[Signatures continue on next page]


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of North Alabama, LLC
Rehabilitation Hospital of Plano, LLC




By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer





[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Encompass Health Rehabilitation Hospital of Western Massachusetts, LLC
Encompass Health Rehabilitation Hospital of York, LLC
Encompass Health Rehabilitation Institute of Tucson, LLC
Encompass Health Savannah Holdings, LLC
Encompass Health Sea Pines Holdings, LLC
Encompass Health Sewickley Holdings, LLC
Encompass Health South Carolina Real Estate, LLC
Encompass Health South Dakota Real Estate, LLC
Encompass Health Support Companies, LLC
Encompass Health Texas Real Estate, LLC
Encompass Health Tucson Holdings, LLC
Encompass Health Tulsa Holdings, LLC
Encompass Health Utah Real Estate, LLC
Encompass Health ValleyofTheSun Rehabilitation Hospital, LLC
Encompass Health Virginia Real Estate, LLC
Encompass Health Walton Rehabilitation Hospital, LLC
Encompass Health West Tennessee Holdings, LLC
Encompass Health West Virginia Real Estate, LLC
Encompass Health Westerville Holdings, LLC
Encompass Health Winston-Salem Holdings, LLC
Encompass Rehabilitation Hospital of Abilene, LLC
Encompass Rehabilitation Hospital of Arlington, LLC
Encompass Rehabilitation Hospital of Austin, LLC
Encompass Rehabilitation Hospital of Cypress, LLC
Encompass Rehabilitation Hospital of Dallas, LLC
Encompass Rehabilitation Hospital of Humble, LLC
Encompass Rehabilitation Hospital of Pearland, LLC
Encompass Rehabilitation Hospital of Plano, LLC
Encompass Rehabilitation Hospital of Richardson, LLC
Encompass Rehabilitation Hospital of Round Rock, LLC
Encompass Rehabilitation Hospital of Sugar Land, LLC
Encompass Rehabilitation Hospital of the Mid-Cities, LLC
Encompass Rehabilitation Hospital The Vintage, LLC
Encompass Health Martin County Holdings, LLC
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
Print Promotions Group, LLC
Rebound, LLC




[Signatures continue on next page]


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of North Alabama, LLC
Rehabilitation Hospital of Plano, LLC




By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Director


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Term Lender
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Director
 


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Revolving Lender
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Director






[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Bank of America, N.A., as a Revolving Lender
By: /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Citibank, N.A., as a Revolving Lender
By: /s/ Marni McManus
Name: Marni McManus
Title: Vice President




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Revolving Lender
By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory


(if a second signature is necessary)




By: ________________________
Name:
Title:


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender
By: /s/ Michael King
Name: Michael King
Title: Vice President


(if a second signature is necessary)




By: ________________________
Name:
Title:




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Revolving Lender
By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory


(if a second signature is necessary)




By: ________________________
Name:
Title:




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







JPMorgan Chase Bank, N.A., as a Revolving Lender
By: /s/ Joseph M. McShane
Name: Joseph M. McShane
Title: Vice President


[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







SunTrust Bank, as a Revolving Lender
By: /s/ Katherine Bass
Name: Katherine Bass
Title: Director


(if a second signature is necessary)




By: ________________________
Name:
Title:




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender
By: /s/ Jonathan Antonio
Name: Jonathan Antonio
Title: Director


(if a second signature is necessary)




By: ________________________
Name:
Title:




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Royal Bank of Canada, as a Revolving Lender
By: /s/ Mustafa Topiwalla
Name: Mustafa Topiwalla
Title: Authorized Signatory






[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







REGION BANK, as a Revolving Lender
By: /s/ Mike Mauldin
Name: Mike Mauldin
Title: Managing Director




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Synovus Bank, as a Revolving Lender
By: /s/ Charles C. Clark, Jr.
Name: Charles C. Clark, Jr.
Title: Director




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Iberia Bank, as a Revolving Lender
By: /s/ Donald W. Dobbins, Jr.
Name: Donald W. Dobbins, Jr.
Title: Senior Vice President




[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







CADENCE BANK, N.A., as a Revolving Lender
By: /s/ Gaines Livingston
Name: Gaines Livingston
Title: Senior Vice President






[Signature Page – Encompass Health Fifth Amended and Restated Credit Agreement]

